Exhibit 10.1

 



THIS RESTRUCTURING SUPPORT AND LOCK-UP AGREEMENT IS NOT AN OFFER WITH RESPECT TO
ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION
WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE. Nothing contained in thIS RESTRUCTURING SUPPORT and lock-up
AGREEMENT shall be an admission of fact or liability or, UNTIL the occurrence of
the Agreement effective date on THE TERMS DESCRIBED HEREIN, deemed binding on
any of the parties hereto.

 

Restructuring Support and Lock-Up Agreement1

 

This RESTRUCTURING SUPPORT AND LOCK-UP AGREEMENT (including all exhibits and
schedules attached hereto and incorporated herein, this “Agreement”) is made and
entered into as of December 23, 2016, by and among the following parties:

 

i.Bonanza Creek Energy, Inc. (“BCEI”), a publicly traded company organized under
the laws of the state of Delaware and its direct and indirect subsidiaries
(collectively, the “Company” or the “Company Parties” and such Company Parties
(including, without limitation, BCEI) that file petitions commencing the Chapter
11 Cases (as defined below), collectively, the “Debtors”);

 

ii.those certain beneficial holders, or investment advisors or managers for the
account of beneficial holders, of (i) the 63⁄4% senior notes due 2021 issued
under that certain indenture dated as of April 9, 2013 by and among BCEI, as
issuer, the Company Parties, as guarantors from time to time party thereto and
Delaware Trust Company, as trustee (as successor to Wells Fargo Bank, National
Association) (the “Trustee”) (as amended, modified or otherwise supplemented
from time to time prior to the date hereof, the “2021 Indenture” and the notes
issued under the 2021 Indenture, the “2021 Notes”) and (ii) the 53⁄4% senior
notes due 2023 issued under that certain indenture dated as of July 18, 2014 by
and among BCEI, as issuer, the Company Parties, as guarantors from time to time
party thereto and the Trustee, as trustee (as successor to Wells Fargo Bank,
National Association) (as amended, modified or otherwise supplemented from time
to time prior to the date hereof, the “2023 Indenture” and, together with the
2021 Indenture, the “Indentures” and the notes issued under the 2023 indenture,
the “2023 Notes” and, together with the 2021 Notes, the “Notes”), that execute
signature pages hereto (such beneficial holders, or investment advisors or
managers for the account of beneficial holders, the “Supporting Noteholders”);
and

 

iii.NGL Energy Partners LP, a publicly traded master limited partnership
organized under the laws of the state of Delaware, and its indirect subsidiary
NGL Crude Logistics, LLC, a limited liability company organized under the laws
of Delaware



 

 

 





1Capitalized terms used but not otherwise defined herein have the meaning
ascribed to such terms in the Plan (as defined herein) attached hereto as
Exhibit A, subject to Section 2 hereof.



 



 

(together, “NGL” and, collectively, with (i) the Company Parties, (ii) the
Supporting Noteholders and (iii) any transferee that becomes a Supporting
Noteholder pursuant to section ‎4.04(a) of this Agreement, the “Parties” and
each individually, a “Party”).

 

RECITALS

 

WHEREAS, the Supporting Noteholders, NGL and the Company have engaged in good
faith, arm’s-length negotiations regarding a restructuring transaction (the
“Restructuring”) pursuant to the terms and upon the conditions set forth in this
Agreement;

 

WHEREAS, the Debtors intend to commence voluntary reorganization cases (the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) to effect the
Restructuring through the prepackaged chapter 11 plan of reorganization
(including all exhibits, appendices, and schedules thereto, as may be amended or
supplemented from time to time in accordance with the terms of this Agreement,
the “Plan”) attached hereto as Exhibit A and the other Definitive Documentation
(as defined below);

 

WHEREAS, the Supporting Noteholders or affiliates of Supporting Noteholders have
agreed to backstop a rights offering (the “Rights Offering”) for an investment
in the Company in the amount of $200,000,000 as part of an approved Plan,
backstopped by certain of the Supporting Noteholders (the “Backstop Parties”)
pursuant to that certain backstop commitment agreement (the “Backstop Commitment
Agreement”) to be executed by the Parties prior to the commencement of the
Chapter 11 Cases and containing terms and conditions set forth in the term sheet
attached as Exhibit B hereto (the “Rights Offering Term Sheet”) and otherwise
acceptable to the Supporting Noteholders and the Company;

 

WHEREAS, the Parties have agreed that, on the Plan Effective Date, the Company
and NGL Crude Logistics, LLC shall enter into a new crude oil purchase and sale
agreement (the “New NGL Agreement”) in accordance with the term sheet attached
hereto as Exhibit C (the “NGL Term Sheet”);

 

WHEREAS, the Parties have agreed to certain terms with respect to the
organization and governance of the Company Parties following the effective date
of the Plan (the “Plan Effective Date”);

 

WHEREAS, the Company Parties have agreed to take certain actions in support of
the Restructuring on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

 

AGREEMENT

 

Section 1. Agreement Effective Date. This Agreement shall become effective and
binding upon each of the Parties on the date (such date, the “Agreement
Effective Date”) on which:

 

2

 

(1)(a)(i) the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to the Supporting Noteholders and
NGL, (ii) the Noteholders holding more than 50% of the aggregate outstanding
principal amount of the Notes (determined without regard to any claims held by a
person or entity that is an “insider” as that term is defined in section 101(31)
of the Bankruptcy Code) shall have executed and delivered to counsel to the
Debtors counterpart signature pages of this Agreement, and (iii) NGL shall have
executed and delivered to counsel to the Debtors counterpart signature pages to
this Agreement; (b) the Company Parties have given notice to counsel to the
Supporting Noteholders and NGL in accordance with Section ‎10.12 hereof that
each of the foregoing conditions set forth in this ‎Section 1, in each case, has
been satisfied, all signature pages held by such Company Parties as contemplated
above shall have been released for attachment to the relevant agreements, and
this Agreement is declared effective as to all Parties; and (c) the Company
Parties shall have paid all fees and expenses required to be paid pursuant to
‎Section 9 hereof or (2) in respect of any Supporting Noteholder that executes
and delivers a counterpart signature page to this Agreement after the occurrence
of the conditions described in the immediately preceding clause (1) of this
‎Section 1, as of the date that such Supporting Noteholder delivers and the
Company Parties accept such counterpart signature page.

 

Section 2. Exhibits Incorporated by Reference. Each of the exhibits attached
hereto is expressly incorporated herein and made a part of this Agreement, and
all references to this Agreement shall include such exhibits. In the event of
any inconsistency between this Agreement (without reference to the exhibits) and
the exhibits (other than the Plan) this Agreement (without reference to the
exhibits) shall govern. In the event of any inconsistency between this Agreement
(without reference to the exhibits) or the exhibits (other than the Plan) and
the Plan, the Plan shall govern.

 

Section 3. Definitive Documentation. The definitive documents and agreements
governing the Restructuring (collectively, the “Definitive Documentation”) shall
consist of: (a) the Plan (and all exhibits thereto); (b) the order of the
Bankruptcy Court entered pursuant to section 1129 of the Bankruptcy Code
confirming the Plan (the “Confirmation Order”) and pleadings in support of entry
of the Confirmation Order; (c) the disclosure statement relating to the Plan,
including all exhibits, appendices and schedules thereto, as amended,
supplemented or modified from time to time (the “Disclosure Statement”) and the
other solicitation materials in respect of the Plan (such materials,
collectively, the “Solicitation Materials”); (d) the order of the Bankruptcy
Court approving the Disclosure Statement and the Solicitation Materials; (e)
customary “first day” and “second day” motions and proposed orders (the “First
Day and Second Day Pleadings”); (f) the motion and proposed order, if any, to be
filed on the first day of the Chapter 11 Cases seeking use of cash collateral to
fund the administration of the Chapter 11 Cases (collectively, the “Cash
Collateral Motion”); (g) the motion and proposed order to be filed on the first
day of the Chapter 11 Cases seeking Bankruptcy Court approval of certain
procedures and forms related to the Rights Offering and assumption of the
Backstop Commitment Agreement (collectively, the “Approval Motion”); (h) any
settlement, compromise, amendment or other restructuring of the FT Agreements
(as defined in the Plan), or any replacement agreement and (i) all other
documents and forms of documents, agreements, schedules and exhibits to the Plan
(the “Plan Supplement”). Where Definitive Documentation remains subject to
negotiation and completion as of the Agreement Effective Date, such Definitive
Documentation shall, upon completion, contain terms, conditions,
representations, warranties,

 

3

 

and covenants consistent with the terms of this Agreement, and shall be subject
to any consent rights set forth in this Agreement and otherwise be in form and
substance reasonably acceptable to the Debtors and the Required Supporting
Noteholders; provided, that provisions of the Plan and the Confirmation Order
that affect the economic recovery of the Supporting Noteholders, the allocation
of New Common Stock, or the releases granted therein to the Supporting
Noteholders shall be in form and substance acceptable to the Required Supporting
Noteholders; provided, further, that (i) any modification, amendment, or
supplement to the Plan or the Confirmation Order that adversely affects the New
NGL Agreement shall be in form and substance acceptable to NGL and (ii) any
terms, provisions, or requests for relief contained in the Definitive
Documentation that disproportionately adversely affect any particular Supporting
Noteholder shall be in form and substance acceptable to such Supporting
Noteholder. As used herein, the term “Required Supporting Noteholders” means, at
any relevant time, the Supporting Noteholders holding greater than 50% of the
outstanding principal amount of the Notes held by the Supporting Noteholders.

 

Section 4. Commitments Regarding the Restructuring.

 

4.01.       Commitment of the Supporting Noteholders.

 

(a)       During the period beginning on the Agreement Effective Date and ending
on the Termination Date (as defined in Section ‎7.06) (such period, the
“Effective Period”), each Supporting Noteholder shall (severally and not
jointly), in each of its capacities as a holder of Claims (as defined below):

 

(i)       use good faith efforts to implement the transactions and other actions
contemplated hereby in accordance with the terms of the Plan, the Rights
Offering Term Sheet and the New NGL Agreement;

 

(ii)       support and take all actions reasonably necessary or reasonably
requested by the Company Parties to facilitate consummation of the Restructuring
in a timely and expeditious manner (but without limiting consent and approval
rights provided for in this Agreement), including, to the extent a class is
permitted to vote to accept or reject the Plan and upon receipt of a disclosure
statement that is subject to approval by the Bankruptcy Court, vote each of its
claims whether acquired prior to, on or subsequent to the Agreement Effective
Date (all claims held against the Debtors, the “Claims”) to (A) accept the Plan
by delivering its duly executed and completed ballot(s) accepting the Plan on a
timely basis and (B) not withdraw, amend, or revoke (or cause to be withdrawn,
amended, or revoked) its vote with respect to the Plan, provided, that the votes
of the Supporting Noteholders shall be immediately revoked and deemed null and
void ab initio upon termination of this Agreement other than pursuant to ‎7.05
of this Agreement;

 

(iii)       (A) support the confirmation of the Plan, the transactions
contemplated therein, and approval of the Disclosure Statement and the
Solicitation Materials and (B) not (1) object to, delay, interfere, impede, or
take any other action to delay, interfere or impede, directly or indirectly,
with the Restructuring, confirmation of the Plan, or approval of the Disclosure
Statement or the Solicitation Materials (including joining in, supporting or
encouraging any efforts to object to or oppose any of the foregoing) or (2)
propose, file, support, or vote for,

 

4

 

directly or indirectly, any restructuring, workout, plan of arrangement,
alternative transaction, including, but not limited to, a sale pursuant to
section 363 of the Bankruptcy Code, or chapter 11 plan for the Debtors other
than the Restructuring and the Plan;

 

(iv)       not commence any proceeding to oppose or alter any of the terms of
the Plan or any other document filed by the Debtors in connection with the
confirmation of the Plan (as long as such documents are consistent with the
terms and conditions of this Agreement), provided, that nothing in this
Agreement shall prevent any Supporting Noteholder from withholding, amending, or
revoking its timely consent or vote with respect to the Plan if this Agreement
is terminated with respect to such Supporting Noteholder other than pursuant to
Section ‎7.05 of this Agreement;

 

(v)       support (and not object to) any First Day and Second Day Pleadings
consistent with this Agreement filed by the Debtors in furtherance of the
Restructuring that the Supporting Noteholders have reviewed and consented to in
accordance with and to the extent set forth in Section 3 of this Agreement prior
to filing;

 

(vi)       not, nor encourage any other person or entity to, take any action,
including initiating or joining in any legal proceeding that is inconsistent
with this Agreement, or delay, impede, appeal, or take any other negative
action, directly or indirectly, that could reasonably be expected to interfere
with the approval, acceptance, confirmation, consummation, or implementation of
the Restructuring or the Plan, as applicable;

 

(vii)       use reasonable efforts to execute any document and give any notice,
order, instruction, or direction necessary or reasonably requested by the
Debtors that is consistent with the transactions contemplated by this Agreement
and the Plan to support, facilitate, implement, consummate, or otherwise give
effect to the Restructuring, provided, that no Supporting Noteholder shall be
required to make any such effort if prohibited by applicable law or government
regulation;

 

(viii)       use good faith efforts to negotiate, execute and implement the
Definitive Documentation on terms consistent with this Agreement;

 

(ix)       not, directly or indirectly, instruct (or join in any direction
requesting that) any agent under any loan documents or the Trustee, as
applicable, to take any action, or refrain from taking any action, that would be
inconsistent with this Agreement, the Plan, or the Restructuring; and

 

(x)       not object to or opt out of any release included in the Solicitation
Materials or the Plan.

 

(b)       Nothing contained herein shall limit (i) the rights of any Supporting
Noteholder under applicable bankruptcy or insolvency law, or in any foreclosure
or similar proceeding, including appearing as a party in interest in any matter
to be adjudicated in the Chapter 11 Cases, so long as the exercise of any such
right is consistent with such Supporting Noteholder’s obligations hereunder;
(ii) subject to the terms of Section ‎4.05 hereof, the ability of any Supporting
Noteholder to purchase, sell or enter into any transactions in connection with
its Claims, subject to the terms hereof; (iii) subject to the terms of Section
4.01‎(a) hereof, any right of a Supporting

 

5

 

Noteholder under (x) the Notes or (y) any other applicable agreement, instrument
or document that gives rise to any Claim or Interest of such Supporting
Noteholder, nor shall anything contained herein be deemed to constitute a waiver
or amendment of any provision of any such agreement described in the foregoing
clauses (x) and (y); (iv) the ability of any Supporting Noteholder to consult
with the Company or any creditor of the Company; or (v) the ability of any
Supporting Noteholder to enforce any right, remedy, condition, consent or
approval requirement under this Agreement or any of the Definitive
Documentation.

 

4.02.       Commitments of NGL.

 

(a)       During the Effective Period, NGL agrees:

 

(i)       its Claims shall be allowed in the amount of $98,406,124 as a General
Unsecured Claim against Bonanza Creek Operating in its Chapter 11 Case, subject
to this Agreement remaining in effect as to the Company and NGL; provided, that,
in the event this Agreement is terminated as between the Company and NGL for any
reason, any and all rights of NGL with respect to the assertion, allowance and
estimation (for any purpose) of any Claim, in any amount, it may have against
any Debtor shall be preserved, it being understood and agreed by the Parties
that nothing contained herein is intended or should be construed as a waiver of
any Parties’ rights with respect to any Claim NGL may have against any Debtor in
the event that this Agreement is terminated with respect to NGL; provided,
further, that the Company Parties and the Supporting Noteholders agree and
acknowledge that the Claim amount referenced in this Section ‎4.02(a)(i) was
determined as a result of compromise in relation to this Agreement, and if this
Agreement is terminated for any reason, then (A) the Claim amount referenced
herein shall be of no further force or effect, and (B) neither the Company
Parties nor the Supporting Noteholders shall assert, reference or quote the NGL
Claim amount referenced in this Section ‎4.01(a)(i), or the fact that NGL agreed
to the Claim amount referenced in this Section ‎4.02(a)(i) in the context of
this Agreement, in any proceeding, pleading, or otherwise, or any court filing
in the Bankruptcy Court or any other venue (including joining in, supporting or
encouraging any efforts by any other person or entity related to the foregoing).
Notwithstanding anything to the contrary, the Parties agree that this Section
‎4.01(a)(i) shall survive termination of this Agreement;

 

(ii)       to use good faith efforts, support, and take all actions reasonably
necessary or reasonably requested by the other Parties to facilitate
consummation of the Restructuring, including the New NGL Agreement, in a timely
and expeditious manner (but without limiting consent and approval rights
provided for in this Agreement), including, to the extent a class is permitted
to vote to accept or reject the Plan and upon receipt of a disclosure statement
that is subject to approval by the Bankruptcy Court, vote each of its Claims
whether acquired prior to, on or subsequent to the Agreement Effective Date to
(A) accept the Plan by delivering its duly executed and completed ballot(s)
accepting the Plan on a timely basis and (B) not withdraw, amend, or revoke (or
cause to be withdrawn, amended, or revoked) its vote with respect to the Plan,
provided, that the votes of NGL shall be immediately revoked and deemed null and
void ab initio upon termination of this Agreement other than pursuant to ‎7.05
of this Agreement; and

 

(iii)       to not (1) object to, delay, interfere, impede, join, or take any
other action to delay, interfere or impede, directly or indirectly, with the
Restructuring or (2) propose, file,

 

6

 

support, or vote for, directly or indirectly, any restructuring, workout, plan
of arrangement, alternative transaction other than the Restructuring and the
Plan.

 

(b)       Nothing contained herein shall limit (i) the rights of NGL under
applicable bankruptcy or insolvency law, or in any foreclosure or similar
proceeding, including appearing as a party in interest in any matter to be
adjudicated in the Chapter 11 Cases, so long as the exercise of any such right
is consistent with NGL’s obligations hereunder; (ii) subject to the terms of
Section 4.02‎(a) hereof, any right of NGL under any other applicable agreement,
instrument or document that gives rise to any Claim or Interest of NGL, nor
shall anything contained herein be deemed to constitute a waiver or amendment of
any provision of any such agreement described in the foregoing clause; (iii) the
ability of NGL to consult with the Company or any creditor of the Company;
(iv) the ability of NGL to terminate the NGL FT Agreement (as defined in the
Plan); or (v) the ability of NGL to enforce any right, remedy, condition,
consent or approval requirement under this Agreement or any of the Definitive
Documentation.

 

4.03.       Commitment of the Company Parties.

 

(a)       During the Effective Period, the Company Parties agree to:

 

(i)       pursue the Restructuring on the terms set forth in this Agreement, the
Rights Offering Term Sheet, the NGL Term Sheet, and the Plan and not sign any
agreement to pursue any auction, sale process or other restructuring transaction
for the Company or substantially all of its assets;

 

(ii)       use good faith efforts to implement this Agreement and the Plan in
accordance with the Rights Offering Term Sheet, the NGL Term Sheet, the
transactions and other actions contemplated hereby and thereby;

 

(iii)       (A) support and complete the Restructuring and all transactions set
forth in this Agreement; (B) negotiate in good faith all Definitive
Documentation that is subject to negotiation as of the Agreement Effective Date;
(C) execute and deliver any other required agreements to effectuate and
consummate the Restructuring; (D) make commercially reasonable efforts to obtain
required regulatory and/or third-party approvals for the Restructuring;
(E) complete the Restructuring in a timely and expeditious manner, and as
otherwise required by this Agreement and the Definitive Documentation; (F) not
undertake any actions materially inconsistent with the Restructuring or the
adoption and implementation of the Plan and confirmation thereof; and (G) use
commercially reasonable efforts to obtain Bankruptcy Court approval of the
releases set forth in the Plan;

 

(iv)       not object to, delay, impede or take any other action that is
materially inconsistent with, or is intended or is likely to interfere with,
acceptance or implementation of the Restructuring or the New NGL Agreement;

 

(v)       not seek to amend or modify, or file a pleading seeking authority to
amend or modify, the Definitive Documentation or any other document related to
the Notes or the Restructuring in a manner that is materially inconsistent with
this Agreement;

 

7

 

(vi)       not file any pleading materially inconsistent with the Restructuring
or the terms of this Agreement;

 

(vii)       not release, settle or compromise, other than in the ordinary course
of business, any Claim or Cause of Action, other than the FT Agreement Claims,
that is not specifically agreed to be released, settled, or compromised pursuant
to this Agreement in a manner that is not reasonably acceptable to the Required
Supporting Noteholders; and

 

(viii)       not release, settle or compromise the FT Agreement Claims in a
manner that is not acceptable to the Required Supporting Noteholders; provided
that the NGL Term Sheet is an acceptable settlement of the FT Agreement Claims
of NGL.

 

(b)       During the Effective Period, the Company Parties or the Debtors, as
applicable, also agree to the following affirmative covenants:

 

(i)       the Debtors shall provide counsel for the Supporting Noteholders and
NGL at least two (2) calendar days (or such shorter prior review period as
necessary in light of exigent circumstances) prior to the date when the Debtors
intend to file such document draft copies of all material motions and proposed
orders intended to be filed with the Bankruptcy Court. To the extent reasonably
practicable, the Debtors shall provide counsel for the Supporting Noteholders
and NGL at least five (5) calendar days prior to the date when the Debtors
intend to file such document draft copies of all First Day and Second Day
Pleadings, the Cash Collateral Motion, the Approval Motion, the Confirmation
Order, and the Plan Supplement. The Debtors shall consult in good faith with
counsel for the Supporting Noteholders and NGL regarding the form and substance
of all such material proposed filings with the Bankruptcy Court. Counsel to the
Supporting Noteholders and NGL shall provide all comments to such motions by no
later than one (1) calendar day (or within such time period as is reasonably
practicable in light of the time at which such motions were provided to counsel
for prior review) prior to the date when the Debtors intend to file with the
Bankruptcy Court such motions, and Debtors’ counsel shall consult in good faith
with such counsel regarding any comments so provided if Debtors’ counsel shall
not be in agreement with such comments; provided, that the consent requirements
set forth in Section 3 of this Agreement shall apply with respect to all First
Day and Second Day Pleadings, the Cash Collateral Motion, the Approval Motion,
and any other motions, declarations, proposed orders or other filings with the
Bankruptcy Court that constitute Definitive Documentation; the Chapter 11 Cases
shall be commenced on or before 11:59 p.m. Eastern Standard Time on January 5,
2017 (the “Petition Date”), subject to extension with the consent of the
Required Supporting Noteholders;

 

(ii)       the Debtors shall request, and take reasonable actions to prosecute
such request, that the Bankruptcy Court schedule the hearing to consider
confirmation of the Plan on or before 35 days after the Petition Date;

 

(iii)       the Debtors shall request, and take reasonable actions to prosecute
such request, that the Bankruptcy Court enter an order approving the Approval
Motion on or before 5 days after the Petition Date;

 

8

 

(iv)       the Debtors shall, within five (5) days of the Petition Date, file a
motion, and thereafter take reasonable actions to prosecute such motion, seeking
entry by the Bankruptcy Court of an order determining the amount of any
Rejection Claim for purposes of (a) voting to accept or reject the Plan and (b)
setting a reserve for distribution in respect of unliquidated claims;

 

(v)       the Debtors shall timely file a formal objection to (or otherwise
address in a manner reasonably acceptable to the Required Supporting
Noteholders) any unresolved motion filed with the Bankruptcy Court by a third
party seeking the entry of an order (A) directing the appointment of an
examiner, (B) converting the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, (C) dismissing the Chapter 11 Cases, (D) modifying or
terminating the Debtors’ exclusive right to file and/or solicit acceptances of a
plan of reorganization under section 1121 of the Bankruptcy Code or (E) seeking
relief that (x) is inconsistent with this Agreement in any respect or (y) that
is contrary to, or would, or would reasonably be expected to, frustrate the
purposes of this Agreement, including by preventing the consummation of the
Restructuring;

 

(vi)       the Debtors shall timely file a formal written response in opposition
to (or otherwise address in a manner reasonably acceptable to the Required
Supporting Noteholders) any objection filed with the Bankruptcy Court by any
Person with respect to the Cash Collateral Motion;

 

(vii)       the Debtors shall pay the reasonable and documented fees and
expenses of the Supporting Noteholders (a) invoiced and outstanding as of the
Petition Date in advance of the Petition Date and (b) thereafter, in the manner,
and to the extent, provided for in this agreement or any order entered by the
Bankruptcy Court;

 

(viii)       the Debtors shall pay the reasonable and documented fees and
expenses of NGL in the manner, and to the extent, provided for in this
Agreement;

 

(ix)       the Debtors shall promptly notify the Supporting Noteholders and NGL
in writing of any governmental or third-party complaints, litigations,
investigations, or hearings (or written communications indicating that the same
may be contemplated or threatened); and

 

(x)       the Debtors shall promptly notify the Supporting Noteholders and NGL
of any uncured breach by the Company in respect of any of the obligations,
representations, warranties or covenants set forth in this Agreement by
furnishing written notice to the Supporting Noteholders and NGL pursuant to
Section ‎10.12 hereof within three (3) business days of actual knowledge of such
breach.

 

(c)       The Company Parties shall not seek, solicit, or support any
dissolution, winding up, liquidation, reorganization, assignment for the benefit
of creditors, merger, transaction, consolidation, business combination, joint
venture, partnership sale of assets, financing (debt or equity), refinancing, or
restructuring of the Company, other than the Restructuring (each, an
“Alternative Transaction”), except with the prior written consent of the
Supporting Noteholders; provided that any refinancing of the Company’s RBL
Credit Facility (as defined in the Plan) in connection with the Restructuring
shall not constitute an Alternative Transaction. If

 

9

 

any Company Party, directly or indirectly, through any of its representatives or
advisors, receives a bona fide proposal for an Alternative Transaction from any
third party (who has not withdrawn such proposal) and such Debtor has determined
in good faith that such Alternative Transaction is, or after reasonable
commercial negotiations may be, higher or otherwise better than the
Restructuring, then such Debtor shall, within two business days of making such
determination, notify counsel to the Supporting Noteholders of the receipt of
such proposal, with such notice to include the material terms thereof, including
the identity of the person or group of persons involved. The Company Parties
shall not enter into any confidentiality agreement with a party interested in an
Alternative Transaction unless such party consents to identifying and providing
to counsel to the Supporting Noteholders (under a reasonably acceptable
confidentiality agreement) the foregoing information.

 

(d)       Notwithstanding anything to the contrary herein, nothing in this
Agreement shall require the board of directors, board of managers, directors,
managers, or officers or any other fiduciary of a Debtor to take any action, or
to refrain from taking any action, with respect to the Restructuring to the
extent such board of directors, board of managers, or such similar governing
body determines, based on advice of counsel, that taking such action, or
refraining from taking such action, as applicable, may be required to comply
with applicable law or its fiduciary obligations under applicable law; provided,
that any such action that results in a termination of this Agreement in
accordance with the terms hereof shall be subject to the provisions set forth in
‎Section 7 hereof.

 

4.04.       Transfer of Claims and Securities.

 

(a)       During the Effective Period, (i) no Supporting Noteholder shall sell,
assign, transfer, permit the participation in, or otherwise dispose of (each,
a “Transfer”) any ownership in any of the Claims, unless the transferee thereof
either (i) is a Supporting Noteholder, or (ii) prior to or contemporaneously
with such Transfer, agrees in writing for the benefit of the other Parties to be
bound by all of the terms of this Agreement with respect to such acquired Claim
by executing the joinder substantially in the form attached hereto as Exhibit D
(the “Joinder Agreement”), and delivering an executed copy thereof, within five
(5) business days of the closing of such Transfer, to the parties set forth in
Section ‎10.11 hereof, in which event the transferee shall be deemed to be a
Supporting Noteholder under this Agreement with respect to such transferred
Claims. Each Supporting Noteholder agrees and acknowledges that any Transfer of
Claims that does not comply with the terms and procedures set forth in this
Section ‎4.04 shall be deemed null and void ab initio.

 

(b)       Notwithstanding anything herein to the contrary, (i) any Supporting
Noteholder may Transfer (by purchase, sale, assignment, participation, or
otherwise) any Claims to an entity that is acting in its capacity as a Qualified
Marketmaker2 without the requirement that the Qualified

 

 

 





2For the purposes of this Section 4.04, a “Qualified Marketmaker” means an
entity that (a) holds itself out to the market as standing ready in the ordinary
course of its business to purchase from customers and sell to customers claims
against and/or interests in (as applicable) the Debtors and their affiliates
(including debt securities or other debt) or enter with customers into long and
short positions in claims against the Debtors and their affiliates (including
debt securities or other debt), in its capacity as a dealer or market maker in
such claims against the Debtors and their affiliates and (b) is in fact
regularly in the business of making a market in claims against issuers or
borrowers (including debt securities or other debt).

 

10

 

Marketmaker be or become a Supporting Noteholder; provided, that the Qualified
Marketmaker subsequently Transfers (by purchase, sale, assignment,
participation, or otherwise) the right, title, or interest in such Claims to a
transferee that is or becomes a Supporting Noteholder by executing a Joinder
Agreement, prior to or contemporaneously with such Transfer, and delivering an
executed copy thereof, within five (5) business days of the closing of such
Transfer, to the parties set forth in Section ‎10.11 hereof, in which event the
transferee shall be deemed to be a Supporting Noteholder under this Agreement
with respect to such transferred Claims; and (ii) to the extent a Supporting
Noteholder, acting in its capacity as a Qualified Marketmaker, acquires any
Claims from a holder of such claim or interest who is not a Supporting
Noteholder, it may transfer (by purchase, sale, assignment, participation, or
otherwise) such claim or interest without the requirement that the transferee be
or become a Supporting Noteholder in accordance with this Section 4.03.

 

(c)       NGL shall not Transfer any Claims.

 

(d)       This Agreement shall in no way be construed to preclude the Supporting
Noteholders from acquiring additional Claims; provided, that (i) if any
Supporting Noteholder or NGL acquires additional Claims after the Agreement
Effective Date, such Party shall use commercially reasonable efforts to promptly
notify counsel to the Debtors of such acquisition including the amount of such
acquisition and (ii) such acquired Claims shall automatically and immediately
upon acquisition by a Supporting Noteholder or NGL be deemed subject to the
terms of this Agreement (regardless of when or whether notice of such
acquisition is given to the Debtors).

 

4.05.       Representations and Warranties of Supporting Noteholders.  Each
Supporting Noteholder, severally, and not jointly, represents and warrants to
all Parties that:

 

(a)       it is the beneficial owner of the face amount or unit amount, as
applicable, of the Claims, or is the nominee, investment manager, or advisor for
beneficial holders of the Claims, as reflected, subject to Section ‎10.16 of
this Agreement, in such Supporting Noteholder’s signature block to this
Agreement (each such signature block, a “Supporting Noteholder Signature
Block”), which amount each Party understands and acknowledges is proprietary and
confidential to such Supporting Noteholder (such Claims, the “Supporting
Noteholder Owned Debtor Claims”);

 

(b)       it has the full power and authority to act on behalf of, vote and
consent to matters concerning the Supporting Noteholder Owned Debtor Claims (or
direct such action, vote, or consent);

 

(c)       the Supporting Noteholder Owned Debtor Claims are free and clear of
any lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal, or other limitation on disposition,
transfer, or encumbrances of any kind, that would adversely affect in any
material respect such Supporting Noteholder’s ability to perform any of its
obligations under this Agreement at the time such obligations are required to be
performed;

 

(d)        it is either (A) a qualified institutional buyer as defined in Rule
144A of the Securities Act of 1933, as amended (the “Securities Act”) or (B) an
institutional “accredited

 

11

 

investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D
promulgated under the Securities Act) (C) a Regulation S non-U.S. person or (D)
the foreign equivalent of (A) or (B) above; and

 

(e)       the execution, delivery, and performance of this Agreement does not
and shall not: (i) violate any provision of law, rules or regulations applicable
to it or any of its subsidiaries in any material respect, (ii) violate its
certificate of incorporation, bylaws, or other organizational documents; or
(iii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any contractual obligation to which it is
a party, which violation, conflict, breach, or default, would have a material
adverse effect on the Restructuring.

 

4.06.       Representations and Warranties of NGL.  NGL represents and warrants
to all Parties that:

 

(a)       it is the beneficial owner of and has the full power and authority to
act on behalf of, vote and consent (or direct such action, vote, or consent) to
matters concerning its Claims, including all Claims related to the NGL FT
Agreement, and has not Transferred any such Claims;

 

(b)       NGL’s Claims are free and clear of any lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first
refusal, or other limitation on disposition, transfer, or encumbrances of any
kind, that would adversely affect in any material respect NGL’s ability to
perform any of its obligations under this Agreement at the time such obligations
are required to be performed;

 

(c)       it is either (A) a qualified institutional buyer as defined in Rule
144A of the Securities Act or (B) an institutional “accredited investor” (as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D promulgated under the
Securities Act) (C) a Regulation S non-U.S. person or (D) the foreign equivalent
of (A) or (B) above; and

 

(d)       the execution, delivery, and performance of this Agreement does not
and shall not: (i) violate any provision of law, rules or regulations applicable
to it or any of its subsidiaries in any material respect, (ii) violate its
certificate of incorporation, bylaws, or other organizational documents; or
(iii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any contractual obligation to which it is
a party, which conflict, breach, or default, would have a material adverse
effect on the Restructuring.

 

Section 5. Mutual Representations, Warranties, and Covenants.  Each of the
Parties, severally and not jointly represents, warrants, and covenants to each
other Party:

 

5.01.       Enforceability.  It is validly existing and in good standing under
the laws of the state of its organization, and this Agreement is a legal, valid,
and binding obligation of such Party, enforceable against it in accordance with
its terms, except as enforcement may be limited by applicable laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

5.02.       No Consent or Approval.  Except as expressly provided in this
Agreement, the Plan or the Bankruptcy Code, no consent or approval is required
by any other person or entity in

 

12

 

order for it to effectuate the Restructuring contemplated by, and perform the
respective obligations under, this Agreement.

 

5.03.       Power and Authority.  Except as expressly provided in this
Agreement, it has all requisite corporate or other power and authority to enter
into, execute, and deliver this Agreement and to effectuate the Restructuring
contemplated by, and perform its respective obligations under, this Agreement.

 

5.04.       Governmental Consents. Except as expressly set forth herein and with
respect to the Company Parties’ performance of this Agreement (and subject to
necessary Bankruptcy Court approval and/or regulatory approvals associated with
the Restructuring), the execution, delivery and performance by it of this
Agreement does not, and shall not, require any registration or filing with
consent or approval of, or notice to, or other action to, with or by, any
federal, state, or other governmental authority or regulatory body.

 

Section 6. Acknowledgement.  Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise.  Any such offer or solicitation will be made only in compliance with
all applicable securities laws and provisions of the Bankruptcy Code.  The
Debtors will not solicit acceptances of the Plan from Supporting Noteholders in
any manner inconsistent with the Bankruptcy Code or applicable bankruptcy law.

 

Section 7. Termination Events.

 

7.01.       Supporting Noteholder Termination Events.

 

(a)       This Agreement may be terminated as between the Supporting Noteholders
and the other Parties by the delivery to counsel to the Company Parties, counsel
to NGL and counsel to the other Supporting Noteholders of a written notice in
accordance with Section ‎10.12 hereof by the Required Supporting Noteholders,
upon the occurrence and continuation of any of the following events:

 

(i)       the material breach by any of the Company Parties of any of the
representations, warranties, or covenants of such breaching Party as set forth
in this Agreement, and which breach remains uncured for a period of five (5)
business days following such breaching Party’s receipt of notice pursuant to
Section ‎10.11 hereof (with copies of any such notice being contemporaneously
provided to the other Company Parties, counsel to NGL and Davis Polk);

 

(ii)       the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any injunction, judgment,
decree, charge, ruling, or order enjoining the consummation of a material
portion of the Restructuring, or materially affecting the recovery of the
Supporting Noteholders in an adverse manner contemplated by this Agreement;
provided, that the Company Parties shall have ten (10) business days after
issuance of such injunction, judgment, decree, charge, ruling, or order to
obtain relief that would allow consummation of the Restructuring that (i) does
not prevent or diminish in a material way

 

13

 

compliance with the terms of this Agreement or (ii) is otherwise reasonably
acceptable to the Required Supporting Noteholders;

 

(iii)       an examiner (with expanded powers beyond those set forth in section
1106(a)(3) and (4) of the Bankruptcy Code), or a trustee or receiver shall have
been appointed in one or more of the Chapter 11 Cases;

 

(iv)       any Company Party files any motion or pleading with the Bankruptcy
Court that is materially inconsistent with this Agreement and such motion or
pleading has not been withdrawn or is not otherwise denied by the Bankruptcy
Court within five (5) business days of receipt of notice by such Party that such
motion or pleading is inconsistent with this Agreement;

 

(v)       the entry of a ruling or order by the Bankruptcy Court that would
prevent consummation of the Restructuring; provided, that the Debtors shall have
sought a stay of such relief within five (5) business days after the date of
such issuance and shall have five (5) business days after issuance of such
ruling or order to obtain relief that (i) does not prevent or diminish in a
material way compliance with the terms of this Agreement or (ii) is otherwise
reasonably acceptable to the Required Supporting Noteholders;

 

(vi)       the conversion or dismissal of the Chapter 11 Cases, unless such
conversion or dismissal, as applicable, is made with the prior written consent
of counsel to the Supporting Noteholders;

 

(vii)       any of the Definitive Documentation shall have been amended or
modified in a manner that materially affects the Supporting Noteholders in an
adverse manner, without the prior written consent of the counsel to the
Supporting Noteholders; provided, that modifying (a) the allocation of
Subscription Rights and New Common Stock among Holders of Claims in Class 2D to
equal the allocation of Subscription Rights and New Common Stock among Holders
of Claims in Classes 1D and 3D-7D, (b) the conditions upon which holders of
Existing Equity Interests may receive their distribution provided for in the
Plan or (c) the amount of Subscription Rights and New Common Stock distributed
to holders of General Unsecured Claims against Bonanza Creek Operating, if
necessary solely as a result of the allowance, estimation, voting,
recharacterization, or classification of General Unsecured Claims against
Bonanza Creek Operating (other than Note Claims) by Final Order of the Court
(each of the foregoing, a “Required Modification”) in the Plan or Definitive
Documentation shall not give rise to any right to terminate this Agreement under
this Section ‎7.01(a)(vii) if (x) the Bankruptcy Court rules or orders that such
Required Modification is necessary to enter the Confirmation Order and (y) the
Required Supporting Noteholders have not proposed an alternative modification or
amendment reasonably acceptable to the Company Parties that would allow the
Debtors to obtain confirmation of the Plan.

 

(viii)       the Bankruptcy Court grants relief terminating, annulling or
modifying the automatic stay (as set forth in section 362 of the Bankruptcy
Code) to permit the exercise of remedies against any assets of the Company
having an aggregate fair market value in excess of $10 million without the prior
written consent of the Required Supporting Noteholders;

 

14

 

(ix)       the Company Parties have not commenced solicitation of acceptances of
the Plan within one (1) business day after the date hereof;

 

(x)       the Chapter 11 Cases are not commenced before the Bankruptcy Court by
the date set forth in Section ‎4.03(b)(i) of this Agreement (including as such
date may be extended therein);

 

(xi)       the Debtors have not filed within one (1) business day after the
Petition Date (A) the Approval Motion, and (B) a motion requesting that the
Bankruptcy Court schedule a joint hearing to consider the Approval Motion,
confirmation of the Plan and approval of the Disclosure Statement on or before
35 days after the Petition Date;

 

(xii)       the Bankruptcy Court has not entered within 35 days of the Petition
Date an order approving the Approval Motion;

 

(xiii)       the Confirmation Order has not been entered by the Bankruptcy Court
within 105 days of the Petition Date (the “Confirmation Milestone”);

 

(xiv)       the Plan Effective Date has not occurred within 14 days following
the date of entry of the Confirmation Order; and

 

(xv)       the Debtors release, settle or compromise the FT Agreement Claims in
a manner not acceptable to the Required Supporting Noteholders, it being agreed
that entering into the New NGL Agreement on terms substantially as set forth in
the NGL Term Sheet represents a settlement of the FT Agreement Claims of NGL
acceptable to the Required Supporting Noteholders.

 

(b)       The milestones set forth in sections (x) through (xiv) may be extended
with the written consent of the Required Supporting Noteholders; provided, that
the Confirmation Milestone may not be extended beyond 120 days after the
Petition Date as to any Supporting Noteholder who does not consent to any such
extension.

 

7.02.       NGL Termination Events.

 

(a)       This Agreement may be terminated as between NGL and the other Parties
by the delivery to counsel to the Company Parties and counsel to the Supporting
Noteholders of a written notice in accordance with Section ‎10.12 hereof by NGL,
upon the occurrence and continuation of any of the following events:

 

(i)       the material breach by any of the Company Parties of any of the
representations and warranties as set forth in this Agreement or the covenants
contained in Sections 4.03(a)(i) through (vi), 4.03(a)(viii), 4.03(b)(ii),
4.03(b)(iv), 4.03(b)(vii) through (ix) or 4.03(c) as set forth in this
Agreement, and which breach remains uncured for a period of five (5) business
days following the Company’s receipt of notice pursuant to Section ‎10.11 hereof
(with copies of any such notice being contemporaneously provided to the other
Company Parties, counsel to the Supporting Noteholders and Davis Polk);

 

15

 

(ii)       the material breach by any of the Supporting Noteholders of any of
the representations and warranties as set forth in this Agreement or the
covenants contained in Sections 4.02(a)(i) through (ix) as set forth in this
Agreement, which breach would result in the failure of the Debtors to obtain
confirmation of the Plan, and which breach remains uncured for a period of ten
(10) business days after the receipt by the Supporting Noteholders or NGL, as
applicable, of notice of such breach;

 

(iii)       the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any injunction, judgment,
decree, charge, ruling, or order enjoining the consummation of a material
portion of the Restructuring, or materially affecting the New NGL Agreement or
NGL’s economic benefits thereunder in a manner adverse to NGL; provided, that
the Company Parties shall have ten (10) business days after issuance of such
injunction, judgment, decree, charge, ruling, or order to obtain relief that
would allow consummation of the Restructuring that (i) does not prevent or
diminish in a material way compliance with the New NGL Agreement or (ii) is
otherwise reasonably acceptable to NGL;

 

(iv)       any Company Party files any motion or pleading with the Bankruptcy
Court that is materially inconsistent with this Agreement or the New NGL
Agreement and such motion or pleading has not been withdrawn or is not otherwise
denied by the Bankruptcy Court within five (5) business days of receipt of
notice by such Party that such motion or pleading is inconsistent with this
Agreement;

 

(v)       the conversion or dismissal of the Chapter 11 Cases, unless such
conversion or dismissal, as applicable, is made with the prior written consent
of counsel to NGL; and

 

(vi)       any of the Definitive Documentation shall have been amended or
modified in a manner that materially affects NGL or that is inconsistent with
this Agreement or the New NGL Agreement, without the prior written consent of
the counsel to NGL.

 

7.03.       Debtors’ Termination Events. 

 

(a)       The Debtors may terminate this Agreement as to all Parties upon five
(5) business days’ prior written notice, delivered in accordance with
Section ‎10.12 hereof, upon the occurrence of any of the following events:
(i) the breach by any of the Supporting Noteholders of any material provision
set forth in this Agreement that remains uncured for a period of ten (10)
business days after the receipt by the Supporting Noteholders or NGL, as
applicable, of notice of such breach; (ii) the board of directors, board of
managers, or such similar governing body of any Debtor determines based on
advice of counsel that proceeding with any of the Restructuring would be
inconsistent with the exercise of its fiduciary duties, including any
determination by the such governing body, in its sole discretion, that an
insufficient number or amount of acceptances of the Plan had been received as of
the date set forth in Section ‎4.03(b)(i) of this Agreement to support a
decision to commence the Chapter 11 Cases; or (iii) the issuance by any
governmental authority, including any regulatory authority or court of competent
jurisdiction, of any final, non-appealable injunction, judgment, decree, charge,
ruling or order enjoining the consummation of a material portion of the
Restructuring unless the Supporting Noteholders shall have sought a stay of such
injunction, judgment, decree, charge, ruling or order

 

16

 

within five (5) business days after the date of such issuance and shall have
obtained relief from such injunction, judgment, decree, charge, ruling or order
within five (5) business days after such issuance that would allow consummation
of the Restructuring that (i) does not prevent or diminish in a material way
compliance with the terms of this Agreement or (ii) is otherwise reasonably
acceptable to the Company Parties.

 

(b)       The Debtors may terminate this Agreement as to all Parties upon
written notice, delivered in accordance with Section ‎10.12 hereof, if holders
of at least two-thirds in amount of Claims classified in Class 2D under the Plan
have not become Parties to this Agreement on or prior to January 5, 2017.

 

7.04.       Mutual Termination.  This Agreement, and the obligations of all
Parties hereunder, may be terminated by mutual agreement among all of the
following: (a) the Required Supporting Noteholders and (b) each of the Company
Parties.

 

7.05.       Termination Upon Completion of the Restructuring.  This Agreement
shall terminate automatically without any further required action or notice on
the Plan Effective Date.

 

7.06.       Effect of Termination. 

 

(a)       No Party may terminate this Agreement if such Party failed to perform
or comply in all material respects with the terms and conditions of this
Agreement, with such failure to perform or comply causing, or resulting in, the
occurrence of one or more termination events specified herein. The date on which
termination of this Agreement as to a Party is effective in accordance with
Sections 7.01, 7.02, 7.03, 7.04 or 7.05, shall be referred to as the
“Termination Date.”

 

(b)       Except as set forth below, upon the occurrence of a Termination Date
as to a Party, this Agreement shall be of no further force and effect and each
Party subject to such termination shall be released from its commitments,
undertakings, and agreements under or related to this Agreement and shall have
the rights and remedies that it would have had, had it not entered into this
Agreement, and shall be entitled to take all actions, whether with respect to
the Restructuring or otherwise, that it would have been entitled to take had it
not entered into this Agreement. Upon the occurrence of a Termination Date, any
and all consents or ballots tendered by the Parties subject to such termination
before a Termination Date shall be deemed, for all purposes, to be null and void
from the first instance and shall not be considered or otherwise used in any
manner by the Parties in connection with the Restructuring and this Agreement or
otherwise.

 

(c)       Notwithstanding anything to the contrary in this Agreement, the
foregoing shall not be construed to prohibit the Debtors or any of the
Supporting Noteholders from contesting whether any such termination is in
accordance with the terms of, or to seek enforcement of any rights under this
Agreement that arose or existed before a Termination Date. Except as expressly
provided in this Agreement, nothing herein is intended to, or does, in any
manner waive, limit, impair, or restrict (a) any right of any Debtor or the
ability of any Debtor to protect and preserve its rights (including rights under
this Agreement), remedies, and interests, including its claims against any
Supporting Noteholder or NGL, (b) any right of any Supporting Noteholder, or the
ability of any Supporting Noteholder to protect and preserve its rights
(including rights under this

 

17

 

Agreement) and remedies including its claims against any Debtor or Supporting
Noteholder and (c) any right of NGL, or the ability of NGL to protect and
preserve its rights (including rights under this Agreement) and remedies
including its claims against any Debtor.

 

Section 8. Amendments. This Agreement may not be modified, amended, or
supplemented without the prior written consent of the Company Parties and the
Required Supporting Noteholders; provided, that this Agreement may not be
modified, amended, or supplemented in a manner that (i) adversely affects NGL
without the prior written consent of Company Parties, the Required Supporting
Noteholders and NGL, (ii) disproportionately affects any particular Supporting
Noteholder without the prior written consent of such Supporting Noteholder and
(iii) alters Section ‎‎7.01(b) without the prior written consent each Supporting
Noteholder.

 

Section 9. Fees and Expenses. So long as this Agreement has not been terminated,
the Company Parties hereby agree to pay in cash, in full, in accordance with
their respective engagement letters, all invoiced fees and out-of-pocket
expenses incurred by the Supporting Noteholders, including all invoiced fees and
out-of-pocket expenses of (a) Kirkland & Ellis LLP; (b) Evercore Group L.L.C.;
(c) local counsel in the venue in which the Company Parties commence the Chapter
11 Cases; and (d) such other professionals that the Supporting Noteholders deem
reasonably necessary to consummate the Restructuring, with the prior written
consent of the Company, not to be unreasonably withheld. So long as this
Agreement has not been terminated, the Company Parties hereby agree to pay, on
the Plan Effective Date, all invoiced fees and out-of-pocket expenses in cash,
in full incurred by NGL, before and after the Petition Date, including all
invoiced fees and out-of-pocket expenses of (a) Greenberg Traurig, LLP; (b)
Cypress Associates LLC; (c) local counsel in the venue in which the Company
Parties commence the Chapter 11 Cases; and (d) such other professionals that NGL
deems reasonably necessary to consummate the Restructuring, with the prior
written consent of the Company, not to be unreasonably withheld, in each case
incurred prior to the earlier of the Plan Effective Date and the termination of
this Agreement. The Company Parties hereby acknowledge and agree that the fees
and expenses incurred by the Supporting Noteholders and NGL prior to the
termination of this Agreement are of the type that should be entitled to
treatment as administrative expense claims pursuant to sections 503(b) and
507(a)(2) of the Bankruptcy Code.

 

Section 10. Miscellaneous.

 

10.01.       Management Incentive Plan. The Restructuring will include a
management incentive plan (the “Management Incentive Plan”) reserving New Common
Stock (as defined in the Plan) constituting 10% of the equity of the Company on
a fully-diluted basis (the “MIP Pool”).  Unless otherwise agreed to by the
Company and the Supporting Noteholders, 40% of the MIP Pool (the “Emergence
Grants”) shall be allocated to employees (including, in the sole discretion of
the existing board of directors, any reserve for open positions) prior to or
during the Chapter 11 Cases in such amounts as determined by the compensation
committee of the existing board of directors of BCEI, subject to the reasonable
consent of appropriate representatives of the Supporting Noteholders within ten
business days after receipt thereof, with such awards to be granted on the Plan
Effective Date. The Emergence Grants shall be (i) 50% in the form of options
with a 10-year term struck at plan value and (ii) 50% in the form of restricted
stock units; and in each case shall vest one-third on each of the first three
anniversaries of the Plan Effective Date.  The vesting of the Emergence Grants
will fully accelerate on a Change in Control (as

 

18

 

defined in the Severance Plan), unless, in connection with such Change in
Control, the Emergence Grants are continued or assumed by the Company or the
acquirer or are substituted or replaced by the acquirer with awards with
substantially equivalent terms and value. All future grants under the Management
Incentive Plan shall be determined by the compensation committee of the
compensation committee of the board of directors of the Company following the
Plan Effective Date and shall be awarded from the portion of the MIP Pool that
does not constitute Emergence Grants. Additionally, BCEI shall assume the
existing Executive Change in Control and Severance Plan and related executive
employment agreements (such plan and the provisions of such agreements that
provide for participation in such plan, collectively, the “Severance Plan”),
subject to modification as necessary to ensure that (i) the Restructuring and
any associated organizational changes shall not constitute a Change in Control
or serve as a basis to trigger severance benefits under the Severance Plan and
(ii) the New Board shall not be permitted to amend the Severance Plan to impair
vesting (including accelerated vesting) of the Emergence Grants. BCEI shall also
assume the existing 2016 short-term incentive plan (“STIP”).  The Company will
also establish, in consultation with the Note Parties, a 2017 STIP, reasonably
consistent with prior STIPs of BCEI.

 

10.02.       Forbearance. During the period commencing on the date hereof and
ending on the termination of this Agreement in accordance with its terms, the
Supporting Noteholders hereby agree to forbear from the exercise of any rights
or remedies they may have under the Indentures and under applicable United
States or foreign law or otherwise with respect to any defaults or events of
default which may arise under the Indentures at any time on or before the
termination of the Agreement.  For the avoidance of doubt, the forbearance set
forth in this Section ‎10.02 shall not constitute a waiver with respect to any
defaults or events of default under the Indentures, and shall not bar any
Supporting Noteholder from filing a proof of claim or taking action to establish
the amount of such claim.  If the transactions contemplated hereby are not
consummated, or if this Agreement is terminated for any reason, the Parties
fully reserve any and all of their rights. 

 

10.03.       Further Assurances.  Subject to the other terms of this Agreement,
the Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Restructuring, as applicable.

 

10.04.       Complete Agreement.  This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements, oral, or written, among the Parties with
respect thereto.

 

10.05.       Headings.  The headings of all sections of this Agreement are
inserted solely for the convenience of reference and are not a part of and are
not intended to govern, limit, or aid in the construction or interpretation of
any term or provision hereof.

 

10.06.       GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. 
THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT
GIVING EFFECT TO THE

 

19

 

CONFLICT OF LAWS PRINCIPLES THEREOF.  Each Party hereto agrees that it shall
bring any action or proceeding in respect of any claim arising out of or related
to this Agreement, to the extent possible, in either the United States District
Court for the Southern District of New York or any New York State court located
in New York County (the “Chosen Courts”), and solely in connection with claims
arising under this Agreement: (a) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts; (b) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts; and (c) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any Party hereto; provided, that if the Debtors commence the Chapter 11
Cases, then the Bankruptcy Court (or court of proper appellate jurisdiction)
shall be the exclusive jurisdiction, rather than any Chosen Court.

 

10.07.       Confidentiality. The Company Parties shall keep strictly
confidential and shall not, without the prior written consent of the applicable
Supporting Noteholder, disclose publicly, or to any person the holdings or
claims of any Supporting Noteholder, including the principal amount of any
claims arising under the Notes.

 

10.08.       Trial by Jury Waiver. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

10.09.       Execution of Agreement.  This Agreement may be executed and
delivered in any number of counterparts and by way of electronic signature and
delivery, each such counterpart, when executed and delivered, shall be deemed an
original, and all of which together shall constitute the same agreement.  Each
individual executing this Agreement on behalf of a Party has been duly
authorized and empowered to execute and deliver this Agreement on behalf of said
Party.

 

10.10.       Interpretation and Rules of Construction.  This Agreement is the
product of negotiations among the Parties, and in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof. The
Parties were each represented by counsel during the negotiations and drafting of
this Agreement and continue to be represented by counsel. In addition, this
Agreement shall be interpreted in accordance with section 102 of the Bankruptcy
Code.

 

10.11.       Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable. There are no third-party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or transferred to any other person or entity. 

 

10.12.       Notices.  All notices hereunder shall be deemed given if in writing
and delivered, if sent by electronic mail, courier, or registered or certified
mail (return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):

 

20

 



(a) if to a Company Party, to:

 

Bonanza Creek Energy, Inc.

 410 17th Street, Suite 1400



Denver, Colorado 80202



Attention:  Skip Marter



E-mail address:  smarter@bonanzacrk.com



 

with copies (which alone shall not constitute notice) to:

 

Davis Polk & Wardwell LLP



450 Lexington Avenue



New York, New York 10017



Attention: Marshall Huebner, Brian Resnick and Daniel Silberger



E-mail addresses: marshall.huebner@davispolk.com,

brian.resnick@davispolk.com, and daniel.silberger@davispolk.com

 

(b)       if to a Supporting Noteholder to:

 

Kirkland & Ellis LLP
601 Lexington Avenue



New York, NY 10022
Attention: Edward Sassower, P.C.
E-mail address: edward.sassower@kirkland.com

 



-and-

 

Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654
Attention: Steven N. Serajeddini
E-mail address: steven.serajeddini@kirkland.com

 

(c)       if to NGL

 

NGL Crude Logistics, LLC
Attn: Vice President – Rockies
Brookhollow Central II, Suite 1250
2900 North Loop West
Houston, TX 77092

 

-and-

 

NGL Crude Logistics, LLC
Attn: Senior Vice President
Brookhollow Central II, Suite 1250


 

21

 

2900 North Loop West
Houston, TX 77092

 

-and-

 

NGL Energy Partners LP
Attn: Executive Vice President/General Counsel
3773 Cherry Creek North Drive, Suite 1000
Denver, CO 80209

 

and-

 

Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, New York 10166
Attention: Iskender H. Catto and Ryan A. Wagner
E-mail addresses: cattoi@gtlaw.com and wagnerr@gtlaw.com

 

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above.

 

Any notice given by delivery, mail, or courier shall be effective when
received. 

 

10.13.       Access. The Company Parties will provide the Supporting Noteholders
and their respective attorneys, consultants, accountants, and other authorized
representatives (each an “Access Party”) reasonable access, upon reasonable
notice during normal business hours, to relevant properties, books, contracts,
commitments, records, management personnel, and advisors of the Company Parties;
provided, that the Company Parties’ obligation hereunder shall be conditioned
upon such Access Party agreeing to maintain the confidentiality of any
information received in connection with the foregoing, other than any such
information that is available to such Access Party on a non-confidential basis
(the “Information”) except that Information may be disclosed (a) to such Access
Party’s affiliates and the partners, directors, officers, employees, service
providers, agents and advisors of such Access Party and of such Access Party’s
affiliates on a “need to know” basis solely in connection with the transactions
contemplated hereby, (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over such Access Party or its affiliates, (c) to
the extent required by applicable law, (d) to any of the Parties, or (e) with
the consent of the Debtors.

 

10.14.       Independent Due Diligence and Decision Making. Each Supporting
Noteholder and NGL hereby confirms that it is (a) a sophisticated party with
respect to the matters that are the subject of this Agreement, (b) has had the
opportunity to be represented and advised by legal counsel in connection with
this Agreement and acknowledges and agrees that it voluntarily and of its own
choice and not under coercion or duress enters into the Agreement, (c) has
adequate information concerning the matters that are the subject of this
Agreement and (d) has independently and without reliance upon any other Party
hereto, or any of their affiliates, or any officer, employee, agent or
representative thereof, and based on such information as it has

 

22

 

deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that it has relied upon each other Party’s express
representations, warranties, and covenants in this Agreement.

 

10.15.       Waiver. If the Restructuring is not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights.

 

10.16.       Reporting of Debtor Claims. The Parties agree and acknowledge that
the reported amount of the Claims reflected in each Supporting Noteholder
Signature Block does not necessarily reflect the full amount of such Supporting
Noteholder’s Claims (including, without limitation, principal, accrued and
unpaid interest, fees and expenses) and any disclosure made on any Supporting
Noteholder Signature Block shall be without prejudice to any subsequent
assertion by or on behalf of such Supporting Noteholder of the full amount of
its Claims.

 

10.17.       Automatic Stay. The Company acknowledges and agrees, and shall not
dispute, that the giving of a termination notice in accordance with Sections 7
and ‎10.12 hereof by any of the Supporting Noteholders or NGL shall not be a
violation of the automatic stay under section 362 of the Bankruptcy Code (and
the Company hereby waives, to the greatest extent possible, the applicability of
such automatic stay to the giving of such notice), and the Supporting
Noteholders and NGL are hereby authorized to take any steps necessary to
effectuate the termination of this Agreement notwithstanding section 362 of the
Bankruptcy Code or any other applicable law, and no cure period contained in
this Agreement shall be extended pursuant to sections 108 or 365 of the
Bankruptcy Code or any other applicable law without the prior written consent of
the Required Supporting Noteholders or NGL, as applicable.

 

10.18.       Settlement Discussions; No Admission. This Agreement and the Plan
are part of a proposed settlement of matters that could otherwise be the subject
of litigation among the Parties hereto. Nothing herein shall be deemed an
admission of any kind. Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Agreement and all negotiations relating
thereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce the terms of this Agreement. This Agreement shall in no
event be construed as or be deemed to be evidence of an admission or concession
on the part of any Party of any claim or fault or liability or damages
whatsoever.

 

10.19.       Several, Not Joint, Claims. The agreements, representations,
warranties, and obligations of the Parties under this Agreement are, in all
respects, several and not joint.

 

10.20.       Severability. If any provision of this Agreement shall be held by a
court of competent jurisdiction to be illegal, invalid, or unenforceable, the
remaining provisions shall remain in full force and effect if essential terms
and conditions of this Agreement for each Party remain valid, binding, and
enforceable.

 

10.21.       Specific Performance/Remedies. It is understood and agreed by the
Parties that money damages would not be a sufficient remedy for any breach of
this Agreement by any Party and each non-breaching Party shall be entitled to
seek specific performance and injunctive or other equitable relief (including
attorney’s fees and costs) as a remedy for any such breach, in addition to any
other remedy to which such non-breaching Party may be entitled, at law or

 

23

 

equity, without the necessity of proving the inadequacy of money damages as a
remedy, including an order of the Chosen Court or the Bankruptcy Court requiring
any Party to comply promptly with any of its obligations hereunder. Each Party
agrees to waive any requirement for the securing or posting of a bond in
connection with such remedy.

 

10.22.       Remedies Cumulative. All rights, powers, and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any right,
power, or remedy thereof by any Party shall not preclude the simultaneous or
later exercise of any other such right, power, or remedy by such Party.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

 

Company Party Signature Page to the Restructuring Support and Lock-Up Agreement

 

Bonanza Creek Energy, Inc.

 

on behalf of itself and all other Company Parties

 





By: /s/ Richard Carty   Name: Richard Carty   Title: President and Chief
Executive Officer  

 

 

 

 

 

 



 



 



   





 



 

Supporting Noteholder Signature Page to
the Restructuring Support and Lock-Up Agreement

 

[______], as [Noteholder]

 

  By:              Name:       Title:  

 

Address:

 


 

 

 

Email address(es):



Telephone:

 

Aggregate Amounts or Units, as Applicable, Beneficially Owned or Managed on
Account of: 2021 Notes Claims (if any) $ 2023 Notes Claims (if any) $ BCEI
Common Shares (if any)  

 

 

 

 



 

NGL Signature Page to
the Restructuring Support and Lock-Up Agreement

 

  NGL Energy Partners LP                 By:              Name:       Title:  

 

Address:

 


 

 

Email address(es):



Telephone:

 



 

NGL Signature Page to
the Restructuring Support and Lock-Up Agreement

 

  NGL Crude Logistics, LLC                 By:             Name:       Title:  

 

Address:

 


 

 

Email address(es):



Telephone:

 



 

EXHIBIT A to the Restructuring Support Agreement

 

Prepackaged Plan

 

 

 

 

 

 

 

 

 

 

 

 

 





 

  

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

)  

In re:

 

BONANZA CREEK ENERGY, INC., et al.,

 

Debtors.1

) 

) 

) 

)



) 

) 

) 

Chapter 11

 

Case No. 17-__________ (___)

 

Joint Administration Requested

 

)  



 

 



DEBTORS’ JOINT PREPACKAGED PLAN OF REORGANIZATION
UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

 



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000



Facsimile: (212) 607-7983
Marshall S. Huebner



Brian M. Resnick



Daniel M. Silberger

 
Counsel to the Debtors
and Debtors in Possession

RICHARDS, LAYTON & FINGER, P.A.



One Rodney Square



920 North King Street



Wilmington, Delaware 19801



Telephone: (302) 651-7700



Facsimile: (302) 651-7701



Mark D. Collins (No. 2981)



Amanda R. Steele (No. 5530)



Brendan J. Schlauch (No. 6115)



 

Counsel to the Debtors
and Debtors in Possession



 

 

 



Dated: December 23, 2016   Wilmington, Delaware





 

 

 

 





 



1 The Debtors and debtors in possession in these cases and the last four digits
of their respective Employer Identification Numbers are: Bonanza Creek Energy,
Inc. (0631), Bonanza Creek Energy Operating Company, LLC (0537), Bonanza Creek
Energy Resources, LLC (6378), Holmes Eastern Company, LLC (5456), Rocky Mountain
Infrastructure, LLC (6659), Bonanza Creek Energy Upstream LLC (6378) and Bonanza
Creek Energy Midstream, LLC (6378). The Debtors’ mailing address is 410 17th
Street, Suite 1400, Denver, Colorado 80202.

  



 



 



Table of Contents



 



Page

 

Article 1

 

Definitions and Rules of Interpretation 1 Section 1.1.   Definitions 1 Section
1.2.   Rules of Interpretation 16 Section 1.3.   Computation of Time 17 Section
1.4.   References to Monetary Figures 17 Section 1.5.   Exhibits; Schedules;
Plan Supplement 17 Section 1.6.   Consent Rights of Required Supporting
Noteholders 17

 

Article 2

 

Treatment of Administrative Expense Claims and Priority Tax Claims 17 Section
2.1.   Treatment of Administrative Expense Claims 17 Section 2.2.   Treatment of
Priority Tax Claims 18

 

Article 3

 

Classification and Treatment of Other Claims and Interests 18

 

Section 3.1.   Classes and Treatment of Claims Against and Interests in the
Debtors 19 Section 3.2.   Treatment of Claims Against and Interests in the
Debtors 21 Section 3.3.   Treatment of Intercompany Claims 23

 

Article 4

 

Acceptance or Rejection of the Plan 24

 

Section 4.1.   Voting of Claims 24 Section 4.2.   Presumed Acceptance of Plan 24
Section 4.3.   Deemed Rejection of Plan 24 Section 4.4.   Acceptance by Impaired
Classes 24 Section 4.5.   Elimination of Vacant Classes 24 Section
4.6.   Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code 24
Section 4.7.   Modification and Severability as to Debtors; Reservation of
Rights 25

 

Article 5

 

Implementation of the Plan 25

 

Section 5.1.   Continued Organizational Existence 25 Section 5.2.   Section 1145
Exemption 25 Section 5.3.   Authorization of New Equity Securities 26 Section
5.4.   Cancellation of Existing Securities and Related Agreements, the
Indentures and the RBL Credit Agreement 26 Section 5.5.   Financing and
Restructuring Transactions 27

 



 



 

Article 6

 

Provisions Governing Distributions 28

 

Section 6.1.   Disbursing Agent 28 Section 6.2.   Timing and Delivery of
Distributions 29 Section 6.3.   Manner of Payment under Plan 31 Section
6.4.   Undeliverable or Non-Negotiated Distributions 32 Section 6.5.   Claims
Paid by Third Parties 33

 

Article 7

 

Filing of Administrative Expense Claims 33

 

Section 7.1.   Professional Fee Claims 33 Section 7.2.   Administrative Expense
Claims 33

 

Article 8

 

Disputed Claims 34

 

Section 8.1.   Objections to Claims 34 Section 8.2.   Resolution of Disputed
Claims 35 Section 8.3.   Estimation of Claims and Interests 35 Section
8.4.   Payments and Distributions for Disputed Claims 35 Section 8.5.   No
Amendments to Claims 36 Section 8.6.   No Interest 36

 

Article 9

 

Executory Contracts and Unexpired Leases 37

 

Section 9.1.   Assumption of Executory Contracts and Unexpired Leases 37 Section
9.2.   Schedules of Executory Contracts and Unexpired Leases 37 Section
9.3.   Categories of Executory Contracts and Unexpired Leases to Be Assumed 38
Section 9.4.   Assumption and Rejection Procedures and Resolution of Treatment
Objections 40 Section 9.5.   Rejection Claims 42 Section 9.6.   Assignment 42
Section 9.7.   Approval of Assumption, Rejection, Retention or Assignment of
Executory Contracts and Unexpired Leases 42 Section 9.8.   Modifications,
Amendments, Supplements, Restatements or Other Agreements 43

 

Article 10

 

Provisions Regarding Governance of the Reorganized Debtors 44

 

Section 10.1.   Organizational Action 44 Section 10.2.   Organizational
Documents 44 Section 10.3.   Directors and Officers of the Reorganized Debtors
45

 

ii

 



Article 11

 

Effect of Confirmation 46

 

Section 11.1.   Vesting of Assets 46 Section 11.2.   Release of Liens 46 Section
11.3.   Releases and Discharges 46 Section 11.4.   Discharge and Injunction 47
Section 11.5.   Term of Injunction or Stays 48 Section 11.6.   Exculpation 48
Section 11.7.   Release by the Debtors 48 Section 11.8.   Voluntary Releases by
the Holders of Claims and Interests 49 Section 11.9.   Injunction 50 Section
11.10.   Setoff and Recoupment 51 Section 11.11.   Preservation of Causes of
Action 51 Section 11.12.   Compromise and Settlement of Claims and Controversies
52

 

Article 12

 

Conditions Precedent to Confirmation and Effectiveness of the Plan 52

 

Section 12.1.   Conditions to Confirmation 52 Section 12.2.   Conditions to
Effectiveness 53 Section 12.3.   Waiver of Conditions to Confirmation or
Effectiveness 54

 

Article 13

 

Modification, Revocation or Withdrawal of the Plan 54

 

Section 13.1.   Plan Modifications 54 Section 13.2.   Revocation or Withdrawal
of the Plan and Effects of Non-Occurrence of Confirmation or Effective Date 54

 

Article 14

 

Retention of Jurisdiction by the Bankruptcy Court 55

 

Article 15

 

Miscellaneous 57

 

Section 15.1.   Exemption from Transfer Taxes and Recording Fees 57 Section
15.2.   Expedited Tax Determination 57 Section 15.3.   Payment of Statutory Fees
57 Section 15.4.   Plan Supplement 57 Section 15.5.   Claims against Other
Debtors 58 Section 15.6.   Substantial Consummation 58 Section 15.7.   Section
1125 of the Bankruptcy Code 58 Section 15.8.   Nonseverability 58 Section
15.9.   Governing Law 59 Section 15.10.   Binding Effect 59 Section
15.11.   Notices 59 Section 15.12.   Reservation of Rights 60



iii

 

 

Section 15.13.   Further Assurances 60

 



Schedules

 

Schedule 9.2(a): Executory Contracts and Unexpired Leases to Be Assumed
Schedule 9.2(b): Executory Contracts and Unexpired Leases to Be Rejected



 

iv

 

Introduction

 

Pursuant to section 1121(a) of the Bankruptcy Code,2 the Debtors in the
above-captioned jointly administered Chapter 11 Cases respectfully propose the
Plan. The Debtors are the proponents of the Plan under section 1129 of the
Bankruptcy Code. The Plan contemplates the reorganization of the Debtors and the
resolution of all outstanding Claims against, and Interests in, the Debtors.

 

Pursuant to section 1125(g) of the Bankruptcy Code, votes to accept or reject a
plan of reorganization may be solicited from holders of Claims or Interests
entitled to vote on a plan if such solicitation complies with applicable
nonbankruptcy law and if such holder was solicited before the commencement of
the Chapter 11 Cases in a manner complying with applicable nonbankruptcy law.
The Disclosure Statement that accompanies the Plan contains, among other things,
a discussion of the Debtors’ history, businesses, properties and operations,
projections for those operations, risk factors associated with the Debtors’
businesses and the Plan, and a summary and analysis of the Plan and certain
related matters.

 

Article 1
Definitions and Rules of Interpretation

 

Section 1.1. Definitions

 

Unless the context requires otherwise, the following terms used in the Plan
shall have the following meanings:

 

1.“5¾% Senior Notes” means those certain 5¾% senior notes due 2023 issued in the
aggregate principal amount of $300,000,000 pursuant to the 5¾% Senior Notes
Indenture.

 

2.“5¾% Senior Notes Guarantee Claim” means a Claim asserted against a Subsidiary
Debtor by a holder of, and on account of, a 5¾% Senior Note.

 

3.“5¾% Senior Notes Indenture” means that certain indenture, dated as of July
18, 2014, by and among Bonanza Creek, Delaware Trust Company, as trustee (as
successor to Wells Fargo Bank, National Association), as the same may be
amended, supplemented, revised or modified from time to time.

 

4.“5¾% Senior Notes Parent Claim” means a Claim asserted against Bonanza Creek
by a holder of, and on account of, a 5¾% Senior Note.

 

5.“5¾% Senior Notes Trustee” means Delaware Trust Company, solely in its
capacity as indenture trustee under the 5¾% Senior Notes Indenture.

 

6.“6¾% Senior Notes” means those certain 6¾% senior notes due 2021 issued in the
aggregate principal amount of $500,000,000 pursuant to the 2021 Senior Notes
Indenture.

 

 

 



2 Capitalized terms shall have the meanings ascribed to them in Section 1.1 of
the Plan.

 







 

7.“6¾% Senior Notes Guarantee Claim” means a Claim asserted against a Subsidiary
Debtor by a holder of, and on account of, a 6¾% Senior Note.

 

8.“6¾% Senior Notes Indenture” means that certain indenture, dated as of April
9, 2013, by and among Bonanza Creek, each of the guarantors party thereto,
Delaware Trust Company, as trustee (as successor to Wells Fargo Bank, National
Association), as the same may be amended, supplemented, revised or modified from
time to time.

 

9.“6¾% Senior Notes Parent Claim” means a Claim asserted against Bonanza Creek
by a holder of, and on account of, a 6¾% Senior Note.

 

10.“6¾% Senior Notes Trustee” means Delaware Trust Company, solely in its
capacity as indenture trustee under the 6¾% Senior Notes Indenture.

 

11.“Administrative Expense Claim” means a Claim against any of the Debtors for
payment of an administrative expense of a kind specified in section 503(b) of
the Bankruptcy Code and entitled to priority pursuant to section 507(a)(2) of
the Bankruptcy Code, including, but not limited to, Professional Fee Claims, the
Backstop Fee and the Termination Fee (as defined in the Backstop Agreement).

 

12.“Administrative Expense Claim Bar Date” means the date that is 30 calendar
days after the Effective Date.

 

13.“Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy
Code.

 

14.“Allowed” means, as to a Claim or an Interest, a Claim or an Interest allowed
under the Plan, under the Bankruptcy Code, by a Final Order, or by agreement, as
applicable. For the avoidance of doubt, (a) there is no requirement to file a
Proof of Claim (or move the Bankruptcy Court for allowance) to be an Allowed
Claim under the Plan, and (b) Unimpaired Claims shall be Allowed to the same
extent that such Claims would be allowed under applicable nonbankruptcy law.

 

15.“Assumption Effective Date” means the date upon which the assumption of an
executory contract or unexpired lease under the Plan is deemed effective, which
in no case shall be later than the Effective Date unless otherwise agreed to by
the relevant Assumption Party.

 

16.“Assumption Party” means a counterparty to an executory contract or unexpired
lease to be assumed and/or assigned by the applicable Debtor under the Plan.

 

17.“Avoidance Actions” means any and all avoidance, recovery, subordination, or
other claims, actions, or remedies that may be brought by or on behalf of the
Debtors or their Estates or other authorized parties in interest under the
Bankruptcy Code or applicable non-bankruptcy law, including actions or remedies
under sections 502, 510, 542, 544, 545, and 547 through and including 553 of the
Bankruptcy Code

 

18.“Backstop Agreement” means that certain Backstop Commitment Agreement to be
entered into by Bonanza Creek and the Backstop Parties.

 

2

 

19.“Backstop Fee” means the Commitment Premium (as defined in the Backstop
Agreement) to be paid to the Backstop Parties on the Effective Date in the form
of New Common Stock pursuant to the Backstop Agreement.

 

20.“Backstop Parties” means those parties that agree to backstop the Rights
Offering pursuant to the Backstop Agreement, each in its respective capacity as
such.

 

21.“Ballot” means the voting form distributed to each holder of an Impaired
Claim entitled to vote on the Plan, on which the holder is to indicate
acceptance or rejection of the Plan in accordance with the Voting Instructions
and make any other elections or representations required pursuant to the Plan.

 

22.“Bankruptcy Code” means title 11 of the United States Code, as now in effect
or hereafter amended, to the extent applicable to the Chapter 11 Cases.

 

23.“Bankruptcy Court” means the United States Bankruptcy Court for the District
of Delaware, and, with respect to withdrawal of any reference under section 157
of title 28 of the United States Code and/or order of a district court pursuant
to section 157(a) of title 28 of the United States Code with respect to the
Chapter 11 Cases, the United States District Court for the District of Delaware.

 

24.“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, each as
now in effect or as hereafter amended, to the extent applicable to the Chapter
11 Cases.

 

25.“Beneficial Ballots” means the ballots upon which Beneficial Holders shall
indicate to Nominees their acceptance or rejection of the Plan in accordance
with the Voting Instructions.

 

26.“Beneficial Holder” means, with respect to any security, the Entity having
the Beneficial Ownership of such security.

 

27.“Beneficial Ownership” means, with respect to any security, “beneficial
ownership” of such security as determined pursuant to Rule 13d-3 of the Exchange
Act.

 

28.“Board” means, as of any date prior to the Effective Date, Bonanza Creek’s
then-existing board of directors, including any duly formed committee thereof.

 

29.“Bonanza Creek” means Bonanza Creek Energy, Inc.

 

30.“Bonanza Creek Operating” means Bonanza Creek Energy Operating Company, LLC.

 

31.“Business Day” means any day other than a Saturday, a Sunday, a “legal
holiday” (as defined in Bankruptcy Rule 9006(a)) or any other day on which
banking institutions in New York, New York are required or authorized to close
by law or executive order.

 

32.“Cash” means legal tender of the United States of America or equivalents
thereof, including, without limitation, payment in such tender by check, wire
transfer or any other customary payment method.

 

3

 

33.“Cause of Action” means any claims, interests, damages, remedies, causes of
action, demands, rights, actions, suits, obligations, liabilities, accounts,
defenses, offsets, powers, privileges, licenses, liens, indemnities, guaranties,
and franchises of any kind or character whatsoever, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, contingent or
non-contingent, liquidated or unliquidated, secured or unsecured, assertable,
directly or derivatively, matured or unmatured, suspected or unsuspected, in
contract, tort, law, equity, or otherwise. Causes of Action also include: (a)
all rights of setoff, counterclaim, or recoupment and claims under contracts or
for breaches of duties imposed by law; (b) the right to object to or otherwise
contest Claims or Interests; (c) claims pursuant to sections 362, 510, 542, 543,
544 through 550, or 553 of the Bankruptcy Code; and (d) such claims and defenses
as fraud, mistake, duress, and usury, and any other defenses set forth in
section 558 of the Bankruptcy Code.

 

34.“Chapter 11 Cases” means the cases under chapter 11 of the Bankruptcy Code
commenced by the Debtors on or after the Petition Date (and not otherwise
dismissed), currently pending in the Bankruptcy Court with the case numbers as
set forth in Schedule A to the Plan, that are jointly administered in the case
styled In re Bonanza Creek Energy, Inc., et al., Case No. [·]-[·].

 

35.“Claim” means a “claim” as defined in section 101(5) of the Bankruptcy Code.

 

36.“Claims Objection Deadline” means 11:59 p.m. (prevailing Eastern Time) on the
365th calendar day after the Effective Date, subject to further extensions
and/or exceptions as may be ordered by the Bankruptcy Court.

 

37.“Class” means any group of Claims or Interests classified by the Plan
pursuant to section 1122(a) of the Bankruptcy Code.

 

38.“Collateral” means any property or interest in property of any Debtor subject
to a Lien to secure the payment or performance of a Claim, which Lien is not
subject to avoidance and is not otherwise invalid under the Bankruptcy Code or
other applicable law.

 

39.“Confirmation” means confirmation of the Plan pursuant to section 1129 of the
Bankruptcy Code.

 

40.“Confirmation Date” means the date on which the Confirmation Order is entered
by the Bankruptcy Court on its docket.

 

41.“Confirmation Hearing” means the hearing held by the Bankruptcy Court to
consider confirmation of the Plan pursuant to sections 1128 and 1129 of the
Bankruptcy Code, as such hearing may be adjourned or continued from time to
time.

 

42.“Confirmation Order” means the order of the Bankruptcy Court entered pursuant
to section 1129 of the Bankruptcy Code confirming the Plan in form and substance
reasonably acceptable to the Required Supporting Noteholders.

 

43.“Contingent” means, when used in reference to a Claim, any Claim, the
liability for which attaches or is dependent upon the occurrence or happening
of, or is triggered by,

 

4

 

an event that has not yet occurred as of the date on which such Claim is sought
to be estimated or on which an objection to such Claim is filed, whether or not
such event is within the actual or presumed contemplation of the holder of such
Claim and whether or not a relationship between the holder of such Claim and the
applicable Debtor now or hereafter exists or previously existed.

 

44.“Creditor” means any holder of a Claim against any of the Debtors.

 

45.“Cure” means a distribution made by the Reorganized Debtors following the
Effective Date pursuant to an executory contract or unexpired lease assumed
under section 365 or 1123 of the Bankruptcy Code (i) in an amount equal to the
Proposed Cure (including if such Proposed Cure is zero dollars) or (ii) if a
Treatment Objection is filed with respect to the applicable Proposed Cure, then
in an amount equal to the unpaid monetary obligations owing by the applicable
Debtor and required to be paid pursuant to section 365(b) of the Bankruptcy
Code, as may be (x) determined by Final Order or (y) otherwise agreed upon by
such Debtor and the applicable Assumption Party, which agreement shall be
reasonably acceptable to the Required Supporting Noteholders.

 

46.“D&O Liability Insurance Policies” means all insurance policies for
directors’, managers’ and officers’ liability (including employment practices
liability and fiduciary liability) maintained by the Debtors prior to the
Effective Date, including as such policies may extend to employees, and any such
policies that are “tail” policies.

 

47.“Debtors” means Bonanza Creek Energy, Inc., Bonanza Creek Energy Operating
Company, LLC, Bonanza Creek Energy Resources, LLC, Holmes Eastern Company, LLC,
Rocky Mountain Infrastructure, LLC, Bonanza Creek Energy Upstream LLC, and
Bonanza Creek Energy Midstream, LLC. To the extent that the context requires any
reference to the Debtors after the Effective Date, Debtors shall mean the
Reorganized Debtors.

 

48.“Debtors’ Case Information Website” means the website to be established by
the Solicitation and Claims Agent after the Petition Date that will contain
information regarding the Chapter 11 Cases.

 

49.“Disallowed” means, when used in reference to a Claim, all or that portion,
as applicable, of any Claim against any Debtor that has been disallowed under
the Plan, the Bankruptcy Code, applicable law, or by a Final Order.

 

50.“Disbursing Agent” means Reorganized Bonanza Creek or any Person or Entity
designated or retained by the Reorganized Debtors, in their sole discretion and
without the need for any further order of the Bankruptcy Court, to serve as
disbursing agent under the Plan.

 

51.“Disclosure Statement” means the disclosure statement relating to the Plan,
including all exhibits, appendices and schedules thereto, as amended,
supplemented or modified from time to time.

 

5

 

52.“Disputed” means, when used in reference to a Claim, any Claim against any of
the Debtors or any portion thereof that is neither an Allowed Claim nor a
Disallowed Claim.

 

53.“Disputed Claims Reserve” means a reserve of Warrants, New Common Stock,
Subscription Rights, and Cash, in the same proportions and amounts as provided
for in the Plan, that may be funded on or after the Effective Date pursuant to
Section 8.4(b) hereof.

 

54.“Distribution Date” means any of (i) the Initial Distribution Date, (ii) each
Interim Distribution Date and (iii) the Final Distribution Date.

 

55.“Distribution Record Date” means the Confirmation Date or, with respect to
securities held by DTC, the Initial Distribution Date.

 

56.“DTC” means The Depository Trust Company.

 

57.“Effective Date” means the Business Day selected by the Debtors, in
consultation with the Required Supporting Noteholders, that is (i) on or after
the Confirmation Date and on which date no stay of the Confirmation Order is in
effect and (ii) on or after the date on which the conditions to effectiveness of
the Plan specified in Section 12.2 of the Plan have been either satisfied or
waived as set forth herein.

 

58.“Emergence Grants” has the meaning assigned to it in the Management Incentive
Plan.

 

59.“Employment Agreements” has the meaning set forth in Section 9.3(d) of the
Plan.

 

60.“Entity” means an “entity” as defined in section 101(15) of the Bankruptcy
Code.

 

61.“Equity Release Consent Notice” means the notice distributed to each holder
of Existing Equity Interests that provides such holder the option to not be a
Releasing Party under Section 11.8 of the Plan and forgo the consideration or
distributions set forth in Section 3.2(g) of the Plan.

 

62.“Estate” means, individually, the estate of each of the Debtors and
collectively, the estates of all of the Debtors created under section 541 of the
Bankruptcy Code.

 

63.“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

64.“Excluded Parties” means, collectively, (a) the RBL Agent and any holder of
an Allowed RBL Credit Facility Secured Claim if the holders of the Allowed RBL
Credit Facility Secured Claims vote as a Class to reject the Plan and (b) any
holder of Interests in or Claims against any Debtor, or any other Person, that
(i) seeks any relief materially adverse to the Restructuring Transactions, (ii)
is entitled to vote on the Plan and does not vote to accept the Plan, (iii) opts
out of any third-party releases sought in connection with the Plan, or
(iv) objects to the Plan or supports an objection to the Plan.

 

6

 

65.“Existing Equity Interests” means all Interests in Bonanza Creek immediately
prior to the commencement of Bonanza Creek’s Chapter 11 Case, including all
equity, warrants, options and common shares.

 

66.“Exit RBL Facility” means the new or amended credit facility under the Exit
RBL Facility Documents.

 

67.“Exit RBL Facility Documents” means all loan, security and other documents
and filings, in each case related to the Exit RBL Facility subject to the terms
set forth in the Plan Supplement, which terms shall be reasonably acceptable to
the Required Supporting Noteholders.

 

68.“Final Distribution Date” means a date selected by the Reorganized Debtors in
their sole discretion that is no earlier than 20 calendar days after the date on
which all Disputed General Unsecured Claims and Disputed Unsecured Trade Claims
have become either Allowed Claims or Disallowed Claims.

 

69.“Final Order” means an order or judgment of the Bankruptcy Court or any other
court of competent jurisdiction that has been entered on the docket in the
Chapter 11 Cases (or the docket of such other court) that is not subject to a
stay and has not been modified, amended, reversed or vacated and as to which (i)
the time to appeal, petition for certiorari, or move for a new trial, reargument
or rehearing has expired and as to which no appeal, petition for certiorari, or
other proceedings for a new trial, reargument or rehearing shall then be
pending, or (ii) if an appeal, writ of certiorari, new trial, reargument or
rehearing thereof has been sought, such order or judgment shall have been
affirmed by the highest court to which such order was appealed, or certiorari
shall have been denied, or a new trial, reargument or rehearing shall have been
denied or resulted in no modification of such order, and the time to take any
further appeal, petition for certiorari or move for a new trial, reargument or
rehearing shall have expired.

 

70.“FT Agreement Claim” means, collectively, the NGL FT Agreement Claim and the
Silo FT Agreement Claim.

 

71.“General Unsecured Claim” means Notes Claims, Rejection Claims and FT
Agreement Claims.

 

72.“Governmental Unit” means a “governmental unit” as defined in section 101(27)
of the Bankruptcy Code.

 

73.“Impaired” means, when used in reference to a Claim, any Claim against any of
the Debtors that is impaired within the meaning of section 1124 of the
Bankruptcy Code.

 

74.“Indemnification Obligation” means any obligation of any Debtor to indemnify
directors, officers or employees of any of the Debtors who served in such
capacity, with respect to or based upon any act or omission taken or omitted in
any of such capacities, or for or on behalf of any Debtor, whether pursuant to
agreement, the Debtors’ respective articles or certificates of incorporation,
corporate charters, bylaws, operating agreements

 

7

 

or similar corporate documents or other applicable contract or law in effect as
of the Effective Date.

 

75.“Indentures” means the 5¾% Senior Notes Indenture and the 6¾% Senior Notes
Indenture.

 

76.“Indenture Trustees” means, collectively, the 5¾% Senior Notes Trustee and
the 6¾% Senior Notes Trustee.

 

77.“Initial Distribution Date” means a date selected by the Reorganized Debtors
that is on or as soon as reasonably practicable after the Effective Date, which
shall be the date on which initial distributions under the Plan are made.

 

78.“Insurance Plans” means the Debtors’ insurance policies and any agreements,
documents or instruments relating thereto entered into before the Petition Date.

 

79.“Intercompany Claim” means any Claim by a Debtor against another Debtor.

 

80.“Intercompany Contract” means a contract solely between two or more Debtors
entered into before the Petition Date.

 

81.“Interest” means any equity security within the meaning of section 101(16) of
the Bankruptcy Code, including, without limitation, all issued, unissued,
authorized or outstanding limited liability company membership interests
(including common and preferred) or other equity interests, together with any
warrants, options, convertible securities, liquidating preferred securities or
contractual rights to purchase or acquire any such equity interests at any time
and all rights arising with respect thereto.

 

82.“Interim Distribution Date” means the date that is no later than 180 calendar
days after the Initial Distribution Date or the most recent Interim Distribution
Date thereafter, which shall be the date on which interim distributions under
the Plan are made, with such periodic Interim Distribution Dates occurring until
the Final Distribution Date has occurred, it being understood that the
Reorganized Debtors may increase the frequency of Interim Distribution Dates in
their sole discretion as circumstances warrant.

 

83.“Lien” means a “lien” as defined in section 101(37) of the Bankruptcy Code.

 

84.“Local Rules” means the Local Bankruptcy Rules of the United States
Bankruptcy Court for the District of Delaware.

 

85.“Management Incentive Plan” means the management incentive plan that provides
for the issuance of up to 10% of the New Common Stock on a fully diluted basis
in the form of options and/or other equity-based compensation to management and
directors of Reorganized Bonanza Creek as determined by the New Board, which
shall be substantially in the form set forth in the Plan Supplement.

 

8

 

86.“Master Ballots” means the master ballots upon which the Nominees of
Beneficial Holders shall reflect the acceptances and rejections of the Plan by
their respective Beneficial Holders in accordance with the Voting Instructions.

 

87.“New Board” means the board of directors of Reorganized Bonanza Creek on the
Effective Date as specified in ‎Section 10.3 hereof.

 

88.“New Certificate of Incorporation” means the certificate of incorporation of
Reorganized Bonanza Creek, which shall be substantially in the form set forth in
the Plan Supplement.

 

89.“New Common Stock” means the shares of common stock, par value $.01 per
share, of Reorganized Bonanza Creek to be authorized and issued hereunder or for
purposes specified herein, which shall be entitled to a single vote per share on
all matters on which the New Common Stock is entitled to vote.

 

90.“New Equity Securities” means, collectively, the New Common Stock and the
Warrants.

 

91.“New NGL Agreement” means that certain new crude oil purchase and sale
agreement by and between the Reorganized Debtors and NGL to be entered into on
the Effective Date, the form of which shall be contained in the Plan Supplement.

 

92.“NGL” means NGL Crude Logistics, LLC.

 

93.“NGL FT Agreement” means that certain Agreement Regarding the Term Purchase
of Crude Oil from Bonanza Creek Energy Operating Company, LLC to NGL Crude
Logistics, LLC, dated October 1, 2014, by and between NGL Crude Logistics, LLC
and Bonanza Creek Energy Operating Company, LLC, as may be amended, restated,
supplemented or modified from time to time.

 

94.“NGL FT Agreement Claim” means any and all Claims of NGL Crude Logistics, LLC
against Bonanza Creek Energy Operating Company, LLC, arising out of or related
to the NGL FT Agreement including, for the avoidance of doubt, any Contingent
and/or Unliquidated Claim.

 

95.“Nominee” means any broker, dealer, commercial loans institution, financial
institution or other nominee (or its mailing agent) in whose name securities are
registered or held of record on behalf of a Beneficial Holder.

 

96.“Notes” means, collectively, the 5¾% Senior Notes and the 6¾% Senior Notes.

 

97.“Notes Claims” means, collectively, the Notes Parent Claims and the Notes
Guarantee Claims.

 

98.“Notes Guarantee Claims” means, collectively, the 5¾% Senior Notes Guarantee
Claims and the 6¾% Senior Notes Guarantee Claims.

 

9

 

99.“Notes Parent Claims” means, collectively, the 5¾% Senior Notes Parent Claims
and the 6¾% Senior Notes Parent Claims.

 

100.“Notice of Intent to Assume or Reject” means a notice delivered by the
Debtors or by the Reorganized Debtors pursuant to ‎Article 9 of the Plan stating
an intent to assume or reject an executory contract or unexpired lease and
including a proposed Assumption Effective Date or Rejection Effective Date, as
applicable, and, if applicable, a Proposed Cure and/or a statement of proposed
assignment.

 

101.“Other Priority Claim” means a Claim against any Debtor, other than an
Administrative Expense Claim or a Priority Tax Claim, entitled to priority in
right of payment pursuant to section 507(a) of the Bankruptcy Code.

 

102.“Other Secured Claim” means any Secured Claim against any Debtor or portion
thereof, and for the avoidance of doubt, excluding Priority Claims and RBL
Credit Facility Secured Claims.

 

103.“Person” means a “person” as defined in section 101(41) of the Bankruptcy
Code.

 

104.“Petition Date” means, with respect to a Debtor, the date on which such
Debtor commenced its Chapter 11 Case.

 

105.“Plan” means this Joint Prepackaged Plan of Reorganization under Chapter 11
of the Bankruptcy Code, including the Plan Supplement and all exhibits,
supplements, appendices and schedules to any of the foregoing, as any of them
may be amended or modified from time to time hereunder or in accordance with
applicable law.

 

106.“Plan Documents” means the agreements, instruments and documents to be
executed, delivered, assumed and/or performed in conjunction with the
consummation of the Plan on and after the Effective Date, including, without
limitation, those contained in the Plan Supplement.

 

107.“Plan Supplement” means, collectively, the documents, agreements,
instruments, schedules and exhibits and forms thereof, each in form and
substance reasonably acceptable to the Required Supporting Noteholders, to be
filed as specified in ‎Section 15.4 of the Plan as the Plan Supplement, as each
such document, agreement, instrument, schedule and exhibit and form thereof may
be altered, restated, modified or replaced from time to time, including
subsequent to the filing of any such documents. Each such document, agreement,
instrument, schedule or exhibit or form thereof is referred to herein as a “Plan
Supplement.” For the avoidance of doubt, Schedules 9.2(a) and 9.2(b) hereto
shall not be deemed to be included in the “Plan Supplement.”3

 

108.“Priority Claims” means, collectively, Priority Tax Claims and Other
Priority Claims.

 



 



3 The Plan Supplement may include, among other documents, the following: (i) the
organizational documents of the Reorganized Debtors; (ii) the form or material
terms of the Exit RBL Facility Documents; (iii) the form of Warrant Agreement
and (iv) the identity and affiliations of each director and officer of the
Reorganized Debtors.

 

10

 

109.“Priority Tax Claim” means a Claim (whether secured or unsecured) of a
Governmental Unit against any Debtor entitled to priority pursuant to section
507(a)(8) or specified under section 502(i) of the Bankruptcy Code.

 

110.“Professional” means a person retained in the Chapter 11 Cases by separate
Bankruptcy Court order pursuant to sections 327 and 1103 of the Bankruptcy Code
or otherwise.

 

111.“Professional Fee Claims” means an Administrative Expense Claim of a
Professional against any Debtor for compensation for services rendered or
reimbursement of costs, expenses or other charges and disbursements incurred
during the period from the Petition Date through and including the Confirmation
Date.

 

112.“Proof of Claim” means a proof of claim against a Debtor filed by a holder
of a Claim against any Debtor.

 

113.“Proposed Cure” means, for a particular executory contract or unexpired
lease, the consideration that the Debtors propose, in consultation with the
Required Supporting Noteholders (which may be zero or some amount greater than
zero) on a Notice of Intent to Assume or Reject as full satisfaction of the
Debtors’ obligations with respect to such executory contract or unexpired lease
pursuant to section 365(b) of the Bankruptcy Code.

 

114.“Ratable Share” means, as of a date certain:

 

(i)For an Allowed RBL Credit Facility Secured Claim, the ratio of such Allowed
RBL Credit Facility Secured Claim to the aggregate amount of all Allowed RBL
Credit Facility Secured Claims as of such date.

 

(ii)For an Allowed General Unsecured Claim against a Debtor, the ratio of such
Allowed General Unsecured Claim to the aggregate amount of all Allowed General
Unsecured Claims against such Debtor as of such date.

 

(iii)For an Allowed Existing Equity Interest, the ratio of such Allowed Existing
Equity Interest to the aggregate amount of all Allowed Existing Equity Interests
as of such date.

 

115.“RBL Agent” means KeyBank National Association, solely in its capacity as
administrative agent and issuing lender under the RBL Credit Facility.

 

116.“RBL Credit Agreement” means the Credit Agreement dated as of March 29,
2011, as amended, restated, supplemented or otherwise modified from time to
time, among Bonanza Creek, as borrower, the RBL Agent, as administrative agent,
and the RBL Lenders.

 

117.“RBL Transaction Documents” means the RBL Credit Agreement and the other
Loan Documents (as defined in the RBL Credit Agreement).

 

118.“RBL Credit Facility” means the credit facility under the RBL Credit
Agreement.

 

11

 

119.“RBL Credit Facility Secured Claim” means a Claim of the RBL Agent or any
RBL Lender against a Debtor arising out of or related to the RBL Credit Facility
including, for the avoidance of doubt, any Contingent and/or Unliquidated Claim.

 

120.“RBL Lender” means any lender from time to time party to the RBL Credit
Agreement, solely in its capacity as such.

 

121.“Reinstated” or “Reinstatement” means (i) leaving unaltered the legal,
equitable and contractual rights to which a Claim or Interest entitles the
holder thereof so as to leave such Claim or Interest Unimpaired in accordance
with section 1124 of the Bankruptcy Code or (ii) notwithstanding and without
giving effect to any contractual provision or applicable law that entitles a
Creditor to demand or receive accelerated payment of a Claim after the
occurrence of a default, (A) curing any such default that occurred before or
after the Petition Date, other than a default of a kind specified in section
365(b)(2) of the Bankruptcy Code, (B) reinstating the maturity of such Claim as
such maturity existed before such default, (C) compensating the Creditor for any
damages incurred as a result of any reasonable reliance by such Creditor on such
contractual provision or such applicable law and (D) not otherwise altering the
legal, equitable or contractual rights to which such Claim entitles the
Creditor; provided, however, that any contractual right that does not pertain to
the payment when due of principal and interest on the obligation on which such
Claim is based, including, without limitation, financial covenant ratios,
negative pledge covenants, covenants or restrictions on merger or consolidation,
“going dark” provisions and affirmative covenants regarding corporate existence,
prohibiting certain transactions or actions contemplated by the Plan or
conditioning such transactions or actions on certain factors, shall not be
required to be cured or reinstated to accomplish Reinstatement.

 

122.“Rejection Bar Date” means the deadline for filing Proofs of Claim arising
from the rejection of an executory contract or unexpired lease pursuant to the
Plan, which deadline shall be 30 calendar days after the Debtors serve notice of
the entry of an order (including, without limitation, the Confirmation Order)
approving the rejection of such executory contract or unexpired lease.

 

123.“Rejection Claim” means a Claim against any Debtor under section 502(g) of
the Bankruptcy Code.

 

124.“Rejection Effective Date” means the date upon which the rejection of an
executory contract or unexpired lease under the Plan is deemed effective.

 

125.“Rejection Party” means a counterparty to an executory contract or unexpired
lease to be rejected by the Debtors under the Plan.

 

126.“Released Parties” means, in each case excluding the Excluded Parties, (i)
the Debtors; (ii) the Reorganized Debtors; (iii) the RBL Agent; (iv) the RBL
Lenders; (v) holders of Notes Claims; (vi) the Indenture Trustees; (vii) NGL;
and (viii) as to each of the foregoing Entities in clauses (i) through (vii),
each such Entity’s predecessors, successors and assigns, subsidiaries,
affiliates, managed accounts or funds, and their current and

 

12

 

former officers, directors, managers, partners, principals, shareholders,
members, employees, agents, advisory board members, financial advisors,
attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other Professionals (in each case as to
the foregoing Entities in clauses (i) through (viii), solely in their capacity
as such).

 

127.“Reorganized Bonanza Creek” means Bonanza Creek and any successor thereto,
whether by merger, consolidation or otherwise, on and after the Effective Date.

 

128.“Reorganized Debtors” means the Debtors and any successors thereto, whether
by merger, consolidation or otherwise, on and after the Effective Date.

 

129.“Reorganized Subsidiary Debtors” means the Reorganized Debtors other than
Reorganized Bonanza Creek.

 

130.“Reorganized Subsidiary Debtors’ Operating Agreements” means the operating
agreements of the Reorganized Subsidiary Debtors that are corporations.

 

131.“Reorganized Subsidiary Debtors’ Certificates of Formation” means the
certificates of formation of the Reorganized Subsidiary Debtors or, if any
Reorganized Subsidiary Debtor is merged into another Entity pursuant to, as
applicable, the Restructuring Transactions, then the surviving Entity of such
merger.

 

132.“Required Supporting Noteholders” has the meaning given to it in the
Restructuring Support Agreement.

 

133.“Restructuring Support Agreement” means the restructuring support agreement
(as amended, supplemented or otherwise modified from time to time) by and among
Bonanza Creek, the Guarantors (as defined therein), NGL, and the Supporting
Noteholders party thereto from time to time, dated as of December 23, 2016.

 

134.“Restructuring Transactions” means those transactions described in ‎Section
5.5 of the Plan.

 

135.“Rights Offering” means that certain rights offering pursuant to which
certain holders of General Unsecured Claims are entitled to receive Subscription
Rights to acquire New Common Stock in accordance with the Rights Offering
Procedures.

 

136.“Rights Offering Equity” means the New Common Stock distributed in
connection with the Rights Offering upon exercise of the Subscription Rights.

 

137.“Rights Offering Procedures” means the procedures for the implementation of
the Rights Offering approved by the Bankruptcy Court in the form attached to the
Disclosure Statement as Appendix F.

 

138.“Section 510(b) Claim” means a Claim or Cause of Action against any of the
Debtors (i) arising from rescission of a purchase or sale of shares, notes or
any other securities of any of the Debtors or an Affiliate of any of the
Debtors, (ii) for damages arising from the

 

13

 

purchase or sale of any such security, (iii) for violations of the securities
laws, misrepresentations or any similar Claims related to the foregoing or
otherwise subject to subordination under section 510(b) of the Bankruptcy Code,
(iv) for reimbursement, contribution or indemnification allowed under section
502 of the Bankruptcy Code on account of any such Claim, including Claims based
upon allegations that the Debtors made false and misleading statements or
engaged in other deceptive acts in connection with the offer or sale of
securities or (v) for attorneys’ fees, other charges or costs incurred on
account of any of the foregoing Claims or Causes of Action.

 

139.“Secured Claim” means a Claim: (a) secured by a Lien on Collateral to the
extent of the value of such Collateral, as determined in accordance with section
506(a) of the Bankruptcy Code or (b) subject to a valid right of setoff pursuant
to section 553 of the Bankruptcy Code.

 

140.“Securities Act” means the Securities Act of 1933, as amended.

 

141.“Servicer” means an indenture trustee, owner trustee, pass-through trustee,
subordination agent, agent, servicer or any other authorized representative of
Creditors recognized by the Debtors or the Reorganized Debtors.

 

142.“Settlement Consideration” means the consideration transferred to the
holders of Existing Equity Interests in exchange for the release by such holders
of the Released Parties, consisting of (i) 4.5% of the New Common Stock, subject
to dilution by the Management Incentive Plan, Warrants and the Rights Offering
Equity and (ii) the Warrants.

 

143.“Severance Plan” has the meaning set forth in Section 9.3(d) of the Plan.

 

144.“Silo FT Agreement” means that certain Agreement Regarding the Term Purchase
of Crude Oil to Silo Energy, LLC, dated as of October 8, 2014, by and between
Silo Energy, LLC and Bonanza Creek Energy Operating Company, LLC, as may be
amended, restated, supplemented or modified from time to time.

 

145.“Silo FT Agreement Claim” means any and all Claims of Silo Energy, LLC
against Bonanza Creek Energy Operating Company, LLC, arising out of or related
to the Silo FT Agreement including, for the avoidance of doubt, any Contingent
and/or Unliquidated Claim.

 

146.“Solicitation and Claims Agent” means the Debtors’ solicitation agent, Prime
Clerk LLC, which is located at 830 3rd Avenue, 9th Floor, New York, New York
10022.

 

147.“Subscription Rights” means the subscription rights to acquire New Common
Stock offer in accordance with the Rights Offering Procedures.

 

148.“Subsidiary Debtors” means, collectively, each of the Debtors except Bonanza
Creek.

 

149.“Supporting Noteholders” has the meaning given to it in the Restructuring
Support Agreement.

 

14

 

150.“Surety Bonds” means the surety bonds provided by the Debtors to third
parties, pursuant to state and federal law, to secure the Debtors’ payment or
performance of certain other obligations, including obligations owed to state or
federal agencies, contractual obligations and obligations required by law.

 

151.“Transfer” means as to any security or the right to receive a security or to
participate in any offering of any security (each, a “security” for purposes of
this definition), the sale, transfer, pledge, hypothecation, encumbrance,
assignment, constructive sale, participation in or other disposition of such
security or the Beneficial Ownership thereof, the offer to make such a sale,
transfer, constructive sale or other disposition, and each option, agreement,
arrangement or understanding, whether or not in writing and whether or not
directly or indirectly, to effect any of the foregoing. The term “constructive
sale” for purposes of this definition means a short sale with respect to such
security, entering into or acquiring an offsetting derivative contract with
respect to such security, entering into or acquiring a futures or forward
contract to deliver such security, or entering into any transaction that has
substantially the same effect as any of the foregoing.

 

152.“Treatment Objection” means an objection to the Debtors’ proposed assumption
or rejection of an executory contract or unexpired lease pursuant to the
provisions of the Plan (including an objection to the proposed Assumption
Effective Date or Rejection Effective Date, the Proposed Cure and/or any
proposed assignment, but not including an objection to any Rejection Claim) that
is properly filed with the Bankruptcy Court and served in accordance with the
Local Rules by the applicable Treatment Objection Deadline.

 

153.“Treatment Objection Deadline” means the deadline for filing and serving a
Treatment Objection, which deadline shall be 4:00 p.m. (prevailing Eastern Time)
on, (i) for an executory contract or unexpired lease listed on Schedule 9.2(a)
or 9.2(b) hereof, the 14th calendar day after the relevant schedule is filed and
notice thereof is mailed, (ii) for an executory contract or unexpired lease the
proposed treatment of which has been altered by an amended or supplemental
Schedule 9.2(a) or 9.2(b), the 14th calendar day after such amended or
supplemental schedule is filed and notice thereof is mailed, (iii) for an
executory contract or unexpired lease for which a Notice of Intent to Assume or
Reject is filed, the 14th calendar day after such notice is filed and mailed and
(iv) for any other executory contract or unexpired lease, including any to be
assumed or rejected by category pursuant to ‎Section 9.1 or ‎Section 9.3 of the
Plan (without being listed on Schedule ‎9.2(a) or ‎9.2(b)), the deadline for
objections to Confirmation of the Plan established pursuant to applicable order
of the Bankruptcy Court.

 

154.“Unimpaired” means any Claim or Interest that is not Impaired.

 

155.“United States of America” or “United States” means the United States of
America and its federal agencies.

 

156.“Unliquidated” means, when used in reference to a Claim, any Claim, the
amount of liability for which has not been fixed, whether pursuant to an
agreement, applicable law or otherwise, as of the date on which such Claim is
sought to be estimated.

 

15

 

157.“Unsecured Trade Claim” means any prepetition unsecured Claim against any of
the Debtors that is not an Administrative Expense Claim, Priority Tax Claim,
Other Priority Claim, Other Secured Claim, RBL Credit Facility Secured Claim,
Notes Claim, Rejection Claim, FT Agreement Claim, Intercompany Claim or Section
510(b) Claim including, without limitation, any unsecured Claim under section
506(a)(1) of the Bankruptcy Code.

 

158.“Voting Deadline” means 6:00 p.m. (prevailing Eastern Time) on January 23,
2017.

 

159.“Voting Instructions” means the instructions for voting on the Plan
contained in Article V of the Disclosure Statement and the Ballots, the Master
Ballots and the Beneficial Ballots.

 

160.“Voting Record Date” means the record date for voting on the Plan, which
shall be December 20, 2016.

 

161.“Warrant” means the three (3) year warrants issued in accordance with this
Plan, entitling their holders upon exercise thereof, on a pro rata basis, up to
7.5% of the total outstanding New Common Stock at a per share price based upon a
total equity value of $1,450,000,000 of Reorganized Bonanza Creek and as more
fully set forth in the Warrant Agreement.

 

162.“Warrant Agreement” means the documents governing the Warrants, the form of
which shall be contained in the Plan Supplement.

 

163.“Workers’ Compensation Plan” means each of the Debtors’ written contracts,
agreements, agreements of indemnity and qualified self-insurance for workers’
compensation, policies, programs and plans for workers’ compensation entered
into prior to the Petition Date.

 

Section 1.2. Rules of Interpretation

 

Unless otherwise specified, all article, section, exhibit, schedule or Plan
Supplement references in the Plan are to the respective article in, section in,
exhibit to, schedule to or Plan Supplement to the Plan, as the same may be
amended, waived or modified from time to time in accordance with the terms
hereof or thereof. The words “herein,” “hereof,” “hereto,” “hereunder” and other
words of similar import refer to the Plan as a whole and not to any particular
article, section, subsection or clause contained herein. Whenever from the
context it is appropriate, each term, whether stated in the singular or the
plural, shall include both the singular and the plural and any pronoun stated in
the masculine, feminine or neuter gender shall include the masculine, feminine
and neuter gender. Captions and headings in the Plan are inserted for
convenience of reference only and are not intended to be a part of or to affect
the interpretation hereof. Whenever the words “include,” “includes” or
“including” are used in the Plan, they shall be deemed to be followed by the
words “without limitation,” whether or not they are in fact followed by those
words or words of like import. References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.
Any references herein to a contract, instrument, release, indenture or other
agreement or document being in a particular form or on particular terms and
conditions means that such document will be substantially in such form or
substantially on such terms and conditions.

 

16

 

As to any reference in the Plan to a consent, approval or acceptance by any
party, or to an issue, agreement, order or other document (or the terms thereof)
that shall be reasonably acceptable to any such party, such consent, approval or
acceptance shall not be unreasonably conditioned, delayed or withheld.

 

Section 1.3. Computation of Time

 

In computing any period of time prescribed or allowed by the Plan, unless
otherwise expressly provided, the provisions of Bankruptcy Rule 9006(a) shall
apply. If any payment, distribution, act or deadline under the Plan is required
to be made or performed or occurs on a day that is not a Business Day, then the
making of such payment or distribution, the performance of such act or the
occurrence of such deadline shall be deemed to be on the next succeeding
Business Day, but shall be deemed to have been completed or to have occurred as
of the required date.

 

Section 1.4. References to Monetary Figures

 

All references in the Plan to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided.

 

Section 1.5. Exhibits; Schedules; Plan Supplement

 

All exhibits and schedules to the Plan, including the Plan Supplement, are
incorporated into and are a part of the Plan as if set forth in full herein.

 

Section 1.6. Consent Rights of Required Supporting Noteholders

 

Notwithstanding anything in the Plan to the contrary, any and all consent rights
of the Required Supporting Noteholders set forth in the Restructuring Support
Agreement with respect to the form and substance of this Plan, the Plan
Supplement, the other Plan Documents, and any other Definitive Documentation (as
defined in the Restructuring Support Agreement), including any amendments,
restatements, supplements, or other modifications to such documents, and any
consents, waivers, or other deviations under or from any such documents, shall
be incorporated herein by this reference (including to the applicable
definitions in section 1.1 hereof) and fully enforceable as if stated in full
herein until such time as the Restructuring Support Agreement is terminated in
accordance with its terms.

 

Article 2
Treatment of Administrative Expense Claims and Priority Tax Claims

 

Section 2.1. Treatment of Administrative Expense Claims

 

(a)       Administrative Expense Claims

 

Except to the extent that the applicable holder of an Allowed Administrative
Expense Claim agrees to less favorable treatment with the Debtors or Reorganized
Debtors, each holder of an Allowed Administrative Expense Claim shall receive,
on account of such Allowed Administrative Expense Claim, (i) payment in full in
Cash (1) on or as soon as reasonably

 

17

 

practicable after the Effective Date (for Claims Allowed as of the Effective
Date), (2) on or as soon as practicable after the date such Claim is Allowed (or
upon such other terms as may be agreed upon by such holder and the applicable
Debtor or Reorganized Debtor) or (3) as otherwise ordered by the Bankruptcy
Court or (ii) such other treatment as agreed by such holder of an Allowed
Administrative Expense Claim and the Debtors or Reorganized Debtors.

 

Notwithstanding the foregoing, Allowed Administrative Expense Claims regarding
assumed agreements, obligations incurred by the Debtors in the ordinary course
of business during the Chapter 11 Cases and non-ordinary course obligations
approved by the Bankruptcy Court shall be paid in full and performed by the
Reorganized Debtors in the ordinary course of business (or as otherwise approved
by the Bankruptcy Court) in accordance with the terms and subject to the
conditions of any agreements governing, instruments evidencing or other
documents relating to such Claims.

 

(b)       Professional Fee Claims

 

Except to the extent that the applicable holder of an Allowed Professional Fee
Claim agrees to less favorable treatment with the Reorganized Debtors, each
holder of a Professional Fee Claim shall be paid in full in Cash pursuant to
‎Section 7.1 hereof.

 

Section 2.2. Treatment of Priority Tax Claims

 

Except to the extent that the applicable holder of an Allowed Priority Tax Claim
has been paid by the Debtors before the Effective Date, or the applicable
Reorganized Debtor and such holder agree to less favorable treatment with the
Reorganized Debtors, each holder of an Allowed Priority Tax Claim shall receive,
on account of such Allowed Priority Tax Claim, at the option of the Debtors or
Reorganized Debtors, (i) payment in full in Cash made on or as soon as
reasonably practicable after the later of the Effective Date and the first
Distribution Date occurring at least 20 calendar days after the date such Claim
is Allowed, (ii) regular installment payments in accordance with section
1129(a)(9)(C) of the Bankruptcy Code or (iii) such other amounts and in such
other manner as may be determined by the Bankruptcy Court to provide the holder
of such Allowed Priority Tax Claim deferred Cash payments having a value, as of
the Effective Date, equal to such Allowed Priority Tax Claim.

 

The Reorganized Debtors shall have the right, in their sole discretion, to pay
any Allowed Priority Tax Claim or any remaining balance of an Allowed Priority
Tax Claim (together with accrued but unpaid interest) in full at any time on or
after the Effective Date without premium or penalty.

 

Article 3
Classification and Treatment of Other Claims and Interests

 

Pursuant to sections 1122 and 1123 of the Bankruptcy Code, Claims and Interests
are classified for all purposes, including, without express or implied
limitation, voting, confirmation and distribution pursuant to the Plan, as set
forth herein. A Claim or Interest shall be deemed classified in a particular
Class only to the extent that the Claim or Interest qualifies within the
description of that Class, and shall be deemed classified in a different Class
to the extent that any

 

18

 

remainder of such Claim or Interest qualifies within the description of such
different Class. A Claim or Interest is in a particular Class only to the extent
that such Claim or Interest is Allowed in that Class and has not been paid or
otherwise satisfied prior to the Effective Date. Any Claim or Interest that has
been paid or satisfied, or any Claim or Interest that has been amended or
superseded, may be adjusted or expunged on the official claims register without
a claims objection having to be filed and without any further notice to or
action, order or approval of the Bankruptcy Court.

 

Except as otherwise specifically provided for in the Plan, the Confirmation
Order or other order of the Bankruptcy Court, or required by applicable
non-bankruptcy law, in no event shall any holder of an Allowed Claim be entitled
to receive payments that in the aggregate exceed the Allowed amount of such
holder’s Claim. For the purpose of classification and treatment under the Plan,
any Claim in respect of which multiple Debtors are jointly liable shall be
treated as a separate Claim against each of the jointly liable Debtors.

 

Section 3.1. Classes and Treatment of Claims Against and Interests in the
Debtors

 

The Plan constitutes a separate chapter 11 plan of reorganization for each
Debtor. The Plan does not contemplate and is conditioned on there being no
substantive consolidation of any of the Debtors. For brevity and convenience,
the classification and treatment of Claims and Interests have been arranged into
one chart. Such classification shall not affect any Debtor’s status as a
separate legal entity, change the organizational structure of the Debtors’
business enterprise, constitute a change of control of any Debtor for any
purpose, cause a merger or consolidation of any legal entities, or cause the
transfer of any assets; and, except as otherwise provided by or permitted under
this Plan, all Debtors shall continue to exist as separate legal entities.

 

The following table designates the classes of Claims against and Interests in
the Debtors and specifies which of those classes are (i) impaired or unimpaired
by the Plan and (ii) entitled to vote to accept or reject the Plan in accordance
with section 1126 of the Bankruptcy Code or deemed to accept or reject the
Plan.4

 

Class Designation Plan Treatment of Allowed Claims and Interests Status Voting
Rights 1A-7A Other Priority Claims Each holder of an Allowed Other Priority
Claim shall be entitled to payment in full in Cash. Unimpaired Deemed
to Accept 1B-7B Other Secured Claims Each holder of an Allowed Other Secured
Claim shall be entitled to payment in full in Cash; Reinstatement of the legal,
equitable and contractual rights of the holder of such Claim; a distribution of
the proceeds of the Unimpaired Deemed
to Accept

 

 

 





4 The information in the table is provided in summary form, and is qualified in
its entirety by Section 3.2 below. 



19

 

Class Designation Plan Treatment of Allowed Claims and Interests Status Voting
Rights     sale or disposition of the Collateral securing such Claim, in each
case, solely to the extent of the value of the holder’s secured interest in such
Collateral; return of Collateral securing such Claim; or other treatment that
will render the Claim Unimpaired.     1C-7C RBL Credit Facility Secured Claims
Each holder of an Allowed RBL Credit Facility Secured Claim shall be entitled to
receive, in full and final satisfaction of its Allowed RBL Credit Facility
Secured Claim, either (i) the treatment such holder is legally entitled to under
section 1129(b)(2)(A) of the Bankruptcy Code or (ii) at the election of the
Debtors, with the consent of the Required Supporting Noteholders, either (a)
payment in full in Cash of such Claim or (b) such holder’s Ratable Share of
participation in the Exit RBL Facility. Impaired Entitled to Vote 1D General
Unsecured Claims against Bonanza Creek On the Effective Date, in full
satisfaction of each Allowed General Unsecured Claim against Bonanza Creek, each
holder thereof shall be entitled to receive its Ratable Share of:      (a) 29.4%
of the New Common Stock subject to dilution by the Management Incentive Plan,
Warrants, and the Rights Offering Equity and (b) 37.8% of the Subscription
Rights. Impaired Entitled to Vote 2D General Unsecured Claims against Bonanza
Creek Operating On the Effective Date, in full satisfaction of each Allowed
General Unsecured Claim against Bonanza Creek Operating, each holder thereof
shall be entitled to receive its Ratable Share of 17.6% of the New Common Stock
subject to dilution by the Management Incentive Plan, Warrants, and the Rights
Offering Equity. Impaired Entitled to Vote 3D-7D General Unsecured Claims
against Debtors other than Bonanza On the Effective Date, in full satisfaction
of each Allowed General Unsecured Claim against Debtors other than Bonanza Creek
and Bonanza Creek Operating, each holder thereof shall be entitled to receive
its Ratable Share of:       (a) 48.5% of the New Common Stock subject to
dilution by the Management Impaired Entitled to Vote

 

 



20

 

Class Designation Plan Treatment of Allowed Claims and Interests Status Voting
Rights   Creek and Bonanza Creek Operating Incentive Plan, Warrants, and the
Rights Offering Equity and (b) 62.2% of the Subscription Rights.     1E-7E
Unsecured Trade Claims Each holder of an Allowed Unsecured Trade Claim shall be
entitled to payment in full in Cash or other treatment that will render the
Claim Unimpaired. Unimpaired Deemed to Accept 1F-7F Section 510(b) Claims No
distribution. Impaired Deemed to Reject 1G Existing Equity Interests No
distribution. Impaired Deemed to Reject 2G-7G Interests in Subsidiary Debtors
Reinstated or canceled. Unimpaired Deemed to Accept

 

Section 3.2. Treatment of Claims Against and Interests in the Debtors

 

(a)       Other Priority Claims (Class 1A-7A)

 

Except to the extent that the applicable Creditor agrees to less favorable
treatment (or as provided in ‎Section 6.2 hereof) with the applicable Debtor or
Reorganized Debtor, each holder of an Allowed Other Priority Claim against any
of the Debtors shall receive, in full satisfaction, settlement, release and
discharge of and in exchange for such Claim, Cash in an amount equal to the
Allowed amount of such Claim on or as soon as reasonably practicable after the
latest of (i) the Effective Date, (ii) 20 calendar days after the date such
Claim becomes Allowed and (iii) the date for payment provided by any applicable
agreement between the Reorganized Debtors and the holder of such Claim.

 

(b)       Other Secured Claims (Class 1B-7B)

 

Except to the extent that the applicable Creditor agrees to less favorable
treatment with the applicable Debtors or Reorganized Debtors, each holder of an
Allowed Other Secured Claim shall receive, as determined by Debtors or
Reorganized Debtors, and in full satisfaction, settlement, release and discharge
of and in exchange for such Allowed Other Secured Claim, one of the following
treatments: (i) payment in Cash in the amount of such Allowed Other Secured
Claim, (ii) Reinstatement of the legal, equitable and contractual rights of the
holder relating to such Allowed Other Secured Claim, (iii) a distribution of the
proceeds of the sale or disposition of the Collateral securing such Allowed
Other Secured Claim solely to the extent of the value of the holder’s secured
interest in such Collateral, (iv) a distribution of the Collateral securing such

 

21

 

Allowed Other Secured Claim without representation or warranty by or recourse
against the Debtors or Reorganized Debtors or (v) such other treatment as
necessary to satisfy the requirements of section 1124 of the Bankruptcy Code. If
an Other Secured Claim is satisfied under clause ‎(i), ‎(iii), ‎(iv) or ‎(v),
the Liens securing such Other Secured Claim shall be deemed released without
further action by any party. Each holder of an Allowed Other Secured Claim shall
take all actions to effectuate and confirm such termination, release and
discharge as reasonably requested by the Debtors or the Reorganized Debtors.

 

Any distributions made pursuant to this ‎Section 3.2(b) shall be made on or as
soon as reasonably practicable after the latest of (i) the Effective Date,
(ii) 20 calendar days after the date such Claim becomes Allowed and (iii) the
date for payment provided by any agreement between the applicable Debtor and the
holder of such Claim.

 

(c)       RBL Credit Facility Secured Claims (Class 1C-7C)

 

Each holder of an Allowed RBL Credit Facility Secured Claim shall be entitled to
receive, in full and final satisfaction of its Allowed RBL Credit Facility
Secured Claim, either (i) the treatment such holder is legally entitled to under
section 1129(b)(2)(A) of the Bankruptcy Code or (ii) at the election of the
Debtors, with the consent of the Required Supporting Noteholders, either (a)
payment in full in Cash of such Claim or (b) such holder’s Ratable Share of
participation in the Exit RBL Facility.

 

(d)       General Unsecured Claims (Class 1D-7D)

 

(i)       On the Effective Date, in full satisfaction of each Allowed General
Unsecured Claim against Bonanza Creek, each Holder thereof shall receive its
Ratable Share of: (a) 29.4% of the New Common Stock subject to dilution by the
Management Incentive Plan, Warrants, and the Rights Offering Equity and (b)
37.8% of the Subscription Rights.

 

(ii)       On the Effective Date, in full satisfaction of each Allowed General
Unsecured Claim against Bonanza Creek Operating, each Holder thereof shall
receive its Ratable Share of 17.6% of the New Common Stock subject to dilution
by the Management Incentive Plan, Warrants, and the Rights Offering Equity.

 

(iii)       On the Effective Date, in full satisfaction of each Allowed General
Unsecured Claim against Debtors other than Bonanza Creek and Bonanza Creek
Operating, each Holder thereof shall receive its Ratable Share of (a) 48.5% of
the New Common Stock subject to dilution by the Management Incentive Plan,
Warrants, and the Rights Offering Equity and (b) 62.2% the Subscription Rights.

 

(iv)       Except to the extent that the applicable Creditor agrees to less
favorable treatment (or as provided in Section 6.2 hereof), each holder of a
General Unsecured Claim that is Disputed as of the Effective Date and becomes an
Allowed General Unsecured Claim after the Effective Date, shall receive, on or
as soon as reasonably practicable after the Distribution Date that is at least
20 calendar days after such General Unsecured Claim becomes an Allowed General
Unsecured Claim, its Ratable Share of the consideration described above.

 

22

 

(v)       The Note Claims shall be allowed in the aggregate principal amount of
$800 million, plus all accrued and unpaid prepetition interest (equal to $14.88
million as of December 31, 2016), prepayment premiums (equal to $51.19 million
as of December 31, 2016), allowable postpetition interest, and any other amounts
or expenses payable under the Restructuring Support Agreement or Indentures and
not otherwise accounted for.

 

(e)       Unsecured Trade Claims (Class 1E-7E)

 

Each holder of an Allowed Unsecured Trade Claim as of the Effective Date shall
be entitled to payment in full in Cash; or other treatment that will render the
Claim Unimpaired. The legal, equitable, and contractual rights of the holders of
Unsecured Trade Claims are unaltered by this Plan.

 

(f)       Section 510(b) Claims (Class 1F-7F)

 

The holders of Section 510(b) Claims shall neither receive any distributions nor
retain any property on account thereof pursuant to the Plan. All Section 510(b)
Claims shall be canceled and extinguished.

 

(g)       Existing Equity Interests (Class 1G)

 

The holders of Existing Equity Interests shall neither receive any distributions
nor retain any property on account thereof pursuant to the Plan. All Existing
Equity Interests shall be canceled and extinguished.

 

Notwithstanding the foregoing, on or as soon as reasonably practicable after the
Effective Date, holders of Existing Equity Interests shall receive, in exchange
for the releases by such holders of the Released Parties, their Ratable Share of
the Settlement Consideration; provided, however, that any holder of an Existing
Equity Interest that opts not to grant the voluntary releases contained in
section 11.8 of the Plan shall not be entitled to receive its Ratable Share of
the Settlement Consideration.

 

(h)       Interests in Subsidiary Debtors (Class 2G-7G)

 

The Interests in the Subsidiary Debtors shall be, in the discretion of the
Reorganized Debtors Reinstated or canceled on the Effective Date or as soon
thereafter as reasonably practicable.

 

Section 3.3. Treatment of Intercompany Claims

 

In accordance with and giving effect to the provisions of section 1124(1) of the
Bankruptcy Code, Intercompany Claims are Unimpaired by the Plan. The Debtors,
however, retain the right to eliminate or adjust any Intercompany Claims as of
the Effective Date by offset, cancellation, contribution or otherwise. The
Intercompany Claims do not constitute General Unsecured Claims or Unsecured
Trade Claims under the Plan will not receive any distributions of Cash, New
Common Stock and/or other equity securities of the Reorganized Debtors under the
Plan.

 

23

 

Article 4
Acceptance or Rejection of the Plan

 

Section 4.1. Voting of Claims

 

Each holder of a Claim in an Impaired Class that is entitled to vote on the Plan
as of the Voting Record Date pursuant to ‎Article 3 of the Plan shall be
entitled to vote to accept or reject the Plan.

 

Section 4.2. Presumed Acceptance of Plan

 

Other Priority Claims (Class 1A-7A), Other Secured Claims (Class 1B-7B),
Unsecured Trade Claims (Class 1E-7E) and Interests in Subsidiary Debtors (Class
2G-7G) are Unimpaired by the Plan. Pursuant to section 1126(f) of the Bankruptcy
Code, the holders of Claims in such Classes are conclusively presumed to have
accepted the Plan, and the votes of such holders will not be solicited.

 

Section 4.3. Deemed Rejection of Plan

 

Section 510(b) Claims (Class 1F-7F) and Existing Equity Interests (Class 1G)
shall not receive any distribution under the Plan on account of such Claims or
Interests. Pursuant to section 1126(g) of the Bankruptcy Code, the holders of
Claims and Interests in such Classes are deemed to have rejected the Plan, and
the votes of such holders will not be solicited.

 

Section 4.4. Acceptance by Impaired Classes

 

Pursuant to section 1126(c) of the Bankruptcy Code, and except as otherwise
provided in section 1126(e) of the Bankruptcy Code, an Impaired Class of Claims
shall have accepted the Plan if the holders of at least two-thirds in dollar
amount and more than one-half in number of the Claims of such Class entitled to
vote that actually vote on the Plan have voted to accept the Plan. RBL Credit
Facility Secured Claims and General Unsecured Claims (Classes 1C-7C and 1D-7D)
are Impaired, and the votes of holders of Claims in such Classes will be
solicited. If holders of Claims in a particular Impaired Class of Claims were
given the opportunity to vote to accept or reject the Plan, but no holders of
Claims in such Impaired Class of Claims voted to accept or reject the Plan, then
such Class of Claims shall be deemed to have accepted the Plan.

 

Section 4.5. Elimination of Vacant Classes

 

Any Class of Claims or Interests that does not have a holder of an Allowed Claim
or Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy
Court solely for voting purposes as of the date of the Confirmation Hearing
shall be deemed eliminated from the Plan solely for purposes of (i) voting to
accept or reject the Plan and (ii) determining acceptance or rejection of the
Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

 

Section 4.6. Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code

 

The Plan shall be deemed a separate chapter 11 plan for each Debtor. Those
Debtors whose plans contain a rejecting Class of Claims, if any, shall seek
Confirmation of such plan

 

24

 

pursuant to section 1129(b) of the Bankruptcy Code with respect to any such
rejecting Class or Classes. Subject to ‎Article 13 of the Plan, the Debtors
reserve the right to amend the Plan (with the consent of the Required Supporting
Noteholders) to the extent, if any, that Confirmation pursuant to section
1129(b) of the Bankruptcy Code requires modification.

 

Section 4.7. Modification and Severability as to Debtors; Reservation of Rights

 

Subject to ‎Article 13 of the Plan, the Debtors reserve the right to modify,
with the consent of the Required Supporting Noteholders, or withdraw the Plan in
its entirety or in part, for any reason, including, without limitation, if the
Plan as it applies to any particular Debtor is not confirmed. In addition, and
also subject to ‎Article 13 of the Plan, should the Plan fail to be accepted by
the requisite number and amount of Claims and Interests voting, as required to
satisfy section 1129 of the Bankruptcy Code, and notwithstanding any other
provision of the Plan to the contrary, the Debtors reserve the right to
reclassify Claims or Interests or otherwise amend or modify, with the consent of
the Required Supporting Noteholders, or withdraw the Plan in its entirety, in
part or as to a particular Debtor. Without limiting the foregoing, if the
Debtors withdraw the Plan as to any particular Debtor because the Plan as to
such Debtor fails to be accepted by the requisite number and amount of Claims
voting or due to the Bankruptcy Court, for any reason, denying Confirmation as
to such Debtor, then at the option of such Debtor with the consent of the
Required Supporting Noteholders, (i) the Chapter 11 Case for such Debtor may be
dismissed or (ii) such Debtor’s assets may be sold to another Debtor, such sale
to be effective at or before the Effective Date of the Plan of the Debtor
transferee, and the sale price shall be paid to the seller in Cash and shall be
in an amount equal to the fair value of such assets as proposed by the Debtors
and approved by the Bankruptcy Court.

 

Article 5
Implementation of the Plan

 

Section 5.1. Continued Organizational Existence

 

Except as otherwise provided in the Plan and subject to the Restructuring
Transactions, each Debtor shall, as a Reorganized Debtor, continue to exist
after the Effective Date as a separate legal Entity, each with all the powers of
a limited liability company or a corporation, as applicable, under the laws of
its respective jurisdiction of organization and without prejudice to any right
to alter or terminate such existence (whether by merger or otherwise) under
applicable state law.

 

Section 5.2. Section 1145 Exemption

 

To the maximum extent provided by section 1145 of the Bankruptcy Code and
applicable non-bankruptcy law, the offering, issuance and distribution of the
New Equity Securities (including the issuance of New Common Stock upon the
exercise of Warrants and the issuance of New Common Stock in connection with the
Rights Offering and payment of the Backstop Fee) shall be exempt from, among
other things, the registration and prospectus delivery requirements of Section 5
of the Securities Act and any other applicable state and federal law requiring
registration and/or delivery of a prospectus prior to the offering, issuance,
distribution or sale of securities, subject to the provisions of section
1145(b)(1) of the Bankruptcy Code

 

25

 

relating to the definition of an underwriter in section 2(a)(11) of the
Securities Act.  In addition, any securities contemplated by the Plan and any
and all agreements incorporated herein, including the New Equity Securities,
shall be subject to compliance with any rules and regulations of the Securities
and Exchange Commission, if any, applicable at the time of any future transfer
of such New Equity Securities and applicable regulatory approval, if any.  The
New Equity Securities will be distributed pursuant to the Plan.

 

Section 5.3. Authorization of New Equity Securities

 

On the Effective Date, the New Certificate of Incorporation shall have provided
for sufficient shares of authorized New Common Stock to effectuate the issuances
of New Equity Securities contemplated by the Plan, including upon exercise of
the Warrants and in connection with the implementation of the Management
Incentive Plan, and Reorganized Bonanza Creek shall issue or reserve for
issuance a sufficient number of shares of New Common Stock to effectuate such
issuances. The shares of New Common Stock issued in connection with the Plan and
the Management Incentive Plan, including upon exercise of the Warrants, shall be
authorized without the need for further corporate action or without any further
action by any Person or Entity, and once issued, shall be duly authorized and
validly issued, fully paid and non-assessable.

 

Any share of New Common Stock issued to a Creditor of any Subsidiary Debtor
shall be treated as (i) a contribution of cash by Reorganized Bonanza Creek to
the applicable Debtor in the amount equal to the fair market value of such New
Common Stock, followed by (ii) the issuance of New Common Stock by Reorganized
Bonanza Creek to the applicable Debtor in return for such cash, followed by
(iii) the transfer of the New Common Stock by the applicable Debtor to the
applicable Creditor.

 

Section 5.4. Cancellation of Existing Securities and Related Agreements, the
Indentures and the RBL Credit Agreement

 

On the Effective Date, except as otherwise specifically provided for in this
Plan, all rights of any holder of Claims against, or Interests in, the Debtors,
including options or warrants to purchase Interests, obligating the Debtors to
issue, transfer or sell Interests of the Debtors, shall be canceled. Upon
receipt of a distribution on account of its Notes Claim, each record holder of
Notes shall be deemed to have surrendered its Notes or other documentation
underlying each Notes Claim, and all such surrendered Notes and other
documentation shall be deemed to be canceled as to the Debtors pursuant to this
Section, except to the extent otherwise provided herein.

 

(a)       Each Indenture shall terminate as of the Effective Date, except as
necessary to (i) enforce the rights, Claims and interests of the applicable
Indenture Trustee vis-à-vis any parties other than the Debtors (ii) allow each
Indenture Trustee to receive distributions under the Plan and to distribute them
to the holders of the Notes in accordance with the terms of the Indentures,
(iii) permit the Indenture Trustee to appear before the Bankruptcy Court or any
other court of competent jurisdiction after the Effective Date, and (iv) permit
the Indenture Trustee to perform any functions that are necessary to effectuate
the foregoing.

 

26

 

(b)       Except as otherwise set forth herein, the RBL Transaction Documents
shall terminate as of the Effective Date, except as necessary to (i) enforce the
rights, Claims of the RBL Agent vis-a-vis the RBL Lenders and any parties other
than the Debtors, (ii) to allow the RBL Agent to receive distributions under the
Plan and to distribute them to the RBL Lenders in accordance with the terms of
the RBL Transaction Documents and (iii) preserve any rights of the RBL Agent and
any predecessor thereof as against any money or property distributable to
holders of RBL Credit Facility Secured Claims.

 

Section 5.5. Financing and Restructuring Transactions

 

(a)Exit RBL Facility

 

On the Effective Date, if the Debtors elect, with the consent of the Required
Supporting Noteholders, to satisfy each holder of an Allowed RBL Credit Facility
Secured Claim with such holder’s Ratable Share of participation in the Exit RBL
Facility, Reorganized Bonanza Creek shall enter into the Exit RBL Facility, and
grant the Liens and security interests provided for in the Exit RBL Facility
Documents. The Reorganized Debtors that are the guarantors under the Exit RBL
Facility shall issue the guarantees and grant the Liens and security interests
as provided therein. The Exit RBL Facility shall be on terms and conditions
substantially as set forth in the Plan Supplement and otherwise reasonably
acceptable to the Required Supporting Noteholders.

 

(b)       Rights Offering

 

(i)       Terms. Following approval by the Bankruptcy Court of the Rights
Offering Procedures, the Debtors will commence the Rights Offering in accordance
therewith. On the Effective Date, the Debtors shall consummate the Rights
Offering. The Rights Offering will be fully backstopped by the Backstop Parties
in accordance with and subject to the terms and conditions of the Backstop
Agreement.

 

(ii)       Purpose. On the Effective Date, the proceeds of the sale of the New
Common Stock pursuant to the Rights Offering shall be used: (i) to provide the
Reorganized Debtors with additional liquidity for working capital and general
corporate purposes; and (ii) to fund distributions under the Plan.

 

(iii)       Backstop Commitment. In accordance with the Backstop Agreement and
subject to the terms and conditions thereof, each of the Backstop Parties has
agreed, severally but not jointly, to purchase, on or prior to the Effective
Date, its respective Backstop Commitment Percentage (as defined in the Backstop
Agreement) of the Unsubscribed Shares (as defined in the Backstop Agreement).

 

(iv)       Backstop Fee. In exchange for providing the backstop commitment for
the Rights Offering, on the Effective Date, the Backstop Parties will receive
payment of the Backstop Fee.

 

(c)       New NGL Agreement

 

27

 

On the Effective Date, the Reorganized Debtors and NGL shall enter into the New
NGL Agreement.

 

(d)       Management Incentive Plan

 

On the Effective Date, the New Board shall adopt the Management Incentive Plan.

 

(e)       Restructuring Transactions

 

On the Effective Date, contemporaneously with the cancellation and discharge of
all Claims pursuant to the Plan and the issuance of the New Common Stock, the
Reorganized Debtors may effect corporate restructurings of their respective
businesses, including actions to simplify, reorganize and rationalize the
overall reorganized organizational structure of the Reorganized Debtors
(together, the “Restructuring Transactions”). The Restructuring Transactions may
include (i) dissolving companies or creating new companies, (ii) merging,
dissolving, transferring assets or otherwise consolidating any of the Debtors in
furtherance of the Plan, or engaging in any other transaction in furtherance of
the Plan, (iii) executing and delivering appropriate agreements or other
documents of merger, consolidation, restructuring, conversion, disposition,
transfer, dissolution, liquidation, domestication, continuation or
reorganization containing terms that are consistent with the terms of the Plan
and that satisfy the requirements of applicable law; (iv) executing and
delivering appropriate instruments of transfer, assignment, assumption or
delegation of any property, right, liability, debt or obligation on terms
consistent with the terms of the Plan; (v) filing appropriate certificates or
articles of merger, consolidation or dissolution or other filings or recordings
pursuant to applicable state law; and (vi) taking any other action in connection
with such organizational restructurings. In each case in which the surviving,
resulting or acquiring Entity in any of these transactions is a successor to a
Reorganized Debtor, such surviving, resulting or acquiring Entity will perform
the obligations of the applicable Reorganized Debtor pursuant to the Plan, and
paying or otherwise satisfying the applicable Allowed Claims. Implementation of
any Restructuring Transactions shall not affect any performance obligations,
distributions, discharges, exculpations, releases or injunctions set forth in
the Plan.

 

Article 6
Provisions Governing Distributions

 

Section 6.1. Disbursing Agent

 

The Debtors or Reorganized Debtors may retain a Disbursing Agent to assist with
the distributions to be made under the Plan as directed by the Debtors or
Reorganized Debtors. The Disbursing Agent shall make all distributions required
under this Plan, except as to a Creditor whose distribution is to be
administered by a Servicer, which distributions shall be deposited with the
appropriate Servicer for distribution to Creditors in accordance with the
provisions of this Plan and the terms of the governing agreement. Distributions
on account of such Claims shall be deemed completed upon delivery to the
appropriate Servicer; provided, however, that if any Servicer is unable to make
or consents to the Disbursing Agent making such distributions, the Disbursing
Agent, with such Servicer’s cooperation, shall make such distributions to the

 

28

 

extent reasonably practicable to do so. Each Indenture Trustee will be
considered a Servicer for the applicable Notes Claims.

 

Notwithstanding anything to the contrary herein, all distributions of New Equity
Securities related to or on account of the Notes shall be accomplished in
accordance with the customary practices of the transfer agent for the New Equity
Securities and in accordance with any applicable procedures of DTC. Each
Indenture Trustee shall cooperate in the administration of distributions in
accordance with the Plan and the applicable Indenture. No Indenture Trustee
shall be required to give any bond, surety or other security for the performance
of its duties with respect to the administration and implementation of
distributions.

 

Except as otherwise set forth herein, the Reorganized Debtors shall be
authorized, without further Bankruptcy Court approval, but not directed to,
reimburse any Servicer for its reasonable, documented, actual and customary
out-of-pocket expenses incurred in providing postpetition services directly
related to distributions pursuant to the Plan.

 

Section 6.2. Timing and Delivery of Distributions

 

(a)       Timing

 

Subject to any reserves or holdbacks established pursuant to the Plan, and
taking into account the matters discussed in ‎Section 6.3 of the Plan, on the
appropriate Distribution Date or as soon as practicable thereafter, holders of
Allowed Claims against all Debtors shall receive the distributions provided for
Allowed Claims in the applicable Classes as of such date.

 

If and to the extent there are Disputed Claims as of the Effective Date,
distributions on account of such Disputed Claims (which will only be made if and
when they become Allowed Claims) shall be made pursuant to the provisions set
forth in the Plan with respect to the treatment of Allowed Claims on or as soon
as reasonably practicable after the next Distribution Date that is at least 20
calendar days after each such Claim is Allowed; provided, however, that
distributions on account of the Claims set forth in ‎Article 3 of the Plan shall
be made as set forth therein and Professional Fee Claims shall be made as soon
as reasonably practicable after such Claims are Allowed by the Bankruptcy Court
or as provided in any other applicable order of the Bankruptcy Court. Because of
the size and complexities of the Chapter 11 Cases, the Debtors at the present
time cannot accurately predict the timing of the Final Distribution Date.

 

(b)       De Minimis Distributions

 

Notwithstanding any other provision of the Plan, none of the Reorganized
Debtors, any Servicer nor the Disbursing Agent shall have any obligation to make
any distributions under the Plan with a value of less than $50, unless a written
request therefor is received by the Disbursing Agent from the relevant recipient
at the addresses set forth in ‎Section 15.11 hereof within 120 days after the
later of the (i) Effective Date and (ii) the date such Claim becomes an Allowed
Claim. De minimis distributions for which no such request is timely received
shall revert to Reorganized Bonanza Creek. Upon such reversion, the relevant
Allowed Claim (and any Claim on account of missed distributions) shall be
automatically deemed satisfied, discharged and forever barred, notwithstanding
any federal or state escheat laws to the contrary.

 

29

 

Notwithstanding any other provision of the Plan, none of the Reorganized
Debtors, any Servicer nor any Disbursing Agent shall have any obligation to make
a particular distribution to a specific holder of an Allowed Claim if such
holder is also the holder of a Disputed Claim.

 

Notwithstanding any other provision of the Plan, none of the Reorganized
Debtors, any Servicer nor any Disbursing Agent shall have any obligation to make
any distributions on any Interim Distribution Date unless the sum of all
distributions authorized to be made to all holders of Allowed Claims on such
Interim Distribution Date exceeds $10,000 in value.

 

(c)       Fractional Shares

 

Notwithstanding any other provision of the Plan, no fractional shares of New
Equity Securities shall be distributed; provided, that any fractional shares of
New Equity Securities shall be rounded down to the next whole number or zero, as
applicable, and no consideration shall be provided in lieu of fractional shares
that are rounded down.

 

(d)       Delivery of Distributions – Allowed Claims

 

Distributions shall only be made to the record holders of Allowed Claims as of
the Distribution Record Date. On the Distribution Record Date, at the close of
business for the relevant register, all registers maintained by the Debtors,
Reorganized Debtors, any Servicers, the Disbursing Agent, the Indenture Trustees
and each of the foregoing’s respective agents, successors and assigns shall be
deemed closed for purposes of determining whether a holder of such a Claim is a
record holder entitled to distributions under the Plan. The Debtors, Reorganized
Debtors, Servicers, Disbursing Agent, Indenture Trustees and all of their
respective agents, successors and assigns shall have no obligation to recognize,
for purposes of distributions pursuant to or in any way arising from the Plan
(or for any other purpose), any Claims that are transferred after the
Distribution Record Date. Instead, they shall be entitled to recognize only
those record holders set forth in the registers as of the Distribution Record
Date, irrespective of the number of distributions made under the Plan or the
date of such distributions. Furthermore, if a Claim is transferred 20 or fewer
calendar days before the Distribution Record Date, the Disbursing Agent or
applicable Servicer, as applicable, shall make distributions to the transferee
only if the transfer form contains an unconditional and explicit certification
and waiver of any objection to the transfer by the transferor.

 

If any dispute arises as to the identity of a holder of an Allowed Claim that is
entitled to receive a distribution pursuant to the Plan, the Disbursing Agent or
applicable Servicer may, in lieu of making such distribution to such person,
make the distribution into an escrow account until the disposition thereof is
determined by Final Order or by written agreement among the interested parties
to such dispute.

 

Subject to Bankruptcy Rule 9010, a distribution to a holder of an Allowed Claim
may be made by the Disbursing Agent in its sole discretion: (i) to the last
known address of such holder on the books and records of the Debtors or their
agents, (ii) to the address set forth in any written notice of an address change
delivered to the Disbursing Agent or (iii) to the address of any counsel that
has appeared in the Chapter 11 Cases on such holder’s behalf. In the case of a
holder whose Claim is governed by an agreement and administered by a Servicer,
the applicable

 

30

 





Servicer shall make the distribution to the address contained in the official
records of such Servicer.

 

(e)                 Delivery of Distributions – Allowed Notes Claims; Surrender
of Canceled Instruments or Securities

 

Subject to the provisions of ‎Section 5.4 of the Plan, all distributions to
holders of Allowed Notes Claims shall be deemed completed when made to (a) the
respective Indenture Trustee or (b) if agreed to by the Debtors and the
Indenture Trustee, through the facilities of DTC. The Indenture Trustee or DTC,
as applicable, shall hold or direct such distributions for the benefit of the
holders of Notes to the extent such Notes give rise to Allowed Notes Claims. As
soon as practicable in accordance with the requirements set forth in this
Article VI, the Indenture Trustee or DTC, as applicable, shall arrange for the
delivery of such distributions to or on behalf of such holders. Notwithstanding
anything to the contrary herein, holders of Allowed Notes Claims shall receive
their respective distributions on, or as soon as reasonably practicable after,
the Effective Date.

 

For the avoidance of doubt, the Indenture Trustee shall not bear any
responsibility or liability for any distributions made hereunder by the
Disbursing Agent or DTC. The Reorganized Debtors shall reimburse the Indenture
Trustee for any reasonable and documented fees and expenses (including the
reasonable and documented fees and expenses of its counsel and agents) incurred
after the Effective Date solely in connection with the implementation of the
Plan, including but not limited to, making distributions pursuant to and in
accordance with the Plan.

 

Section 6.3.          Manner of Payment under Plan

 

(a)                 At the Disbursing Agent’s option, any Cash payment may be
made by check, wire transfer or any other customary payment method.

 

(b)                 The Disbursing Agent shall distribute New Equity Securities
or Cash as required under the Plan. Where the applicable Reorganized Debtor is a
Reorganized Subsidiary Debtor, Reorganized Bonanza Creek shall be deemed to have
made a direct capital contribution to the applicable Reorganized Subsidiary
Debtor of an amount of Cash to be distributed to the Creditors of such
Reorganized Debtor, but only at such time as, and to the extent that, such
amounts are actually distributed to holders of Allowed Claims. Any distributions
of New Equity Securities or Cash that revert to Reorganized Bonanza Creek or are
otherwise canceled (such as to the extent any distributions have not been
claimed within one year) shall revest solely in Reorganized Bonanza Creek, and
no other Reorganized Debtor shall have (nor shall it be considered to ever have
had) any ownership interest in the amounts distributed.

 

(c)                 Allocation of Plan Distributions Between Principal and
Interest

 

To the extent that any Claim entitled to a distribution under the Plan is based
upon any obligation or instrument that is treated for U.S. federal income tax
purposes as indebtedness of any Debtor and accrued but unpaid interest thereon,
such distribution shall be allocated first to the principal amount of the Claim
(as determined for federal income tax purposes) and then, to

 

31

 

the extent the consideration exceeds the principal amount of the Claim, to
accrued but unpaid interest.

 

(d)                 Compliance Matters

 

In connection with the Plan, each Debtor, each Reorganized Debtor and the
Disbursing Agent shall comply with all tax withholding and reporting
requirements imposed by any federal, state, local or foreign taxing authority,
and all distributions hereunder shall be subject to such withholding and
reporting requirements. Notwithstanding any provision in the Plan to the
contrary, each Debtor, each Reorganized Debtor and the Disbursing Agent shall be
authorized to take all actions necessary or appropriate to comply with such
withholding and reporting requirements, including, without limitation,
liquidating a portion of the distribution to be made under the Plan to generate
sufficient funds to pay applicable withholding taxes or establishing any other
mechanisms that the Debtors or the Reorganized Debtors, as applicable, believe
are reasonable and appropriate. For tax purposes, distributions received with
respect to Allowed Claims shall be allocated first to the principal amount of
Allowed Claims, with any excess allocated to unpaid interest that accrued on
such Claims.

 

The Debtors, the Reorganized Debtors and the Disbursing Agent, as applicable,
reserve the right to allocate and distribute all distributions made under the
Plan in compliance with all applicable wage garnishments, alimony, child support
and other spousal awards, Liens and similar encumbrances.

 

(e)                 Foreign Currency Exchange Rate

 

As of the Effective Date, any Claim asserted in a currency other than U.S.
dollars shall be automatically deemed converted to the equivalent U.S. dollar
value using the exchange rate on the Petition Date, as quoted at 4:00 p.m. (New
York time), midrange spot rate of exchange for the applicable currency as
published in the Wall Street Journal, National Edition, on the day after the
Petition Date.

 

Section 6.4.          Undeliverable or Non-Negotiated Distributions

 

If any distribution is returned as undeliverable, no further distributions to
the applicable Creditor shall be made unless and until the Disbursing Agent or
appropriate Servicer is notified in writing of such Creditor’s then-current
address, at which time the undelivered distribution shall be made to such
Creditor without interest or dividends. Undeliverable distributions shall be
returned to Reorganized Bonanza Creek until such distributions are claimed. All
undeliverable distributions under the Plan that remain unclaimed for one year
after attempted distribution shall indefeasibly revert to Reorganized Bonanza
Creek. Upon such reversion, the relevant Allowed Claim (and any Claim on account
of missed distributions) shall be automatically discharged and forever barred,
notwithstanding any federal or state escheat laws to the contrary.

 

Checks issued on account of Allowed Claims shall be null and void if not
negotiated within 120 calendar days from and after the date of issuance thereof.
Requests for reissuance of any check must be made directly and in writing to the
Disbursing Agent by the holder of the relevant Allowed Claim within the
120-calendar-day period. After such date, the relevant Allowed Claim (and any
Claim for reissuance of the original check) shall be automatically

 

32

 

discharged and forever barred, and such funds shall revert to Reorganized
Bonanza Creek, notwithstanding any federal or state escheat laws to the
contrary.

 

Section 6.5.          Claims Paid by Third Parties

 

To the extent a Creditor receives a distribution on account of a Claim and also
receives payment from a party that is not a Debtor or a Reorganized Debtor on
account of such Claim, such Creditor shall, within 30 calendar days of receipt
thereof, repay and/or return the distribution to the applicable Reorganized
Debtor, to the extent the Creditor’s total recovery on account of such Claim
from the third party and under the Plan exceeds the amount of the Claim as of
the date of any such distribution under the Plan.

 

Article 7
Filing of Administrative Expense Claims

 

Section 7.1.          Professional Fee Claims

 

(a)                 Fee Applications

 

All requests for payment of Professional Fee Claims must be filed with the
Bankruptcy Court by the date that is 60 calendar days after the Confirmation
Date; provided that if any Professional is unable to file its own request with
the Bankruptcy Court, such Professional may deliver an original, executed copy
and an electronic copy to the Debtors’ attorneys and the Reorganized Debtors at
least three Business Days before the deadline, and the Debtors’ attorneys shall
file such request with the Bankruptcy Court. The objection deadline relating to
a request for payment of Professional Fee Claims shall be 4:00 p.m. (prevailing
Eastern Time) on the date that is 30 calendar days after the filing of such
request, and a hearing on such request, if necessary, shall be held no later
than 30 calendar days after the objection deadline. Distributions on account of
Allowed Professional Fee Claims shall be made as soon as reasonably practicable
after such Claims become Allowed.

 

(b)                 Post-Confirmation Date Fees

 

Upon the Confirmation Date, any requirement that Professionals comply with
sections 327 through 331 of the Bankruptcy Code in seeking retention or
compensation for services rendered after such date shall terminate, and the
Debtors and Reorganized Debtors may employ and pay all Professionals without any
further notice to, action by or order or approval of the Bankruptcy Court or any
other party.

 

Section7.2.          Administrative Expense Claims

 

(a)                 A notice setting forth the Administrative Expense Claim Bar
Date will be (i) filed on the Bankruptcy Court’s docket and served with the
notice of the Effective Date and (ii) posted on the Debtors’ Case Information
Website. No other notice of the Administrative Expense Claim Bar Date will be
provided.

 

(b)                 All requests for payment of Administrative Expense Claims
that accrued on or before the Effective Date (other than Professional Fee
Claims, which are subject to the

 

33

 

provisions of ‎Section 7.1 of the Plan) must be filed with the Solicitation and
Claims Agent and served on counsel for the Debtors and Reorganized Debtors by
the Administrative Expense Claim Bar Date. Any requests for payment of
Administrative Expense Claims pursuant to this ‎Section 7.2 that are not
properly filed and served by the Administrative Expense Claim Bar Date shall be
disallowed automatically without the need for any objection from the Debtors or
the Reorganized Debtors or any action by the Bankruptcy Court.

 

(c)                 The Reorganized Debtors, in their sole discretion, shall
have exclusive authority to settle Administrative Expense Claims without further
Bankruptcy Court approval.

 

(d)                 Unless the Debtors or the Reorganized Debtors object to a
timely filed and properly served Administrative Expense Claim by the Claims
Objection Deadline, such Administrative Expense Claim shall be deemed allowed in
the amount requested. If the Debtors or the Reorganized Debtors object to an
Administrative Expense Claim, the parties may confer to try to reach a
settlement and, failing that, the Bankruptcy Court shall determine whether such
Administrative Expense Claim should be allowed and, if so, in what amount.

 

(e)                 Notwithstanding the foregoing, requests for payment of
Administrative Expense Claims need not be filed for Administrative Expense
Claims that (i) are for goods or services provided to the Debtors in the
ordinary course of business, (ii) previously have been Allowed by Final Order of
the Bankruptcy Court, (iii) are for Cure amounts, (iv) are on account of
postpetition taxes (including any related penalties or interest) owed by the
Debtors or the Reorganized Debtors to any Governmental Unit or (v) the Debtors
or Reorganized Debtors have otherwise agreed in writing do not require such a
filing.

 

Article 8
Disputed Claims

 

Section 8.1.          Objections to Claims

 

(a)                 Notwithstanding section 502(a) of the Bankruptcy Code, and
in light of the Unimpaired status of all Unsecured Trade Claims and the limited
number of holders of General Unsecured Claims under the Plan, except as required
by Section 9.5 of the Plan, holders of Claims need not file Proofs of Claim with
the Bankruptcy Court.

 

(b)                 If a holder of a Claim elects to file a Proof of Claim with
the Bankruptcy Court, such holder shall be deemed to have consented to the
jurisdiction of the Bankruptcy Court for all purposes with respect to the Claim.

 

(c)                 The Reorganized Debtors shall have the sole authority to
object to all Claims against the Debtors; provided, however, that the
Reorganized Debtors shall not be entitled to object to any Claim that has been
expressly allowed by Final Order or under the Plan. Any objections to Claims
shall be filed on the Bankruptcy Court’s docket on or before the Claims
Objection Deadline.

 

(d)                 Except as otherwise provided herein, all Proofs of Claim
filed after the Effective Date shall be disallowed and forever barred, estopped,
and enjoined from assertion, and shall not

 

34

 

be enforceable against any Reorganized Debtor, without the need for any
objection by the Reorganized Debtors or any further notice to or action, order,
or approval of the Bankruptcy Court.

 

(e)                 Claims objections filed before, on or after the Effective
Date shall be filed, served and administered in accordance with the Local Rules
with notice to the parties listed in Section 15.11; provided, however, that, on
and after the Effective Date, filings and notices need only be served on the
relevant claimants.

 

Section 8.2.          Resolution of Disputed Claims

 

On and after the Effective Date, the Reorganized Debtors shall have the sole
authority to litigate, compromise, settle, otherwise resolve or withdraw any
objections to all Claims against the Debtors and to compromise and settle any
such Claims without notice to or approval by the Bankruptcy Court or any other
party.

 

Section 8.3.          Estimation of Claims and Interests

 

The Debtors or Reorganized Debtors may determine, resolve and otherwise
adjudicate all Contingent Claims, Unliquidated Claims and Disputed Claims in the
Bankruptcy Court or such other court of the Debtors’ or Reorganized Debtors’
choice having jurisdiction over the validity, nature or amount thereof. The
Debtors or the Reorganized Debtors may at any time request that the Bankruptcy
Court estimate any Contingent Claim, Unliquidated Claim or Disputed Claim
pursuant to section 502(c) of the Bankruptcy Code for any reason or purpose,
regardless of whether any of the Debtors or the Reorganized Debtors have
previously objected to such Claim or whether the Bankruptcy Court has ruled on
any such objection. The Bankruptcy Court shall retain jurisdiction to estimate
any Claim at any time during litigation concerning any objection to any Claim,
including, without limitation, during the pendency of any appeal relating to any
such objection. If the Bankruptcy Court estimates any Contingent Claim,
Unliquidated Claim or Disputed Claim, that estimated amount shall constitute the
maximum limitation on such Claim, and the Debtors or the Reorganized Debtors may
pursue supplementary proceedings to object to the ultimate allowance of such
Claim; provided, however, that such limitation shall not apply to Claims
requested by the Debtors to be estimated for voting purposes only.

 

All of the aforementioned objection, estimation and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and
subsequently compromised, settled, withdrawn or resolved by any mechanism
approved by the Bankruptcy Court. Notwithstanding section 502(j) of the
Bankruptcy Code, in no event shall any holder of a Claim that has been estimated
pursuant to section 502(c) of the Bankruptcy Code or otherwise be entitled to
seek reconsideration of such Claim unless the holder of such Claim has filed a
motion requesting the right to seek such reconsideration on or before 20
calendar days after the date such Claim is estimated by the Bankruptcy Court.

 

Section 8.4.          Payments and Distributions for Disputed Claims

 

(a)                 No Distributions Pending Allowance

 

35

 

Notwithstanding any other provision in the Plan, no payments or distributions
shall be made for a Disputed Claim unless and until all objections to such
Disputed Claim have been settled or withdrawn or have been determined by a Final
Order, and the Disputed Claim has become an Allowed Claim.

 

(b)                 Disputed Claims Reserve

 

On or before the Effective Date, the Reorganized Debtors shall be authorized,
but not directed, to establish one or more Disputed Claims Reserves, which
Disputed Claims Reserve shall be administered by the Reorganized Debtors, to the
extent applicable.

 

The Reorganized Debtors may, in their sole discretion, hold Warrants, New Common
Stock, Subscription Rights, and Cash, in the same proportions and amounts as
provided for in the Plan, in the Disputed Claims Reserve in trust for the
benefit of holders of Claims ultimately determined to be Allowed after the
Effective Date. The Reorganized Debtors shall distribute such amounts (net of
any expenses, including any taxes relating thereto), as provided herein, as such
Claims are resolved by a Final Order or agreed to by settlement, and such
amounts will be distributable on account of such Claims as such amounts would
have been distributable had such Claims been Allowed Claims as of the Effective
Date under Article III of the Plan solely to the extent of the amounts available
in the applicable Disputed Claims Reserve.

 

(c)                 Distributions After Allowance

 

To the extent that a Disputed Claim becomes an Allowed Claim after the Effective
Date, the Disbursing Agent will, out of the Disputed Claims Reserve, distribute
to the holder thereof the distribution, if any, to which such holder is entitled
under the Plan in accordance with ‎Section 6.2(a) of the Plan. Subject to
‎Section 8.6 of the Plan, all distributions made under this ‎Section 8.4(c) on
account of Allowed Claims will be made together with any dividends, payments or
other distributions made on account of, as well as any obligations arising from,
the distributed property, then held in the Disputed Claims Reserve as if such
Allowed Claim had been an Allowed Claim on the dates distributions were
previously made to Allowed Claim holders included in the applicable class under
the Plan.

 

Section 8.5.          No Amendments to Claims

 

A Claim may be amended before the Confirmation Date only as agreed upon by the
Debtors (with the consent of the Required Supporting Noteholders) and the holder
of such Claim or as otherwise permitted by the Bankruptcy Court, the Bankruptcy
Rules, the Local Rules or applicable non-bankruptcy law. On or after the
Confirmation Date, the holder of a Claim (other than an Administrative Expense
Claim or a Professional Fee Claim) must obtain prior authorization from the
Bankruptcy Court or Reorganized Debtors to amend a Claim.

 

Section 8.6.          No Interest

 

Other than as provided by section 506(b) of the Bankruptcy Code or as
specifically provided for in the Plan or the Confirmation Order, postpetition
interest shall not accrue or be paid on Claims and no holder of a Claim shall be
entitled to interest accruing on or after the Petition Date on any Claim or
right. Additionally, and without limiting the foregoing, interest

 

36

 

shall not accrue or be paid on any Claim or Disputed Claim for the period from
and after the Effective Date; provided, however, that nothing in this ‎Section
8.6 shall limit any rights of any Governmental Unit to interest under sections
503, 506(b), 1129(a)(9)(A) or 1129(a)(9)(C) of the Bankruptcy Code or as
otherwise provided for under applicable law.

 

Article 9
Executory Contracts and Unexpired Leases

 

Section 9.1.          Assumption of Executory Contracts and Unexpired Leases

 

Pursuant to sections 365 and 1123 of the Bankruptcy Code, each executory
contract and unexpired lease to which any Debtor is a party shall be deemed
automatically assumed by the Debtors effective as of the Effective Date, except
for any executory contract or unexpired lease that (i) has been assumed or
rejected pursuant to an order of the Bankruptcy Court entered before the
Effective Date, (ii) is the subject of a motion to assume or reject pending on
the Effective Date, (iii) is assumed, rejected or otherwise treated pursuant to
‎Section 9.3 of the Plan, (iv) is listed on Schedules 9.2(a) or 9.2(b) of the
Plan or (v) as to which a Treatment Objection has been filed and properly served
by the Treatment Objection Deadline. If an executory contract or unexpired lease
either (x) has been assumed or rejected pursuant to an order of the Bankruptcy
Court entered before the Effective Date or (y) is the subject of a motion to
assume or reject pending on the Confirmation Date, then the listing of any such
executory contract or unexpired lease on the aforementioned schedules shall be
of no effect. Each executory contract and unexpired lease assumed pursuant to
this Plan shall vest in and be fully enforceable by the applicable Reorganized
Debtor in accordance with its terms, except as modified by the provisions of
this Plan, any Final Order of the Bankruptcy Court authorizing and providing for
its assumption, or applicable law.

 

Section 9.2.          Schedules of Executory Contracts and Unexpired Leases

 

(a)                 Schedules 9.2(a) and 9.2(b) of the Plan shall be filed by
the Debtors as specified in ‎Section 15.4 of the Plan and shall represent the
Debtors’ then-current good-faith belief regarding the intended treatment of all
executory contracts and unexpired leases listed thereon. The Debtors or
Reorganized Debtors reserve the right, on or before 45 days after the Effective
Date to (i) amend Schedules 9.2(a) and 9.2(b) to add, delete or reclassify any
executory contract or unexpired lease or amend a proposed assignment and
(ii) amend the Proposed Cure, in each case as to any executory contract or
unexpired lease previously listed as to be assumed; provided, the Debtors may
amend Schedules 9.2(a) and 9.2(b) to add, delete or reclassify any executory
contracts or unexpired leases or amend proposed assignments after such date to
the extent agreed with the relevant counterparties. Pursuant to sections 365 and
1123 of the Bankruptcy Code, and except for executory contracts and unexpired
leases as to which a Treatment Objection is properly filed and served by the
Treatment Objection Deadline, (x) each of the executory contracts and unexpired
leases listed on Schedule 9.2(a) shall be deemed assumed (and, if applicable,
assigned) effective as of the Assumption Effective Date specified thereon, and
the Proposed Cure specified in the notice mailed to each Assumption Party shall
be the Cure and shall be deemed to satisfy fully any obligations the Debtors
might have regarding such executory contract or unexpired lease under section
365(b) of the Bankruptcy Code and (y) each of the

 

37

 

executory contracts and unexpired leases listed on Schedule 9.2(b) shall be
deemed rejected effective as of the Rejection Effective Date specified thereon.

 

(b)                 The Debtors shall file versions of Schedules 9.2(a) and
9.2(b) and any amendments thereto with the Bankruptcy Court and shall serve all
notices thereof only on the Supporting Noteholders and the relevant Assumption
Parties and Rejection Parties. For any executory contract or unexpired lease
first listed on Schedule 9.2(b) later than the date that is 10 calendar days
before the Voting Deadline, the Debtors shall use their best efforts to notify
the Supporting Noteholders and the applicable Rejection Party promptly of such
proposed treatment via facsimile, email or telephone at any notice address or
number included in the relevant executory contract or unexpired lease or as
otherwise timely provided in writing to the Debtors by any such counterparty or
its counsel.

 

(c)                 For any executory contracts or unexpired leases first listed
on Schedule 9.2(b) later than the date that is 10 calendar days before the
Voting Deadline, affected Rejection Parties shall have five calendar days from
the date of such amendment to Schedule 9.2(b) to object to Confirmation of the
Plan. For any executory contracts or unexpired leases first listed on Schedule
9.2(b) later than the date that is five calendar days before the Confirmation
Hearing, affected Rejection Parties shall have until the Confirmation Hearing to
object to Confirmation of the Plan.

 

(d)                 The listing of any contract or lease on Schedule 9.2(a) or
9.2(b) is not an admission that such contract or lease is an executory contract
or unexpired lease or that any Debtor has any liability thereunder. The Debtors
reserve the right to assert that any of the agreements listed on Schedule 9.2(a)
or 9.2(b) are not executory contracts or unexpired leases.

 

Section 9.3.          Categories of Executory Contracts and Unexpired Leases to
Be Assumed

 

Pursuant to sections 365 and 1123 of the Bankruptcy Code, each of the executory
contracts and unexpired leases within the following categories shall be deemed
assumed as of the Effective Date (and the Proposed Cure for each, other than the
Surety Bonds and the D&O Liability Insurance Policies, shall be zero dollars),
except for any such executory contract or unexpired lease (i) that has been
previously assumed or rejected pursuant to an order of the Bankruptcy Court,
(ii) that is the subject of a motion to assume or reject pending on the
Confirmation Date, (iii) that is listed on Schedule 9.2(a) or 9.2(b), (iv) that
is otherwise expressly assumed or rejected pursuant to the terms of the Plan or
(v) as to which a Treatment Objection has been filed and properly served by the
Treatment Objection Deadline.

 

(a)                 Insurance Plans, Intercompany Contracts, Surety Bonds and
Workers’ Compensation Plans

 

Subject to the terms of the first paragraph of this ‎Section 9.3, each Insurance
Plan, Intercompany Contract, Surety Bond and Workers’ Compensation Plan shall be
deemed assumed effective as of the Effective Date. Nothing contained in this
‎Section 9.3(a) shall constitute or be deemed a waiver of any Cause of Action
that the Debtors may hold against any Entity, including, without limitation, the
insurer under any of the Insurance Plans.

 

38

 

(b)                 Directors and Officers Insurance Policies and Agreements

 

To the extent that the D&O Liability Insurance Policies issued to, or entered
into by, the Debtors prior to the Petition Date constitute executory contracts,
notwithstanding anything in the Plan to the contrary, the Reorganized Debtors
shall be deemed to have assumed all of the Debtors’ unexpired D&O Liability
Insurance Policies pursuant to section 365(a) of the Bankruptcy Code effective
as of the Effective Date. Entry of the Confirmation Order will constitute the
Bankruptcy Court’s approval of the Reorganized Debtors’ foregoing assumption of
each of the D&O Liability Insurance Policies. Notwithstanding anything to the
contrary contained in the Plan, confirmation of the Plan shall not discharge,
impair or otherwise modify any advancement, indemnity or other obligations of
the D&O Liability Insurance Policies.

 

In addition, after the Effective Date, none of the Reorganized Debtors shall
terminate or otherwise reduce the coverage under any of the D&O Liability
Insurance Policies with respect to conduct occurring prior thereto, and all
directors and officers of the Debtors who served in such capacity at any time
prior to the Effective Date shall be entitled from the applicable insurers to
the full benefits of any such policy for the full term of such policy regardless
of whether such directors and officers remain in such positions after the
Effective Date.

 

(c)                 Certain Indemnification Obligations

 

Each Indemnification Obligation to a director, officer, manager or employee who
was employed by any of the Debtors in such capacity on the Effective Date
(including, for the avoidance of doubt, the members of the board of directors,
board of managers or equivalent body of each Debtor as of immediately prior to
the Effective Date) shall be deemed assumed effective as of the Effective Date.
Each Indemnification Obligation that is deemed assumed pursuant to the Plan
shall (i) remain in full force and effect, (ii) not be modified, reduced,
discharged, impaired or otherwise affected in any way, (iii) be deemed and
treated as an executory contract pursuant to sections 365 and 1123 of the
Bankruptcy Code regardless of whether or not Proofs of Claim have been filed
with respect to such obligations and (iv) survive Unimpaired and unaffected
irrespective of whether such indemnification is owed for an act or event
occurring before, on or after the Petition Date.

 

(d)                 Employee Benefits

 

As of the Effective Date, unless specifically listed on Schedule 9.2(a) or
9.2(b) or rejected or otherwise addressed by an order of the Bankruptcy Court
(including, without limitation, by virtue of the Debtors having been granted the
authority to terminate any such plan, policy, program or agreement or the
Bankruptcy Court determining that the Debtors cannot successfully reorganize
absent such termination), the Debtors and the Reorganized Debtors may (but have
no obligation to) honor, in the ordinary course of business, the Debtors’
written contracts, agreements, policies, programs and plans for, among other
things, compensation, reimbursement, healthcare benefits, disability benefits,
deferred compensation benefits, travel benefits (including retiree travel
benefits), vacation and sick leave benefits, savings, severance benefits,
retirement benefits, welfare benefits, relocation programs, life insurance and
accidental death and dismemberment insurance, including written contracts,
agreements, policies, programs and plans for incentive compensation for the
directors, officers and employees of any of the

 

39

 

Debtors who served in such capacity at any time, including, for the avoidance of
doubt, (i) that certain Second Amended and Restated Executive Change in Control
and Severance Plan, and any documents related thereto (as amended, restated,
supplemented or modified from time to time, collectively, the “Severance Plan”),
approved by the Board on September 26, 2016 and (ii) Bonanza Creek’s 2016 Short
Term Incentive Program, in each case in accordance with and as contemplated by
the Restructuring Support Agreement. To the extent that the above-listed
contracts, agreements, policies, programs and plans are executory contracts,
pursuant to sections 365 and 1123 of the Bankruptcy Code, unless a Treatment
Objection is timely filed and properly served, each of them will be deemed
assumed (as modified or terminated) as of the Effective Date with a Cure of zero
dollars. However, notwithstanding anything else herein, the assumed plans shall
be subject to modification in accordance with the terms thereof at the
discretion of the Reorganized Debtors.

 

With respect to the Severance Plan and each employee offer letter, contract, or
agreement related thereto to which any Debtor is a party (collectively, the
“Employment Agreements”) and without in any way modifying or limiting the
Debtors’ rights and remedies thereunder, upon the Effective Date the Severance
Plan shall be deemed to be amended where applicable to provide and clarify that
the consummation of the Restructuring Transactions and any associated
organizational changes shall not constitute a “Change in Control,” be considered
a “Good Reason” event, or serve as a basis to trigger any rights or benefits
under the Severance Plan.  For the avoidance of doubt, any amendments to the
Severance Plan and/or waivers related to any Employment Agreement described in
this Section 9.3(d) shall amend the Severance Plan or waive rights under the
Employment Agreements only as expressly provided herein and all other terms of
the Severance Plan and Employment Agreement shall remain in full force and
effect.  The New Board may, at any time, amend the Severance Plan in any manner
other than to impair vesting (including accelerated vesting) of the Emergence
Grants.

 

Section 9.4.          Assumption and Rejection Procedures and Resolution of
Treatment Objections

 

(a)                 Proposed Assumptions

 

(i)            As to any executory contract or unexpired lease to be assumed
pursuant to any provision of the Plan or any Notice of Intent to Assume or
Reject, unless an Assumption Party files and properly serves a Treatment
Objection by the Treatment Objection Deadline, such executory contract or
unexpired lease shall be deemed assumed and, if applicable, assigned as of the
applicable Assumption Effective Date proposed by the Debtors or Reorganized
Debtors, without any further notice to or action by the Bankruptcy Court, and
any obligation the Debtors or Reorganized Debtors may have to such Assumption
Party with respect to such executory contract or unexpired lease under section
365(b) of the Bankruptcy Code shall be deemed fully satisfied by the Proposed
Cure, if any, which shall be the Cure.

 

(ii)            Any objection to the assumption or assignment of an executory
contract or unexpired lease that is not timely filed and properly served shall
be denied automatically and with prejudice (without the need for any objection
by the Debtors or the Reorganized Debtors and without any further notice to or
action, order or approval by the Bankruptcy Court), and any Claim relating to
such assumption or assignment shall be forever barred from assertion and shall

 

40

 

not be enforceable against any Debtor or Reorganized Debtor or their respective
Estates or properties without the need for any objection by the Debtors or the
Reorganized Debtors and without any further notice to or action, order or
approval by the Bankruptcy Court, and any obligation the Debtors or the
Reorganized Debtors may have under section 365(b) of the Bankruptcy Code (over
and above any Proposed Cure) shall be deemed fully satisfied, released and
discharged.

 

(b)                 Proposed Rejections

 

(i)            As to any executory contract or unexpired lease to be rejected
pursuant to any provision of the Plan or any Notice of Intent to Assume or
Reject, unless a Rejection Party files and properly serves a Treatment Objection
by the Treatment Objection Deadline, such executory contract or unexpired lease
shall be deemed rejected as of the Rejection Effective Date proposed by the
Debtors or Reorganized Debtors without any further notice to or action by the
Bankruptcy Court.

 

(ii)            Any objection to the rejection of an executory contract or
unexpired lease that is not timely filed and properly served shall be deemed
denied automatically and with prejudice (without the need for any objection by
the Debtors or the Reorganized Debtors and without any further notice to or
action, order or approval by the Bankruptcy Court).

 

(c)                 Resolution of Treatment Objections

 

(i)            On and after the Effective Date, the Reorganized Debtors may, in
their sole discretion, settle Treatment Objections without any further notice to
or action by the Bankruptcy Court or any other party (including by paying any
agreed Cure amounts).

 

(ii)            For each executory contract or unexpired lease as to which a
Treatment Objection is timely filed and properly served and that is not
otherwise resolved by the parties after a reasonable period of time, the
Debtors, in consultation with the Bankruptcy Court, shall schedule a hearing on
such Treatment Objection and provide at least 21 calendar days’ notice of such
hearing to the relevant Assumption Party or Rejection Party. Unless the
Bankruptcy Court expressly orders or the parties agree otherwise, any assumption
or rejection approved by the Bankruptcy Court notwithstanding a Treatment
Objection shall be effective as of the Assumption Effective Date or Rejection
Effective Date originally proposed by the Debtors or specified in the Plan.

 

(iii)            Any Cure shall be paid as soon as reasonably practicable
following the entry of a Final Order resolving an assumption dispute and/or
approving an assumption (and, if applicable, assignment), unless the Debtors or
Reorganized Debtors file a Notice of Intent to Assume or Reject under ‎Section
9.4(d).

 

(iv)            No Cure shall be allowed for a penalty rate or default rate of
interest, each to the extent not proper under the Bankruptcy Code or applicable
law.

 

41

 

(d)                 Reservation of Rights

 

If a Treatment Objection is filed regarding any executory contract or unexpired
lease sought to be assumed or rejected by any of the Debtors or Reorganized
Debtors, the Debtors or Reorganized Debtors reserve the right (i) to seek to
assume or reject such agreement at any time before the assumption, rejection or
assignment of, or Cure for, such agreement is determined by Final Order and
(ii) to the extent a Final Order is entered resolving a dispute as to Cure or
the permissibility of assignment (but not approving the assumption of the
executory contract or unexpired lease sought to be assumed), to seek to reject
such agreement within 14 calendar days after the date of such Final Order, in
each case by filing with the Bankruptcy Court and serving upon the applicable
Assumption Party or Rejection Party, as the case may be, a Notice of Intent to
Assume or Reject.

 

Section 9.5.          Rejection Claims

 

Any Rejection Claim must be filed with the Solicitation and Claims Agent by the
Rejection Bar Date. Any Rejection Claim for which a Proof of Claim is not
properly filed and served by the Rejection Bar Date shall be forever barred and
shall not be enforceable against the Debtors, the Reorganized Debtors or their
respective Estates or properties. The Debtors or the Reorganized Debtors may
contest any Rejection Claim in accordance with ‎Section 8.1 of the Plan. Any
Allowed Rejection Claim against a Debtor shall be classified as a General
Unsecured Claim against such Debtor.

 

Section 9.6.          Assignment

 

To the extent provided under the Bankruptcy Code or other applicable law, any
executory contract or unexpired lease transferred and assigned pursuant to the
Plan shall remain in full force and effect for the benefit of the transferee or
assignee in accordance with its terms, notwithstanding any provision in such
executory contract or unexpired lease (including those of the type described in
section 365(b)(2) of the Bankruptcy Code) that prohibits, restricts or
conditions such transfer or assignment. To the extent provided under the
Bankruptcy Code or other applicable law, any provision that prohibits, restricts
or conditions the assignment or transfer of any such executory contract or
unexpired lease or that terminates or modifies such executory contract or
unexpired lease or allows the counterparty to such executory contract or
unexpired lease to terminate, modify, recapture, impose any penalty, condition
renewal or extension, or modify any term or condition upon any such transfer and
assignment constitutes an unenforceable anti-assignment provision and is void
and of no force or effect. Any assignment by the Reorganized Debtors of an
executory contract or unexpired lease after the Effective Date shall be governed
by the terms of the executory contract or unexpired lease and applicable
non-bankruptcy law.

 

Section 9.7.          Approval of Assumption, Rejection, Retention or Assignment
of Executory Contracts and Unexpired Leases

 

(a)                 Entry of the Confirmation Order by the Bankruptcy Court
shall, subject to the occurrence of the Effective Date, constitute approval of
the rejections, retentions, assumptions and/or assignments contemplated by the
Plan pursuant to sections 365 and 1123 of the

 

42

 

Bankruptcy Code. Each executory contract and unexpired lease that is assumed
(and/or assigned) pursuant to the Plan, shall vest in and be fully enforceable
by the applicable Reorganized Debtor in accordance with its terms as of the
applicable Assumption Effective Date, except as modified by the provisions of
the Plan, any order of the Bankruptcy Court authorizing or providing for its
assumption (and/or assignment) or applicable federal law.

 

(b)                 The provisions (if any) of each executory contract or
unexpired lease assumed and/or assigned pursuant to the Plan that are or may be
in default shall be deemed satisfied in full by the Cure, or by an agreed-upon
waiver of the Cure. Upon payment in full of the Cure, any and all Proofs of
Claim based upon an executory contract or unexpired lease that has been assumed
in the Chapter 11 Cases or under the terms of the Plan shall be deemed
Disallowed and expunged with no further action required of any party or order of
the Bankruptcy Court.

 

(c)                 Confirmation of the Plan and consummation of the
Restructuring Transactions shall not constitute a “change of control” or trigger
any similar provision under any executory contract or unexpired lease assumed by
the Debtors on or prior to the Effective Date, including the Severance Plan and
Employment Agreements.

 

Section 9.8.          Modifications, Amendments, Supplements, Restatements or
Other Agreements

 

Unless otherwise provided by the Plan or by separate order of the Bankruptcy
Court, each executory contract and unexpired lease that is assumed, whether or
not such executory contract or unexpired lease relates to the use, acquisition
or occupancy of real property, shall include (i) all modifications, amendments,
supplements, restatements or other agreements made directly or indirectly by any
agreement, instrument or other document that in any manner affects such
executory contract or unexpired lease and (ii) all executory contracts or
unexpired leases appurtenant to the premises, if any, including all easements,
licenses, permits, rights, privileges, immunities, options, rights of first
refusal, powers, uses, reciprocal easement agreements and any other interests in
real estate or rights in remedy related to such premises, unless any of the
foregoing agreements has been or is rejected pursuant to an order of the
Bankruptcy Court or is otherwise rejected as part of the Plan.

 

Modifications, amendments, supplements and restatements to prepetition executory
contracts and unexpired leases that have been executed by the Debtors during the
Chapter 11 Cases and actions taken in accordance therewith (i) do not alter in
any way the prepetition nature of the executory contracts and unexpired leases,
or the validity, priority or amount of any Claims against the Debtors that may
arise under the same, (ii) are not and do not create postpetition contracts or
leases, (iii) do not elevate to administrative expense priority any Claims of
the counterparties to the executory contracts and unexpired leases against any
of the Debtors and (iv) do not entitle any Entity to a Claim under any section
of the Bankruptcy Code on account of the difference between the terms of any
prepetition executory contracts or unexpired leases and subsequent
modifications, amendments, supplements or restatements.

 

43

 

Article 10
Provisions Regarding Governance of the Reorganized Debtors

 

Section 10.1.      Organizational Action

 

(a)                 On and after the Effective Date, the adoption, filing,
approval and ratification, as necessary, of all limited liability company,
corporate or related actions contemplated hereby for each of the Reorganized
Debtors, including the Restructuring Transactions, shall be deemed authorized
and approved in all respects. Without limiting the foregoing, such actions may
include: (i) the adoption and filing of an amendment to the New Certificate of
Incorporation, (ii) the adoption of the New Bylaws, (iii) the adoption and
filing of the Reorganized Subsidiary Debtors’ Certificates of Formation and
Operating Agreements, as applicable, (iv) the election or appointment, as the
case may be, of directors, officers, managers or managing members for the
Reorganized Debtors, (v) the issuance of the New Equity Securities, (vi) the
Restructuring Transactions to be effectuated pursuant to the Plan and (vii) the
qualification of any Reorganized Debtors as foreign corporations if and wherever
the conduct of business by such entities requires such qualifications.

 

(b)                 All matters provided for herein involving the organizational
structure of any Debtor or any Reorganized Debtor, or any limited liability
company or corporate action required by any Debtor or any Reorganized Debtor in
connection with the Plan, shall be deemed to have occurred and shall be in
effect, without any requirement of further action by the security holders or
directors of such Debtor or Reorganized Debtor or by any other stakeholder.

 

(c)                 On and after the Effective Date, the appropriate officers of
each Reorganized Debtor and members of the board of directors, board of managers
or equivalent body of each Reorganized Debtor are authorized and directed to
issue, execute, deliver, file and record any and all agreements, documents,
securities, deeds, bills of sale, conveyances, releases and instruments
contemplated by the Plan in the name of and on behalf of such Reorganized Debtor
and to take such actions as may be necessary or appropriate to effectuate and
further evidence the terms and conditions of the Plan.

 

Section 10.2.      Organizational Documents

 

(a)                 The New Certificate of Incorporation and the New Bylaws
shall be amended or deemed amended as may be required to be consistent with the
provisions of the Plan and the Bankruptcy Code including, among other purposes,
to authorize the New Equity Securities. After the Effective Date, the
Reorganized Debtors may amend and restate their certificates of incorporation,
limited liability company agreements, or other analogous organizational
documents, as applicable, as permitted by applicable law.

 

(b)                 Subject to the Restructuring Transactions, the Reorganized
Subsidiary Debtors’ organizational documents in effect before the Effective Date
shall remain in effect after the Effective Date. After the Effective Date, any
of the Reorganized Debtors may file amended and restated certificates of
incorporation (or other formation documents, if applicable) with the Secretary
of State in any appropriate jurisdiction.

 

44

 

Section 10.3.      Directors and Officers of the Reorganized Debtors

 

(a)                 Subject to the Restructuring Transactions, on the Effective
Date, the management, control and operation of each Reorganized Debtor shall
become the general responsibility of the board of directors, members or managing
members, as applicable, of such Reorganized Debtor or other governing body as
provided in the applicable governing documents.

 

(b)                 On the Effective Date, the term of the members of the Board
shall expire and such members shall be replaced by the New Board. The New Board
will initially consist of seven (7) members: (i) the Chief Executive Officer of
Reorganized Bonanza Creek; (ii) one (1) director selected by the largest holder
by amount of Notes Claims, (iii) one (1) director selected by the second largest
holder by amount of Notes Claims and (iv) four (4) directors selected by the
Required Supporting Noteholders, in consultation with Reorganized Bonanza Creek,
at least one of which shall be independent. The New Board shall include a
sufficient number of independent directors to allow compliance with New York
Stock Exchange rules regarding committee composition. Members of the New Board
shall serve one (1) year terms. The classification and composition of the New
Board shall be consistent with the New Certificate of Incorporation and the New
Bylaws. In the Plan Supplement, to the extent known, the Debtors will disclose
pursuant to section 1129(a)(5) of the Bankruptcy Code the identity and
affiliations of the Persons proposed to serve on the New Board. The New Board
members shall serve from and after the Effective Date in accordance with
applicable non-bankruptcy law and the terms of the New Certificate of
Incorporation and the New Bylaws.

 

(c)                 Subject to the Restructuring Transactions, and except as
specified in the Plan Supplement, the managers, managing members and members of
the boards of directors, as applicable, of the Subsidiary Debtors before the
Effective Date shall continue to serve in their current capacities as of the
Effective Date. The classification and composition of the managers, managing
members and members of the boards of directors, as applicable, of the
Reorganized Subsidiary Debtors shall be consistent with the Reorganized
Subsidiary Debtors’ Certificates of Formation and Operating Agreements, as
applicable. Each such director, manager or managing member, as applicable, shall
serve from and after the Effective Date in accordance with applicable
non-bankruptcy law and the terms of the relevant Reorganized Debtor’s
constituent documents.

 

(d)                 Subject to the Restructuring Transactions and any
requirement of Bankruptcy Court approval pursuant to section 1129(a)(5) of the
Bankruptcy Code, and except as otherwise specified in the Plan Supplement, the
principal officers of each Debtor immediately before the Effective Date will be
the officers of the corresponding Reorganized Debtor as of the Effective Date.
Each such officer shall serve from and after the Effective Date in accordance
with applicable non-bankruptcy law and the terms of such Reorganized Debtor’s
constituent documents.

 

45

 

Article 11
Effect of Confirmation

 

Section 11.1.      Vesting of Assets

 

Except as otherwise provided in the Plan or in any contract, instrument, release
or other agreement or document created pursuant to the Plan or in the
Confirmation Order, upon the Effective Date, pursuant to sections 1141(b) and
(c) of the Bankruptcy Code, all property (including all interests, rights and
privileges related thereto) of each of the Debtors shall vest in each of the
respective Reorganized Debtors free and clear of all Claims, Liens,
encumbrances, charges and other interests. All Liens, Claims, encumbrances,
charges and other interests shall be deemed fully released and discharged as of
the Effective Date, except as otherwise provided in the Plan or the Confirmation
Order. Except as otherwise provided in the Plan or the Confirmation Order, as of
the Effective Date, the Reorganized Debtors may operate their businesses and may
use, acquire and dispose of property and settle and compromise Claims and
Interests without supervision or approval by the Bankruptcy Court and free of
any restrictions of the Bankruptcy Code, the Bankruptcy Rules and the Local
Rules and in all respects as if there were no pending cases under any chapter or
provision of the Bankruptcy Code with respect to the Debtors.

 

Section 11.2.      Release of Liens

 

Except as otherwise provided in the Plan or in any contract, instrument, release
or other agreement or document created pursuant to the Plan or the Confirmation
Order, on the Effective Date and concurrently with the applicable distributions
made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in
full of the portion of the Secured Claim that is Allowed as of the Effective
Date in accordance with the Plan, all mortgages, deeds of trust, Liens, pledges
or other security interests against any property of the Estates shall be fully
released, settled, discharged and compromised, and all rights, titles and
interests of any holder of such mortgages, deeds of trust, Liens, pledges or
other security interests against any property of the Estates shall revert to the
Reorganized Debtors and their successors and assigns. The Reorganized Debtors
shall be authorized to file any necessary or desirable documents to evidence
such release in the name of the party secured by such pre-Effective Date
mortgages, deeds of trust, Liens, pledges or other security interests.

 

Section 11.3.      Releases and Discharges

 

The releases and discharges of Claims and Causes of Action described in the
Plan, including releases by the Debtors and by holders of Claims, constitute
good-faith compromises and settlements of the matters covered thereby and are
consensual. Such compromises and settlements are made in exchange for
consideration and are in the best interest of holders of Claims, are fair,
equitable, reasonable and are integral elements of the resolution of the Chapter
11 Cases in accordance with the Plan. Each of the discharge, release,
indemnification and exculpation provisions set forth in the Plan (i) is within
the jurisdiction of the Bankruptcy Court under sections 1334(a), 1334(b) and
1334(e) of title 28 of the United States Code, (ii) is an essential means of
implementing the Plan, (iii) is an integral and non-severable element of the
transactions incorporated into the Plan, (iv) confers a material benefit on, and
is in the best

 

46

 

interests of, the Debtors, their Estates and their Creditors, (v) is important
to the overall objectives of the Plan to finally resolve all Claims among or
against the parties-in-interest in the Chapter 11 Cases with respect to the
Debtors, (vi) is fair, equitable and reasonable and in exchange for good and
valuable consideration and (vii) is consistent with sections 105, 1123, 1129 and
other applicable provisions of the Bankruptcy Code.

 

Section 11.4.      Discharge and Injunction

 

(a)                 Except as otherwise specifically provided in the Plan or the
Confirmation Order, the rights afforded in the Plan and the payments and
distributions to be made hereunder shall discharge all existing debts of, and
Claims against, the Debtors and shall terminate all Interests in the Debtors, as
well as all interests of any kind, nature or description whatsoever in or
against any of the Debtors or any of their assets or properties to the fullest
extent permitted by section 1141 of the Bankruptcy Code. Except as otherwise
specifically provided in the Plan or the Confirmation Order, upon the Effective
Date, all existing Claims against the Debtors and Interests in the Debtors shall
be, and shall be deemed to be, discharged and terminated, and all holders of
such Claims and Interests (and all representatives, trustees or agents on behalf
of each holder) shall be precluded and enjoined from asserting against the
Reorganized Debtors, their successors or assignees, or any of their assets or
properties, any other or further Claim or Interest based upon any act or
omission, transaction or other activity of any kind or nature that occurred
prior to the Effective Date, whether or not the facts or legal bases therefore
were known or existed prior to the Effective Date. The Confirmation Order shall
be a judicial determination of the discharge of all Claims against, liabilities
of and Interests in the Debtors, subject to the occurrence of the Effective
Date.

 

(b)                 Upon the Effective Date and in consideration of the
distributions to be made hereunder, except as otherwise specifically provided in
the Plan or the Confirmation Order, each holder (as well as any representatives,
trustees or agents on behalf of each holder) of a Claim or Interest and any
Affiliate of such holder shall be deemed to have forever waived, released and
discharged the Debtors, to the fullest extent permitted by section 1141 of the
Bankruptcy Code, of and from any and all Claims, Interests, rights and
liabilities that arose prior to the Effective Date. Upon the Effective Date, all
such Persons and Entities shall be forever precluded and enjoined, pursuant to
section 524 of the Bankruptcy Code, from prosecuting or asserting any such
discharged Claim against, or terminated Interest in, the Debtors.

 

(c)                 Except as otherwise specifically provided in the Plan or the
Confirmation Order, all Persons or Entities who have held, hold or may hold
Claims or Interests that arose prior to the Effective Date and all other parties
in interest, along with their respective present or former employees, agents,
officers, directors, principals, representatives and Affiliates, are permanently
enjoined, from and after the Effective Date, from (i) commencing or continuing
in any manner any action or other proceeding of any kind with respect to any
such Claim (including, without limitation, a Section 510(b) Claim) against or
Interest in the Debtors, the Reorganized Debtors or property of any Debtors or
Reorganized Debtors, other than to enforce any right to a distribution pursuant
to the Plan, (ii) the enforcement, attachment, collection or recovery by any
manner or means of any judgment, award, decree or order against the Debtors, the
Reorganized Debtors or property of any Debtors or Reorganized Debtors, other
than to enforce any right to a distribution pursuant to the Plan,
(iii) creating, perfecting or enforcing any Lien or encumbrance of any kind

 

47

 

against the Debtors or Reorganized Debtors or against the property or interests
in property of the Debtors or Reorganized Debtors other than to enforce any
right to a distribution pursuant to the Plan or (iv) asserting any right of
setoff, subrogation or recoupment of any kind against any obligation due from
the Debtors or Reorganized Debtors or against the property or interests in
property of the Debtors or Reorganized Debtors, with respect to any such Claim
or Interest. Such injunction shall extend to any successors or assignees of the
Debtors and Reorganized Debtors and their respective properties and interest in
properties.

 

Section 11.5.      Term of Injunction or Stays

 

Unless otherwise provided herein, any injunction or stay arising under or
entered during the Chapter 11 Cases under section 105 or 362 of the Bankruptcy
Code or otherwise that is in existence on the Confirmation Date shall remain in
full force and effect until the later of the Effective Date and the date
indicated in the order providing for such injunction or stay.

 

Section 11.6.      Exculpation

 

Pursuant to the Plan, and except as otherwise specifically provided in the Plan
or the Confirmation Order, none of the Released Parties shall have or incur any
liability to any holder of a Claim, Cause of Action or Interest for any act or
omission in connection with, related to or arising out of, the Chapter 11 Cases,
the negotiation of any settlement or agreement, contract, instrument, release or
document created or entered into in connection with the Plan or in the Chapter
11 Cases (including the Plan Supplement and the Restructuring Support Agreement
and, in each case, any documents related thereto), the pursuit of confirmation
of the Plan, the consummation of the Plan, the preparation and distribution of
the Disclosure Statement, the offer, issuance and distribution of any securities
issued or to be issued under or in connection with the Plan, any other
prepetition or postpetition act taken or omitted to be taken in connection with
or in contemplation of the restructuring of the Debtors or the administration of
the Plan or the property to be distributed under the Plan, except for any act or
omission that is determined in a Final Order to have constituted willful
misconduct (including, without limitation, actual fraud) or gross negligence.
Each Released Party shall be entitled to rely upon the advice of counsel
concerning his, her or its duties pursuant to, or in connection with, the Plan.

 

Section 11.7.      Release by the Debtors

 

Pursuant to section 1123(b) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan (including ‎Section 11.11 of the Plan) or the
Confirmation Order, on and after the Effective Date, for good and valuable
consideration, including their cooperation and contributions to the Chapter 11
Cases, the Released Parties shall be deemed released and discharged by the
Debtors, the Reorganized Debtors and their Estates from any and all Claims,
obligations, debts, rights, suits, damages, Causes of Action, remedies and
liabilities whatsoever, whether known or unknown, foreseen or unforeseen,
asserted or unasserted, existing or hereinafter arising, in law, equity or
otherwise, whether for tort, fraud, contract, violations of federal or state
laws or otherwise, including Avoidance Actions, those Causes of Action based on
veil piercing or alter-ego theories of

 

48

 

liability, contribution, indemnification, joint liability or otherwise that the
Debtors, the Reorganized Debtors, their Estates or their affiliates would have
been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any Claim or Interest or other
Entity or that any holder of a Claim or Interest or other Entity would have been
legally entitled to assert derivatively for or on behalf of the Debtors, their
Estates or the Reorganized Debtors, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors, the Reorganized Debtors, the
Chapter 11 Cases, the purchase, sale or rescission of the purchase or sale of
any security of the Debtors, the subject matter of, or the transactions or
events giving rise to, any Claim or Interest that is treated in the Plan, the
business or contractual arrangements between any Debtor and any Released Party
excluding any assumed executory contract or lease, the restructuring of Claims
and Interests prior to or in the Chapter 11 Cases, the negotiation, formulation
or preparation of the Plan, the Disclosure Statement, the Plan Supplement, the
Restructuring Support Agreement, the Loan Documents (as defined in the Exit RBL
Facility Documents), the Exit RBL Facility Documents, the Backstop Agreement,
the Rights Offering Procedures, the Management Incentive Plan, the New Equity
Securities, or, in each case, related agreements, instruments or other
documents, or upon any other act or omission, transaction, agreement, event or
other occurrence taking place on or before the Effective Date, other than claims
or liabilities arising out of or relating to any act or omission of a Released
Party that is determined in a Final Order to have constituted willful
misconduct, actual fraud or gross negligence; provided, that if any Released
Party directly or indirectly brings or asserts any Claim or Cause of Action that
has been released or is contemplated to be released pursuant to the Plan in any
way arising out of or related to any document or transaction that was in
existence prior to the Effective Date against any other Released Party, and such
Released Party does not abandon such Claim or Cause of Action upon request, then
the release set forth in this ‎Section 11.7 shall automatically and
retroactively be null and void ab initio with respect to the Released Party
bringing or asserting such Claim or Cause of Action; provided further that the
immediately preceding proviso shall not apply to (i) any action by a Released
Party in the Bankruptcy Court (or any other court determined to have competent
jurisdiction), including any appeal therefrom, to prosecute the amount, priority
or secured status of any prepetition or ordinary course administrative Claim
against the Debtors or (ii) any release or indemnification provided for in any
settlement or granted under any other court order, provided that, in the case of
(i) through (ii), the Debtors shall retain all defenses related to any such
action.

 

Section 11.8.      Voluntary Releases by the Holders of Claims and Interests

 

Except as otherwise specifically provided in the Plan or the Confirmation Order,
on and after the Effective Date, for good and valuable consideration, in each
case excluding the Excluded Parties, (i) the RBL Agent; (ii) the RBL Lenders;
(iii) holders of Notes Claims; (iv) the Indenture Trustees; (v) NGL; (vi)
holders of Claims and Interests; and (vii) as to each of the foregoing Entities
in clauses (i) through (vi), each such Entity’s predecessors, successors and
assigns, subsidiaries, affiliates, managed accounts or funds, and their current
and former officers, directors, managers, partners, principals, shareholders,
members, employees, agents, advisory board members, financial advisors,
attorneys, accountants, investment bankers, consultants, representatives,
management

 

49

 

companies, fund advisors, and other Professionals (in each case as to the
foregoing Entities in clauses (i) through (vii), solely in their capacity as
such) (collectively, the “Releasing Parties”) shall be deemed to have
conclusively, absolutely, unconditionally, irrevocably and forever, released and
discharged the Released Parties from any and all Claims, interests, obligations,
debts, rights, suits, damages, Causes of Action, remedies and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, asserted or
unasserted, existing or hereinafter arising, in law, equity or otherwise,
whether for tort, fraud, contract, violations of federal or state laws or
otherwise, including those Avoidance Actions, Causes of Action based on veil
piercing or alter-ego theories of liability, contribution, indemnification,
joint liability or otherwise that such Entity would have been legally entitled
to assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Debtors, the Reorganized
Debtors, the Estates, the restructuring, the Chapter 11 Cases, the purchase,
sale or rescission of the purchase or sale of any security of the Debtors or the
Reorganized Debtors, the subject matter of, or the transactions or events giving
rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Debtor and any Released Party excluding any
assumed executory contract or lease, the restructuring of Claims and Interests
prior to or in the Chapter 11 Cases, the negotiation, formulation or preparation
of the Plan, the Disclosure Statement, the Restructuring Support Agreement, the
Plan Supplement, the Exit RBL Facility Documents, the Management Incentive Plan,
the Backstop Agreement, the Rights Offering Procedures, the New Equity
Securities, or, in each case, related agreements, instruments or other
documents, or upon any other act or omission, transaction, agreement, event or
other occurrence taking place on or before the Effective Date, other than claims
or liabilities arising out of or relating to any act or omission of a Released
Party that is determined in a Final Order to have constituted willful misconduct
(including, without limitation, actual fraud) or gross negligence; provided that
any holder of a Claim or Interest that elects to opt out of the releases
contained in this Section 11.8 shall not receive the benefit of the releases set
forth in this Section 11.8 (even if for any reason otherwise entitled).

 

Section 11.9.      Injunction

 

Except as otherwise specifically provided in the Plan or the Confirmation Order,
all Persons and Entities who have held, hold or may hold Claims, interests,
Causes of Action, Interests or liabilities that: (i) are subject to compromise
and settlement pursuant to the terms of the Plan; (ii) have been released
pursuant to ‎Section 11.7 hereof; (iii) have been released pursuant to ‎Section
11.8 hereof; (iv) are subject to exculpation pursuant to ‎Section 11.6 hereof,
including exculpated claims (but only to the extent of the exculpation provided
in ‎Section 11.6 hereof); or (v) are otherwise stayed or terminated pursuant to
the terms of the Plan, are permanently enjoined and precluded, from and after
the Effective Date, from: (A) commencing or continuing in any manner any action
or other proceeding of any kind, whether directly, derivatively or otherwise,
including on account of any claims, interests, Causes of Action or liabilities
that have been compromised or settled against any Released Party (or the
property or estate of any Released Party) on account of or in connection with or
with respect to any released, settled, compromised, or exculpated Claims,
interests, Causes of Action or liabilities; (B) enforcing, attaching,
collecting, or recovering by any manner or means any judgment, award, decree, or
order against any Released Party or its

 

50

 

property on account of or in connection with or with respect to any such
released, settled, compromised, or exculpated Claims, interests, Causes of
Action, or liabilities; (C) creating, perfecting or enforcing any Lien, Claim,
or encumbrance of any kind against any Released Party or its property on account
of or in connection with or with respect to any such released, settled,
compromised, or exculpated Claims, interests, Causes of Action, or liabilities;
(D) asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due from any Released Party or its property on account of
or in connection with or with respect to any such released, settled,
compromised, or exculpated Claims, interests, Causes of Action or liabilities
(unless such holder has filed a timely Proof of Claim with the Bankruptcy Court
preserving the right of setoff pursuant to section 553 of the Bankruptcy Code or
otherwise); and (E) commencing or continuing in any manner any action or other
proceeding of any kind against any Released Party or its property on account of
or in connection with or with respect to any such released, settled,
compromised, or exculpated Claims, interests, Causes of Action, or liabilities
released, settled or compromised pursuant to the Plan; provided that nothing
contained herein shall preclude a Person or Entity from obtaining benefits
directly and expressly provided to such Person or Entity pursuant to the terms
of the Plan; provided, further, that nothing contained herein shall be construed
to prevent any Person or Entity from defending against claims objections or
collection actions whether by asserting a right of setoff or otherwise to the
extent permitted by law.

 

Section 11.10.  Setoff and Recoupment

 

The Debtors and the Reorganized Debtors may, but shall not be required to, set
off or recoup against any Claim and any Cash distribution to be made on account
of such Claim, any and all Claims, rights and Causes of Action of any nature
that the Debtors may have against the holder of such Claim pursuant to the
Bankruptcy Code or applicable non-bankruptcy law; provided, however, that
neither the failure to effect such a setoff or recoupment nor the allowance of
any Claim shall constitute a waiver, abandonment or release by the Debtors or
the Reorganized Debtors of any such Claims, rights and Causes of Action that the
Debtors or the Reorganized Debtors may have against the holder of such Claim.

 

Section 11.11.  Preservation of Causes of Action

 

(a)                 Except as expressly provided in this ‎Article 11 or the
Confirmation Order, nothing contained in the Plan or the Confirmation Order
shall be deemed to be a waiver or relinquishment of any rights or Causes of
Action that the Debtors, the Reorganized Debtors or the Estates may have or that
the Reorganized Debtors may choose to assert on behalf of their respective
Estates under any provision of the Bankruptcy Code or any applicable
non-bankruptcy law, including, without limitation, (i) any and all Causes of
Action or Claims against any Person or Entity, to the extent such Person or
Entity asserts a crossclaim, counterclaim and/or claim for setoff that seeks
affirmative relief against the Debtors, the Reorganized Debtors, their officers,
directors or representatives or (ii) the turnover of any property of the Estates
to the Debtors.

 

(b)                 Except as set forth in this ‎Article 11 or the Confirmation
Order, nothing contained in the Plan or the Confirmation Order shall be deemed
to be a waiver or relinquishment of any rights or Causes of Action that the
Debtors had immediately prior to the Petition Date or the

 

51

 

Effective Date against or regarding any Claim left Unimpaired by the Plan. The
Reorganized Debtors shall have, retain, reserve and be entitled to assert all
such rights and Causes of Action as fully as if the Chapter 11 Cases had not
been commenced, and all of the Reorganized Debtors’ legal and equitable rights
respecting any Claim left Unimpaired by the Plan may be asserted after the
Confirmation Date to the same extent as if the Chapter 11 Cases had not been
commenced.

 

(c)                 Except as set forth in this ‎Article 11 or the Confirmation
Order, nothing contained in the Plan or the Confirmation Order shall be deemed
to release any post-Effective Date obligations of any party under the Plan, or
any document, instrument or agreement (including those set forth in the Plan
Supplement) executed to implement the Plan.

 

Section 11.12.  Compromise and Settlement of Claims and Controversies

 

Pursuant to sections 363 and 1123 of the Bankruptcy Code and Bankruptcy Rule
9019, and in consideration for the distributions and other benefits provided
pursuant to the Plan, the provisions of the Plan shall constitute a good-faith
compromise of all Claims, Causes of Action and controversies relating to the
contractual, legal and subordination rights that a holder of an Allowed Claim or
Interest may have against any Debtor, or any distribution to be made on account
of such an Allowed Claim. Pursuant to sections 363 and 1123 of the Bankruptcy
Code and Bankruptcy Rule 9019, and in consideration for the benefits provided
under the Plan and as a mechanism to effect a fair distribution of value to the
Debtors’ constituencies, except as set forth in the Plan, the provisions of the
Plan shall also constitute a good-faith compromise of all Claims, Causes of
Action and controversies by any Debtor against any other Debtor. In each case,
the entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval of the compromise or settlement of all such Claims or controversies and
the Bankruptcy Court’s finding that such compromise or settlement is in the best
interests of the Debtors, their Estates and the holders of such Claims and is
fair, equitable and reasonable. In accordance with the provisions of the Plan,
pursuant to sections 363 and 1123 of the Bankruptcy Code and Bankruptcy Rule
9019(a), without any further notice or action, order or approval of the
Bankruptcy Court, the Debtors may compromise and settle Claims against them and
Causes of Action against other Entities and after the Effective Date, such right
shall pass to the Reorganized Debtors.

 

Article 12
Conditions Precedent to Confirmation and Effectiveness of the Plan

 

Section 12.1.      Conditions to Confirmation

 

Confirmation of the Plan will not occur unless each of the following conditions
has been satisfied or waived in accordance with ‎Section 12.3 of the Plan:

 

(a)                 The Confirmation Order shall be entered; and

 

(b)                 The Plan Supplement and all of the schedules, documents and
exhibits contained therein shall have been filed.

 

52

 

Section 12.2.      Conditions to Effectiveness

 

The following are conditions precedent to the occurrence of the Effective Date,
each of which must be satisfied on or prior to the Effective Date or waived in
accordance with ‎Section 12.3 of the Plan:

 

(a)                 The Confirmation Order shall have been entered and shall not
be subject to a stay nor have been rescinded, vacated or reversed on appeal;

 

(b)                 The Restructuring Support Agreement shall not have been
terminated by any of the parties thereto and, whether or not the Restructuring
Support Agreement has been terminated, no event giving rise to a termination
event thereunder shall have occurred and be continuing;

 

(c)                 The conditions to the obligations of the Backstop Parties
and the Debtors under the Backstop Agreement shall have been satisfied or waived
in accordance with the terms of the Backstop Agreement (other than the condition
that the Effective Date shall have occurred), and the Backstop Agreement shall
be in full force and effect and binding on all parties thereto;

 

(d)                 The Rights Offering shall have been consummated in all
material respects in accordance with Rights Offering Procedures and the Backstop
Agreement, and no event giving rise to a termination event thereunder shall have
occurred and be continuing;

 

(e)                 The Debtors shall have implemented the Restructuring
Transactions and all transactions contemplated by this Plan and the RSA, in a
manner consistent in all respects with the RSA and the Plan;

 

(f)                 All reasonable and documented fees and expenses of the
Supporting Noteholders and NGL payable under the Restructuring Support Agreement
shall have been paid in full in cash in accordance with the terms of the
Restructuring Support Agreement;

 

(g)                 All documents and agreements necessary to implement the
Plan, including the Plan Supplement, shall be in form and substance reasonably
acceptable to the Required Supporting Noteholders and shall have been executed;

 

(h)                 The New NGL Agreement shall be in form and substance
reasonably acceptable to NGL and the Required Supporting Noteholders and shall
have been executed;

 

(i)                 Any amendments, modifications or supplements to the Plan
that adversely affect the New NGL Agreement shall be in form and substance
acceptable to NGL;

 

(j)                 The Debtors shall have received all authorizations,
consents, regulatory approvals, rulings, letters, no-action letters, opinions or
documents that are necessary to implement the Plan and that are required by law,
regulation or order; and

 

(k)                 Each of the New Certificate of Incorporation, the New
Bylaws, the Reorganized Subsidiary Debtors’ Certificates of Incorporation, the
Reorganized Subsidiary Debtors’ Certificates of Formation, the Reorganized
Subsidiary Debtors’ Operating Agreements, as applicable, will be in full force
and effect as of the Effective Date.

 

53

 

Section 12.3.      Waiver of Conditions to Confirmation or Effectiveness

 

The Debtors, with the prior written consent of the Required Supporting
Noteholders, may waive any of the conditions set forth in ‎Section 12.1 or
‎Section 12.2 hereof at any time, without any notice to other
parties-in-interest or the Bankruptcy Court and without any formal action other
than proceeding to confirm and/or consummate the Plan. The failure to satisfy
any condition before the Confirmation Date or the Effective Date may be asserted
by the Debtors as a reason not to seek Confirmation or declare an Effective
Date, regardless of the circumstances giving rise to the failure of such
condition to be satisfied (including any action or inaction by the Debtors, in
their sole discretion). The failure of the Debtors or the Required Supporting
Noteholders to exercise any of the foregoing rights shall not be deemed a waiver
of any other rights, and each such right shall be deemed an ongoing right, which
may be asserted at any time.

 

Article 13
Modification, Revocation or Withdrawal of the Plan

 

Section 13.1.      Plan Modifications

 

(a)                 Subject to certain restrictions and requirements set forth
in section 1127(a) of the Bankruptcy Code and Bankruptcy Rule 3019, and those
restrictions on modifications set forth in the Plan, the Debtors may alter,
amend or modify the Plan, including the Plan Supplement, without additional
disclosure pursuant to section 1125 of the Bankruptcy Code prior to the
Confirmation Date, provided that any such alteration, amendment or modification
shall be reasonably acceptable to the Required Supporting Noteholders and
consistent with the Restructuring Support Agreement. After the Confirmation Date
and before substantial consummation of the Plan, the Debtors may institute
proceedings in the Bankruptcy Court pursuant to section 1127(b) of the
Bankruptcy Code to remedy any defect or omission or reconcile any
inconsistencies in the Plan, including the Plan Supplement, the Disclosure
Statement or the Confirmation Order relating to such matters as may be necessary
to carry out the purposes and effects of the Plan.

 

(b)                 After the Confirmation Date, but before the Effective Date,
the Debtors, with the consent of the Required Supporting Noteholders, may make
appropriate technical adjustments and modifications to the Plan, including the
Plan Supplement, without further order or approval of the Bankruptcy Court;
provided that such adjustments and modifications do not materially and adversely
affect the treatment of holders of Claims or Interests.

 

Section 13.2.      Revocation or Withdrawal of the Plan and Effects of
Non-Occurrence of Confirmation or Effective Date

 

The Debtors, with the consent of the Required Supporting Noteholders for so long
as the Restructuring Support Agreement has not been terminated in accordance
with its terms, reserve the right to revoke, withdraw or delay consideration of
the Plan before the Confirmation Date, either entirely or as to any one or more
of the Debtors. If the Plan is revoked, withdrawn or delayed as to fewer than
all of the Debtors, such revocation, withdrawal or delay shall not affect the
enforceability of the Plan as it relates to the Debtors for which the Plan is
not revoked, withdrawn or delayed. If the Debtors revoke or withdraw the Plan in
its entirety or if the

 

54

 

Confirmation Date or the Effective Date does not occur, then, absent further
order of the Bankruptcy Court, (i) the Plan shall be null and void in all
respects, (ii) any settlement or compromise not previously approved by Final
Order of the Bankruptcy Court embodied in the Plan (including the fixing or
limiting to an amount certain any Claim or Interest or Class of Claims or
Interests), assumption or rejection of executory contracts or leases effected by
the Plan and any document or agreement executed pursuant hereto, shall be deemed
null and void and (iii) nothing contained in the Plan shall (A) constitute a
waiver or release of any Claims by or against, or any Interests in, such Debtors
or any other Person or Entity, (B) prejudice in any manner the rights of such
Debtors or any other Person or Entity or (C) constitute an admission of any sort
by the Debtors or any other Person or Entity.

 

If the Effective Date does not occur, the Bankruptcy Court shall retain
jurisdiction over any request to extend the deadline for assuming or rejecting
executory contracts or unexpired leases.

 

Article 14
Retention of Jurisdiction by the Bankruptcy Court

 

On and after the Effective Date, the Bankruptcy Court shall retain exclusive
jurisdiction, to the fullest extent permissible under law, over all matters
arising out of and related to the Chapter 11 Cases for, among other things, the
following purposes:

 

(a)                 To hear and determine all matters relating to the assumption
or rejection of executory contracts or unexpired leases, including whether a
contract or lease is or was executory or expired, and the allowance of Cure
amounts and Claims resulting therefrom;

 

(b)                 To hear and determine any motion, adversary proceeding,
application, contested matter or other matter pending on the Effective Date;

 

(c)                 To hear and determine all matters relating to the allowance,
disallowance, liquidation, classification, priority or estimation of any Claim
against any of the Debtors;

 

(d)                 To ensure that distributions to holders of Allowed Claims
are accomplished as provided herein;

 

(e)                 To hear and determine all applications for compensation and
reimbursement of Professional Fee Claims;

 

(f)                 To hear and determine any application to modify the Plan in
accordance with section 1127 of the Bankruptcy Code, to remedy any defect or
omission or reconcile any inconsistency in the Plan, the Disclosure Statement or
any order of the Bankruptcy Court, including the Confirmation Order, in such a
manner as may be necessary to carry out the purposes and effects thereof;

 

(g)                 To grant any consensual request to extend the deadline for
assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code;

 

55

 

(h)                 To hear and determine disputes arising in connection with
the interpretation, implementation or enforcement of the Plan, the Confirmation
Order, any transactions or payments contemplated hereby or any agreement,
instrument or other document governing or relating to any of the foregoing;

 

(i)                 To issue injunctions, enter and implement other orders and
take such other actions as may be necessary or appropriate to restrain
interference by any person with the consummation, implementation or enforcement
of the Plan, the Confirmation Order or any other order of the Bankruptcy Court;

 

(j)                 To issue such orders as may be necessary to construe,
enforce, implement, execute and consummate the provisions of (a) contracts,
instruments, releases, indentures, and other agreements or documents approved by
Final Order in the Chapter 11 Cases and (b) the Plan, the Confirmation Order,
and contracts, instruments, releases, indentures, and other agreements or
documents created in connection with the Plan;

 

(k)                 To enter, implement or enforce such orders as may be
appropriate in the event the Confirmation Order is for any reason stayed,
reversed, revoked, modified or vacated;

 

(l)                 To hear and determine matters concerning state, local and
federal taxes in accordance with sections 346, 505 and 1146 of the Bankruptcy
Code (including the expedited determination of tax under section 505(b) of the
Bankruptcy Code);

 

(m)                 To hear and determine any other matters related to the Plan
and not inconsistent with the Bankruptcy Code;

 

(n)                 To determine any other matters that may arise in connection
with or are related to the Plan, the Disclosure Statement, the Confirmation
Order, any of the Plan Documents or any other contract, instrument, release or
other agreement or document related to the Plan, the Disclosure Statement or the
Plan Supplement; provided that the Bankruptcy Court shall not retain
jurisdiction over disputes concerning documents contained in the Plan Supplement
that have a jurisdictional, forum selection or dispute resolution clause that
refers disputes to a different court and any disputes concerning documents
contained in the Plan Supplement shall be governed in accordance with the
provisions of such documents;

 

(o)                 To recover all assets of the Debtors and property of the
Debtors’ Estates, which shall be for the benefit of the Reorganized Debtors,
wherever located;

 

(p)                 To hear and determine all disputes involving the existence,
nature or scope of the Debtors’ discharge;

 

(q)                 To hear and determine any rights, Claims or Causes of Action
held by or accruing to the Debtors or the Reorganized Debtors pursuant to the
Bankruptcy Code or pursuant to any federal or state statute or legal theory;

 

(r)                 To enforce all orders, judgments, injunctions, releases,
exculpations, indemnifications and rulings entered in connection with the
Chapter 11 Cases with respect to any Person or Entity;

 

56

 

(s)                 To hear any other matter not inconsistent with the
Bankruptcy Code; and

 

(t)                 To enter a final decree closing the Chapter 11 Cases.

 

Unless otherwise specifically provided herein or in a prior order of the
Bankruptcy Court, the Bankruptcy Court shall have exclusive jurisdiction to hear
and determine disputes concerning Claims against the Debtors that arose prior to
the Effective Date.

 

Article 15
Miscellaneous

 

Section 15.1.      Exemption from Transfer Taxes and Recording Fees

 

Pursuant to section 1146(a) of the Bankruptcy Code, the issuance, Transfer or
exchange of notes or equity securities under the Plan, the creation, the filing
or recording of any mortgage, deed of trust or other security interest, the
making, assignment, filing or recording of any lease or sublease, the transfer
of title to or ownership of any of the Debtors’ interests in any property, or
the making or delivery of any deed or other instrument of transfer under, in
furtherance of, or in connection with the Plan, including, without limitation,
the Plan Documents, the New Equity Securities and any agreements of
consolidation, deeds, bills of sale or assignments executed in connection with
any of the transactions contemplated under the Plan, shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
mortgage tax, stamp act, real estate transfer tax, mortgage recording tax,
Uniform Commercial Code filing or recording fee or other similar tax or
governmental assessment in the United States. The Confirmation Order shall
direct the appropriate federal, state or local governmental officials or agents
to forgo the collection of any such tax or governmental assessment and to accept
for filing and recordation any of the foregoing instruments or other documents
without the payment of any such tax or governmental assessment.

 

Section 15.2.      Expedited Tax Determination

 

The Reorganized Debtors may request an expedited determination of taxes under
section 505(b) of the Bankruptcy Code for all returns filed for or on behalf of
such Debtors or Reorganized Debtors for all taxable periods ending on or before
the Effective Date.

 

Section 15.3.      Payment of Statutory Fees

 

All fees payable pursuant to section 1930(a) of title 28 of the United States
Code and/or section 3717 of title 31 of the United States Code, as determined by
the Bankruptcy Court, shall be paid for each quarter (including any fraction
thereof) until the Chapter 11 Cases are converted, dismissed or closed,
whichever occurs first.

 

Section 15.4.      Plan Supplement

 

Draft forms of certain Plan Documents and certain other documents, agreements,
instruments, schedules and exhibits specified in the Plan shall, where expressly
so provided for in the Plan, be contained in the Plan Supplement and filed from
time to time. Unless otherwise expressly provided in the Plan, the Debtors shall
file the Plan Supplement five (5) days prior to

 

57

 

the Voting Deadline and may alter, modify or amend any Plan Supplement document
in accordance with ‎Section 13.1 of the Plan.

 

Section 15.5.      Claims against Other Debtors

 

Nothing in the Plan or the Disclosure Statement or any document or pleading
filed in connection therewith shall constitute or be deemed to constitute an
admission that any of the Debtors are subject to or liable for any Claim against
any other Debtor.

 

Section 15.6.      Substantial Consummation

 

On the Effective Date, the Plan shall be deemed to be substantially consummated
under sections 1101 and 1127(b) of the Bankruptcy Code.

 

Section 15.7.      Section 1125 of the Bankruptcy Code

 

As of and subject to the occurrence of the Confirmation Date: (i) the Debtors
shall be deemed to have solicited acceptances of the Plan in good faith and in
compliance with the applicable provisions of the Bankruptcy Code, including,
without limitation, sections 1125(a) and 1125(e) of the Bankruptcy Code, and any
applicable non-bankruptcy law, rule or regulation governing the adequacy of
disclosure in connection with such solicitation and (ii) the Debtors and each of
their respective Affiliates, agents, directors, officers, employees, advisors
and attorneys shall be deemed to have participated in good faith and in
compliance with the applicable provisions of the Bankruptcy Code in the offer
and issuance of any securities under the Plan and, therefore, are not, and on
account of such offer, issuance and solicitation shall not be, liable at any
time for any violation of any applicable law, rule or regulation governing the
solicitation of acceptances or rejections of the Plan or the offer and issuance
of any securities under the Plan.

 

Section 15.8.      Nonseverability

 

If, before Confirmation, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at
the request of the Debtors, which request shall be reasonably acceptable to the
Required Supporting Noteholders, shall have the power to alter and interpret
such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held
to be invalid, void, or unenforceable, and such terms or provision shall then be
applicable as altered or interpreted provided that any such alteration or
interpretation shall be reasonably acceptable to the Debtors and the Required
Supporting Noteholders and fully in compliance with the Restructuring Support
Agreement. The Confirmation Order shall constitute a judicial determination and
shall provide that each term and provision of the Plan, as it may have been
altered or interpreted in accordance with the foregoing, is: (a) valid and
enforceable pursuant to its terms; (b) integral to the Plan and may not be
deleted or modified without the consent of the Debtors and Required Supporting
Noteholders; and (c) non-severable and mutually dependent.

 

58

 

Section 15.9.      Governing Law

 

Except to the extent that the Bankruptcy Code, the Bankruptcy Rules, the Local
Rules or other federal law is applicable, or to the extent the Plan, an exhibit
or a schedule hereto, a Plan Document or any settlement incorporated herein
provides otherwise, the rights, duties and obligations arising under the Plan
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York, without giving effect to the principles of conflict of
laws thereof.

 

Section 15.10.  Binding Effect

 

The Plan shall be binding upon and inure to the benefit of the Debtors, the
Reorganized Debtors, all present and former holders of Claims against the
Debtors or Interests in the Debtors and their respective heirs, executors,
administrators, successors and assigns.

 

Section 15.11.  Notices

 

To be effective, any notice, request or demand to or upon, as applicable, the
Debtors, the RBL Agent or the Supporting Noteholders must be in writing and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when actually received and confirmed by the relevant party as
follows:

 

If to the Debtors or the Reorganized Debtors:

 



  Bonanza Creek, Inc.       410 17th Street, Suite 1400     Denver, Colorado    





  Attention: Skip Marter (smarter@bonanzacrk.com)           with a copy to:    
  Davis Polk & Wardwell LLP   450 Lexington Avenue   New York, New York 10017  





  Attention: Marshall S. Huebner (marshall.huebner@davispolk.com)       Brian M.
Resnick (brian.resnick@davispolk.com)       Daniel M. Silberger
(daniel.silberger@davispolk.com)     Telephone:   (212) 450-4000    
Facsimile:   (212) 607-7983             -and-               Richards, Layton &
Finger, P.A.     One Rodney Square     920 North King Street     Wilmington,
Delaware 19801  





  Attention: Mark C. Collins (collins@rlf.com)       Amanda R. Steele
(steele@rlf.com)  



 



 

59

 

 

    Brendan J. Schlauch (schlauch@rlf.com)  





  Telephone:   (302) 651-7700     Facsimile:   (302) 651-7701           If to
the Supporting Noteholders:             Kirkland & Ellis LLP       601 Lexington
Avenue     New York, New York 10022  



  Attention: Edward Sassower, P.C. (edward.sassower@kirkland.com)    
Telephone:   (212) 446-4733     Facsimile:   (212) 446-4900             -and-  
            300 North LaSalle     Chicago, Illinois 60654  



  Attention: Steven N. Serajeddini (steven.serajeddini@kirkland.com)    
Telephone: (312) 862-2761     Facsimile: (312) 862-2200             If to the
RBL Agent:               Bracewell LLP       711 Louisiana Street Suite 2300    

Houston, Texas 77002





 





  Attention: Trey Wood (trey.wood@bracewelllaw.com)       Dewey Gonsoulin
(dewey.gonsoulin@bracewelllaw.com)     Telephone:   (713) 221-1110    
Facsimile:   (713) 221-2121  




Section 15.12.  Reservation of Rights

 

Except as expressly set forth herein, the Plan shall have no force or effect
unless the Bankruptcy Court shall enter the Confirmation Order. Before the
Effective Date, none of the filing of the Plan, any statement or provision
contained herein or the taking of any action by the Debtors related to the Plan
shall be or shall be deemed to be an admission or waiver of any rights of the
Debtors of any kind, including as to the holders of Claims or Interests or as to
any treatment or classification of any contract or lease.

 

Section 15.13.  Further Assurances

 

The Debtors, the Reorganized Debtors and all holders of Claims receiving
distributions hereunder and all other parties in interest may and shall, from
time to time, prepare, execute and deliver any agreements or documents and take
any other actions as may be necessary or advisable to effectuate the provisions
and intent of the Plan.

 

60

 



 

Dated:Denver, Colorado
[•], 2016

 

 





     

Respectfully submitted, 

 

Bonanza Creek Energy, Inc. (for itself and on behalf of all Debtors)

                                                            By:           Name:
Richard Carty           Title: President and Chief Executive Officer            
   

 



61

 

Schedule 9.2(a)

 

Executory Contracts and Unexpired Leases to Be Assumed

 

[TO COME]

 



 

Schedule 9.2(b)

 

Executory Contracts and Unexpired Leases to Be Rejected

 

[TO COME]

 



 

 

 

 

 

 


EXHIBIT B to the Restructuring Support Agreement

 

Rights Offering Term Sheet

  

 

 

 





 

  



RIGHTS OFFERING TERM SHEET

 

Issuer Reorganized Bonanza Creek1 Amount Pursuant to and in accordance with the
terms of the Plan, Reorganized Bonanza Creek shall issue Subscription Rights to
acquire $200 million (the “Rights Offering Amount”) in New Common Stock (the
“Rights Offering Shares”) based on a 25% discount to the lesser of: (a) the Plan
value of equity or (b) the implied post-money equity value of the Company
assuming a $500 million enterprise value (the “Rights Offering Price”).
Participation The Subscription Rights shall be issued exclusively to holders of
Class 1D and Classes 3D-7D General Unsecured Claims.  In addition to any
distribution of New Common Stock or other recovery provided for under the Plan,
each holder of a Class 1D and Classes 3D-7D General Unsecured Claim shall
receive its Ratable Share of the Subscription Rights in exchange for such
Claim.  Subscription Rights shall only be transferrable:  (a) together with the
applicable underlying Class 1D and Classes 3D-7D General Unsecured Claim to
another then-existing holder of Subscription Rights; or (b) to an affiliate of
the holder of the underlying Class 1D and Classes 3D-7D General Unsecured Claim.
Backstop Commitment Certain holders of Notes Claims (the “Backstop Parties”)
will agree (the “Backstop Commitment”), severally and not jointly, to:  (a)
fully exercise all Subscription Rights that are issued to it pursuant to the
Rights Offering and in accordance with the Plan; and (b) purchase, and
Reorganized Bonanza Creek shall agree to sell to such Backstop Party, on the
Plan Effective Date, its pro rata share of any unsubscribed Rights Offering
Shares. Backstop Fee In exchange for providing the Backstop Commitment, the
Backstop Parties shall receive a Backstop Fee equal to 6% of the Rights Offering
Amount, payable in New Common Stock at the Rights Offering Price.  The Backstop
Fee shall be earned, nonrefundable, and non-avoidable upon entry of a final
order (the “Approval Order”) by the Bankruptcy Court approving the Approval
Motion and shall constitute an Administrative Expense Claim under the Plan.  The
Debtors shall pay the Backstop Fee on the Plan Effective Date. Termination Fee

Except as agreed by Bonanza Creek and the Backstop Parties in the Definitive
Documentation, upon termination of the Backstop Commitment, the Backstop Parties
shall receive a fee (the “Termination Fee”) equal to 4% of the Rights Offering
Amount, payable in cash. The Termination Fee shall be earned and payable
immediately upon termination of the Backstop Commitment and shall constitute an
Administrative Expense Claim under the Plan.

 

For the avoidance of doubt, the Backstop Parties shall be entitled to either the
Backstop Fee or the Termination Fee, but not both.



 

 

 

 

 

 

 





1Capitalized terms used but not otherwise defined in this Rights Offering Term
Sheet have the meanings given to them in the Restructuring Support and Lock-Up
Agreement (the “Agreement”), dated as of December 23, 2016, to which this Rights
Offering Term Sheet is attached as Exhibit B, or the Plan attached to the
Agreement as Exhibit A, as applicable.



 



 

EXHIBIT C to the Restructuring Support Agreement

 

NGL Term Sheet

 



 



 

[ex1001c_01.jpg]

1 New Contract Term Sheet (12/17/16) Transaction Term Volume  Jan - 17 to Dec -
19 (first 3 years) Wellhead Differential  100% of 1 - rig program vol. capped
at 20k bbls /d  No MVC in 2017  MVC to be based on 90% of risked PDP plus 90%
of growth wedge under a 1 - rig plan  Over - delivery/under - delivery will be
assessed every six months, starting on June 30, 2018  Over - delivery during
the prior six - month period will be credited to banked dollars and, when
applicable as described below, will reduce Bonanza’s remaining MVC commitments
on a go - forward basis  Under - delivery during the prior six - month period
will be cured by either a reduction in previously banked dollars or by a cash
payment to NGL  For example, if the wellhead differential averaged $4.25 for 1H
2018 and Bonanza over - delivered 10,000 total barrels for the period, resulting
in a banked credit of $42,500, then under - delivered 5,000 total barrels in 2H
2018 at an average differential of $5.00 , the previously banked $42,500 credit
would be reduced to a banked credit of $17,500 to account for the increased
differential dur ing the under - delivery period  In the event Bonanza
delivers, in - full, the total 6 - year MVC before December 31, 2023, the MVC
will at such time go to “0 bbls ” for the remainder of the term (however all
other elements of the contract will remain in full force and effect )  WTI less
 $4.25 Plus (0.1 x (NYMEX CMA* - $50.00 ))  $ 4.25 min, $7.00 max differential
Extension  After 7 years, Bonanza has option to extend the contract for 20k
bbls /d on fair and reasonable market terms at that time Part 1 Part 2 Term
Volume Wellhead Differential  Jan - 20 to Dec - 23 (4 years)  100 % of 1 - rig
program vol. capped at 20k bbls /d  Agreed upon MVC and crediting mechanism to
remain in place  WTI less  $5.25 Plus (0.1 x (NYMEX CMA* - $55.00 ))  $5.25
min, $7.25 max differential *Determined monthly based on NYMEX CMA settlement **
Deduction applies to entire 7 - year term and pipe - delivered barrels only plus
subsequent extension if elected by Bonanza  New contract in connection with a
prepackaged restructuring  Replaces claims under original agreement  Parent
Guarantee – no security interest Crude Gathering Option**  If BCEI builds pipe
gathering to Riverside during contract term:  $ 1.50 bbl differential deduct
for deliveries up to 10k bbls /d  $ 1.25 bbl differential deduct for deliveries
> 10k bbls /d Confidential Draft; Subject to Material Revision; Subject to
F.R.E. 408 Other





 





 

 

EXHIBIT D to the Restructuring Support Agreement

 

Form of Joinder Agreement

 



 

 



Joinder Agreement

 

[_________], 2016

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of [___], 2016, a copy
of which is attached hereto as Annex I (as it may be amended, supplemented, or
otherwise modified from time to time, the “Restructuring Support Agreement”),1
by and among the Company Parties and the Supporting Noteholders.

 

1.       Agreement to be Bound. The Transferee hereby agrees to be bound by all
of the terms of the Restructuring Support Agreement. The Transferee shall
hereafter be deemed to be a “Supporting Noteholder” and a “Party” for all
purposes under the Restructuring Support Agreement.

 

2.       Representations and Warranties. With respect to the aggregate 2021
Notes Claims and 2023 Notes Claims set forth below its name on the signature
page hereof, the Transferee hereby makes the representations and warranties of
the Supporting Noteholders set forth in Section ‎4.05 of the Restructuring
Support Agreement to each other Party.

 

3.       Governing Law. This joinder agreement (the “Joinder Agreement”) to the
Restructuring Support Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to any conflicts
of law provisions which would require the application of the law of any other
jurisdiction.

 

* * * * *

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 





 





1Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Restructuring Support Agreement.

 

 



 

IN WITNESS WHEREOF, the Transferee has caused this Joinder Agreement to be
executed as of the date first written above.

 



Name of Transferor:             Name of Transferee:      

 



    By:          

Name:



        Title:    

 

 



Principal Amount of Commitments Transferred (if any): $__________________

 

Amount of 2021 Notes Transferred (if any): $__________________

 

Amount of 2023 Notes Transferred (if any): $__________________

 

Notice Address:

 



            Fax:   





  Attention:





   

 

 With a copy to:

 



            Fax:   





  Attention:





   

 





